 



EXHIBIT 10-p
AUGUST 19, 2005
Purchase and Sale Agreement
This Purchase and Sale Agreement (this “Agreement”) is made as of the 24th day
of August, 2005 (the “Effective Date”), by and between Rockwell Automation,
Inc., a Delaware corporation, formerly known as “Rockwell International
Corporation” (“Seller”) and First Industrial Acquisitions, Inc., a Maryland
corporation (“Buyer”).
In consideration of this Agreement, Seller and Buyer (together, the “Parties”)
agree as follows:

  1.   Sale of Subject Property.

(a)     Identification of Subject Property. Seller agrees to sell to Buyer, and
Buyer agrees to purchase from Seller, all of Seller’s right, title, and interest
in and to the following property (collectively, “Subject Property”):
          (1)     Land. Fee simple absolute title to such parcels of real
property as are depicted, legally described, or otherwise identified on the
Exhibit A attached to and made a part of this Agreement, together with all of
Seller’s right, title, and interest in and to all of the following: (i) any
privileges, profits, easements, interests, or rights that are in any manner
appurtenant thereto; (ii) all of the beds of any streets within or adjoining
such real property, up to the center of such beds; and (iii) all awards for any
future taking or condemnation affecting such real property or affecting street
beds to which the owner of such real property is entitled; all of which
collectively shall be referred to as the “Land”;
          (2)     Improvements. All buildings and other improvements and
fixtures located, as of the Effective Date, upon the Land, including, without
limitation, all of Seller’s right, title, and interest in and to the following:
(i) any mechanical systems structurally incorporated into such buildings,
improvements, or fixtures (such as heating and air conditioning, mechanical,
electrical, and plumbing systems); (ii) any facilities used to provide any
utility service, ventilation, or municipal services to such buildings,
improvements, or fixtures (including, without limitation, all water, sewer, gas,
electricity, and other utility pipes and lines and all other facilities therein
or appurtenant thereto); and (iii) any and all shrubbery and plantings forming a
part thereof, all of which included items shall collectively be referred to as
the “Improvements”; and
          (3)     Replacements. All repairs, refurbishments, additions,
supplements, and replacements to the Improvements made between the Effective
Date and the Closing Date (as defined below), all of which included items shall
collectively be referred to as the “Replacements.”
(b)     Transfer of Subject Property by Related Entities. Buyer understands that
all or part of the Subject Property may be titled in various subsidiaries or
affiliates (whether one or more, the “Related Entities”) of the Seller. In all
such instances, Seller shall cause the

1



--------------------------------------------------------------------------------



 



appropriate Related Entities to convey their interests to Buyer pursuant to the
terms of this Agreement.
(c)     Property not Conveyed. The Parties agree, and Buyer hereby expressly
acknowledges, that the definition of “Subject Property” set forth in this
Section 1 is not intended to include, and thus that Seller shall not transfer to
Buyer (whether at Closing or otherwise), either (i) any tangible personal
property of Seller (save only for such Due Diligence Documents as may be in
Seller’s possession or under its control on the Closing Date), or (ii) any
intangible property of Seller. Accordingly, this Agreement shall not govern any
interest of Seller whatsoever in any of the following, whether located (on the
Effective Date or on the Closing Date) in or upon the Subject Property or
located (on the Effective Date or on the Closing Date) elsewhere in
contemplation of delivery to the Subject Property: any machinery, equipment,
trade fixtures, furnishings, parts, tools, engineering and yard drawings, or
other items of tangible or intangible personal property; any work in process;
any inventory held for use or resale; and any raw materials, finished product,
supply, packaging items, business-related signage, or similar items with respect
to the business conducted by the Seller at or from the Subject Property.

  2.   Purchase Price.

(a)     Price. Buyer shall pay to Seller at Closing, as consideration for
Buyer’s purchase of the Subject Property, the sum (in United States Dollars)
indicated as the “Total Purchase Price” on the Exhibit B attached to and made a
part of this Agreement (“Purchase Price”). The Parties further hereby agree that
such Purchase Price shall be allocated among the discrete fee simple absolute
estates comprising the Subject Property according to the schedule set forth on
the Exhibit B attached to and made a part of this Agreement.
(b)     Earnest Money. Within two (2) days after the Effective Date, Buyer shall
deposit the sum of Five Million and No/100 United States Dollars (USD
5,000,000.00) (“Original Earnest Money”) with Chicago Title Insurance Company, a
Missouri corporation (“Title Company”). Furthermore, within two (2) days after
the earlier to occur of (i) Buyer’s waiver or satisfaction of all due diligence
conditions set forth in Section 4 of this Agreement or (ii) passage of the
Contingency Date under this Agreement, Buyer shall deposit the sum of Two
Million Five Hundred Thousand and No/100 United States Dollars (USD
2,500,000.00) (“Additional Earnest Money”) with the Title Company. The Original
Earnest Money and the Additional Earnest Money (together, the “Earnest Money”)
shall be deposited in an interest-bearing escrow account with the Title Company
to be held in a joint order escrow to be entered into between Seller and Buyer
with Escrowee pursuant to an Earnest Money Escrow Agreement in the form set
forth on the Exhibit C attached to and made a part of this Agreement (the
“Escrow Agreement”). The Earnest Money shall be credited against the Purchase
Price at Closing, or, if not so credited, otherwise disbursed according to the
terms of the Escrow Agreement. Any interest earned on the Earnest Money shall
belong to Buyer.

  3.   Title and Survey.

(a)     Delivery. Buyer’s obligation to consummate the transaction contemplated
by this Agreement shall be subject to Buyer’s review of certain Commitments,
Title Documents,

2



--------------------------------------------------------------------------------



 



and Surveys, as set forth in this Section. Accordingly, before 5:00 p.m. CDT on
September 23, 2005, Seller shall furnish to Buyer (or cause to be delivered to
Buyer) the following materials:
          (1)     Title Commitments. Current commitments (altogether, the
“Commitments”) from the Title Company to issue an owner’s policy of title
insurance (ALTA Form B-1992, revised 10-17-92) for each discrete legal parcel of
the Subject Property (such policies, as issued, together with all Endorsements
required under Section 9 of this Agreement, being known under this Agreement as
the “Title Policies”), which Commitments shall show fee simple absolute title in
and to all Subject Property to be vested in Seller (or in one of the Related
Entities), and which Commitments shall respectively further state insured
amounts that match, on a parcel-by-parcel basis, the allocation schedule set
forth on Exhibit B to this Agreement;
          (2)     Title Documents. Copies of all documents identified in the
respective Schedules B-II of the Commitments as non-standard exceptions to the
proposed coverages of the Title Policies (“Title Documents”); and
          (3)     Surveys. Current surveys of all Subject Property (“Surveys”),
which Surveys shall be certified to Buyer, Seller, and the Title Company with
the form of certification set forth on Exhibit D attached to and made a part of
this Agreement.
(b)     Defects. If the Commitments or Title Documents shall show any
exception(s) to title other than the exceptions that are specifically listed on
the Exhibit E attached to and made a part of this Agreement (altogether, the
“Listed Encumbrances”), or if the Surveys shall disclose any condition (other
than a Listed Encumbrance) that is not reasonably satisfactory to Buyer, then
Buyer may notify Seller, before 5:00 p.m. CDT on October 7, 2005 (the
“Disapproval Deadline”), of any such exceptions and/or conditions to which Buyer
objects (individually a “Disapproved Matter” and collectively the “Disapproved
Matters”). Any condition(s) disclosed on the Commitments, Title Documents, or
Surveys and not objected to by Buyer in writing as a Disapproved Matter by the
Disapproval Deadline shall be deemed a Permitted Encumbrance under this
Agreement.
          (1)     Financial Disapproved Matters. Any Disapproved Matter that may
be removed by Seller’s payment of a sum certain (i) that is stated by the
pertinent Listed Encumbrance or (ii) that may be determined by reference to the
source instrument that created the obligation secured by the Listed Encumbrance
(in each instance, individually a “Financial Disapproved Matter” and
collectively the “Financial Disapproved Matters”) shall be addressed either (w)
by Seller’s applying the Purchase Price first to the payment of such sum(s)
certain on the Closing Date or (x) by Seller’s securing, at its expense, an
endorsement (in form reasonably acceptable to Buyer) to the Title Policies
removing or insuring over such Financial Disapproved Matter(s).
          (2)     Nonfinancial Disapproved Matters. As to every Disapproved
Matter that is not a Financial Disapproved Matter (individually a “Nonfinancial
Disapproved Matter” and collectively the “Nonfinancial Disapproved Matters”),
Seller shall, between receipt of Buyer’s written notice of Disapproved Matters
and the Closing Date (as postponed, if at all, pursuant to the terms of this
Agreement) exercise good faith efforts to either (i) cause the

3



--------------------------------------------------------------------------------



 



Title Company to remove from the Commitments and the Surveys, at Seller’s sole
expense, every such Nonfinancial Disapproved Matter, or (ii) obtain, at Seller’s
sole expense, an endorsement (in form reasonably acceptable to Buyer) to the
pertinent Commitment(s) providing affirmative title insurance coverage
reasonably acceptable to Buyer insuring against the effect of every such
Nonfinancial Disapproved Matter.
                    (A)     When all Nonfinancial Disapproved Matters shall be
so removed or endorsed over and all Financial Disapproved Matters shall have
been addressed in accordance with Section 3(b)(1), above, then Buyer’s title and
survey objections noticed under this Section 3 shall be deemed fully satisfied,
the date of which satisfaction shall be the later to occur of (i) the date on
which the last of the then-outstanding Nonfinancial Disapproved Matters is so
removed or (ii) the date on which the Title Company issues an endorsement (in
form reasonably satisfactory to Buyer) to the relevant Commitment(s) removing or
insuring over the last of the then-outstanding Nonfinancial Disapproved Matters.
                    (B)     If all Nonfinancial Disapproved Matters shall not
then be so removed or endorsed over, Seller shall provide to Buyer, in a notice
delivered to Buyer not less than two (2) nor more than four (4) days before the
Closing Date, an itemized list of such Nonfinancial Disapproved Matters as have
not, on the date of such notice, been so removed and endorsed over (individually
an “Uncured Title Matter” and collectively the “Uncured Title Matters”),
identifying with such itemization all discrete parcels of the Subject Property
as then remain subject to Uncured Title Matters (the “Postponed Parcel(s)”). On
the Closing Date, Seller shall also
                      (i) As to all of the Subject Property other than the
Postponed Parcel(s), complete Closing as required under this Agreement; and
                      (ii) As to the Postponed Parcel(s), deliver to Buyer a
written notice (a “Postponed Parcel Notice”) of Seller’s election (in Seller’s
sole discretion): (w) to postpone the Closing Date as to one or more identified
Postponed Parcel(s) to a specified date (the “Postponed Closing Date”) not later
than November 18, 2005; and/or (x) to remove one or more identified Postponed
Parcel(s) from the Subject Property under this Agreement (individually an
“Eliminated Postponed Parcel” and collectively the “Eliminated Postponed
Parcels”).
Seller shall deliver a Postponed Parcel Notice with respect to every Postponed
Parcel, and in its Postponed Parcel Notice shall elect either of (w) or (x),
above, with respect to each Postponed Parcel.
                    (C)     As to the Eliminated Postponed Parcel(s), Buyer may
elect, by delivering written notice (a “Postponed Parcel Waiver Notice”) of such
election to Seller within three (3) days after Seller’s delivery of the
Postponed Parcel Notice, to consummate Buyer’s acquisition, pursuant to the
terms of this Agreement, of any one or more Eliminated Postponed Parcels, which
Eliminated Postponed Parcel(s) to be so acquired (individually a “Restored
Postponed Parcel” and collectively the “Restored Postponed Parcels”) shall be
specifically identified by Buyer in the Postponed Parcel Waiver Notice. (If
Buyer’s Postponed

4



--------------------------------------------------------------------------------



 



Parcel Waiver Notice shall not state Buyer’s election to consummate Buyer’s
acquisition of all Eliminated Postponed Parcels, then Seller’s election under
(x), above, shall continue to apply to those of the Eliminated Postponed Parcels
not specified by Buyer as Restored Postponed Parcels, whereupon neither Party
shall have any further obligations hereunder with respect to any Eliminated
Postponed Parcel(s) not so specified as Restored Postponed Parcels, save only
for such obligation and liabilities as may expressly survive the termination of
this Agreement.) The transfer of the Restored Postponed Parcel(s) shall be
closed on the Postponed Closing Date—or, if Seller shall not have identified a
Postponed Closing Date in its Postponed Parcel Notice, on a date mutually agreed
between Buyer and Seller, which date shall be no later than November 18,
2005—without any reduction in the aggregate Purchase Price allocated (as
specified on the attached Exhibit B) to the Restored Postponed Parcels,
according to the terms of Section 9 of this Agreement. Buyer shall then take all
Restored Postponed Parcels subject to all Uncured Title Matters encumbering such
Restored Postponed Parcels as of the Closing Date, which Uncured Title Matters
shall be considered additional Permitted Exceptions for which Seller shall have
neither any further obligation whatsoever nor any liability whatsoever for any
loss, damage, or diminution in value arising with respect to such Uncured Title
Matters.
                    (D)     As to all Postponed Parcel(s) other than the
Restored Postponed Parcel(s) and the Eliminated Postponed Parcel(s), Seller
shall, between delivery of the Postponed Parcel Notice and the Postponed Closing
Date, make reasonable and diligent efforts to cause the Title Company to remove
or endorse over all Uncured Title Matters affecting the identified Postponed
Parcel(s), and Seller and Buyer shall, on the Postponed Closing Date,
immediately complete closing, according to the terms of Section 9 of this
Agreement, on all of the Postponed Parcel(s) as to which no Uncured Title
Matters then remain. If Seller shall not, despite its reasonable and diligent
efforts, cause the Title Company, by the Postponed Closing Date, to remove or
endorse over (in form reasonably satisfactory to Buyer) all Uncured Title
Matters concerning the Postponed Parcel(s), then Seller may elect, in Seller’s
sole discretion and on written notice to Buyer (a “Final Postponement Notice”)
delivered on the Postponed Closing Date, either (y) to remove from the Subject
Property under this Agreement such Postponed Parcel(s) as shall remain subject
to any Uncured Title Matter on the Postponed Closing Date, or (z) to not remove
from the Subject Property under this Agreement such Postponed Parcel(s) as shall
then remain subject to any Uncured Title Matter. Buyer shall have three (3) days
after delivery of the Final Postponement Notice to elect, at its option, and as
its sole remedy hereunder, either (aa) to terminate this Agreement as to such
Postponed Parcel(s) as then remain subject to any Uncured Title Matter,
whereupon neither Party shall have any further obligations hereunder with
respect to such Postponed Parcel(s), save only for such obligation and
liabilities as may expressly survive the termination of this Agreement, or (bb)
to waive the requirement that Seller cause the Title Company to remove or
endorse over such Uncured Title Matter and, no later than November 30, 2005, to
complete Closing on such Postponed Parcel(s) without any reduction in the
aggregate Purchase Price allocated (as specified on the attached Exhibit B) to
those Postponed Parcel(s); provided that, if Buyer shall not, within the
pertinent three (3) day notice period, provide Seller with written notice of
Buyer’s electing one of the listed options with respect to each of the Postponed
Parcels as to which Uncured Title Matters remain outstanding, then Buyer shall
irrevocably be deemed to have agreed to accept title to the pertinent Postponed
Parcel(s) subject to every Uncured Title Matter remaining on the Commitments and
Surveys, and

5



--------------------------------------------------------------------------------



 



shall complete Closing on all such Postponed Parcels by November 30, 2005
without any reduction in the aggregate Purchase Price allocated (as provided on
the attached Exhibit B) to the Postponed Parcels, all Uncured Title Matters
thereafter being considered additional Permitted Exceptions for which Seller
shall have neither any further obligation whatsoever nor any liability
whatsoever for any loss, damage, or diminution in value arising with respect to
such Uncured Title Matters.
          (3)     Modification with Respect to Postponed Parcel(s). If Seller
shall at any time exercise any right under this Agreement to remove any
Postponed Parcel(s) from the Subject Property under this Agreement (and Buyer
does not timely elect to instead proceed to acquire such Postponed Parcel(s)
subject to whatever Uncured Title Matters then encumber it), or if Buyer shall
at any time exercise any right hereunder to terminate this Agreement as to any
Postponed Parcel(s), then the Parties shall timely execute a written
modification to this Agreement, which modification shall (i) appropriately
modify the depictions, legal descriptions, and other identifications set forth
on the attached Exhibit A to this Agreement, and (ii) reduce the Purchase Price
(or, in the case of a delay in closing as to any Postponed Parcel(s), the
then-outstanding portion thereof) by a sum equal to the amount of the Purchase
Price allocated, on the attached Exhibit B, to the Postponed Parcel(s) so
removed.

  4.   Buyer’s Due Diligence.

(a)     Document Review.
          (1)     Seller shall on the Effective Date commence diligent efforts
(which efforts shall continue through, and be completed by, the fourteenth
(14th) day after the Effective Date) to make available to Buyer, for review at
reasonable times up to and including the earlier to occur of the Contingency
Date or Disapproval Deadline, complete copies of such documents and materials as
Seller may actually maintain, and as shall be reasonably available to Seller,
from among those listed on the Exhibit G attached to and made a part of this
Agreement (altogether, to the extent required of Seller to be made available,
the “Due Diligence Documents”). Such Due Diligence Documents shall be provided
to Buyer, in paper and/or electronic format, for Buyer’s review at one or more
secured locations specified by Seller; if Buyer shall wish to have Buyer’s own
photocopies or paper-based reproductions of Due Diligence Documents so provided,
Buyer shall provide to Seller, before the Disapproval Deadline, one or more
lists of Due Diligence Documents to be photocopied or reproduced, and Seller
shall thereafter promptly provide to Buyer such photocopies or reproductions,
subject only to Buyer’s expressed agreement to reimburse Seller for Seller’s
actual and documented out-of-pocket expenses incurred in producing such
photocopies and reproductions. Buyer acknowledges that Seller may or may not
maintain records of every type listed on the attached Exhibit G, and thus agrees
that Seller shall have no obligation whatsoever to create, begin to maintain, or
deliver or make available to Buyer pursuant to this Section 4(a) any documents
or materials other than those that have been or are maintained by Seller in the
ordinary course of Seller’s business.
          (2)     Without in any other way modifying Seller’s obligations under
Section 4(a)(1) of this Agreement, and without in any way modifying Buyer’s
covenants and obligations under this Agreement (including, without limitation,
Buyer’s covenants and

6



--------------------------------------------------------------------------------



 



obligations under Section 20(a) of this Agreement) with respect to the Due
Diligence Documents, Seller specifically hereby agrees, as part of Seller’s
diligent efforts under Section 4(a)(1), above, as follows: that Seller, within
five (5) days after the Effective Date, shall transmit to Buyer in electronic
format complete copies of such documents and materials as Seller may actually
maintain, and as shall be reasonably available to Seller, from among (as
contemplated under item 5 of the Exhibit G attached to and made a part of this
Agreement ) “any and all written, third-party reports and data, and of any
agency correspondence received by Seller within two (2) years immediately
preceding the Effective Date, regarding soil conditions, ground water, wetlands,
underground storage tanks, subsurface conditions and/or other environmental or
physical conditions relating to the Subject Property, in Seller’s possession or
control.”
(b)     Inspections and Testing. When, after the Effective Date, Buyer shall
deliver to Seller a duly executed copy of a Temporary Access Agreement in the
form set forth on the Exhibit H attached to and made a part of this Agreement,
Buyer and Buyer’s contractors shall thereafter have the right to enter upon the
Subject Property at all reasonable times between the Effective Date and the
Contingency Date to perform such inspections and assessments of the Subject
Property as Buyer may deem reasonably necessary to satisfy Buyer with respect to
the physical condition of the Subject Property. Notwithstanding the foregoing,
however, Buyer’s right to inspect and test the Subject Property under this
Agreement shall be subject to the following conditions: (i) that Buyer shall
notify Seller in writing at least twenty-four (24) hours before conducting any
such inspections or tests; (ii) that Buyer and its agents, representatives,
consultants, and employees shall, when conducting any such inspections or tests
upon the Subject Property, at all times be accompanied by an employee or
authorized agent of Seller (which employee or agent shall be made regularly and
readily available for such purpose); (iii) that Buyer shall, promptly upon
completing any inspections and tests hereunder, restore at its sole expense any
part of the Subject Property altered or disturbed by such inspections and tests
to the condition that existed before any such inspections or testing; (i) that
Buyer shall not collect samples of materials from the Subject Property without
Seller’s prior written consent, which consent shall not be unreasonably withheld
or delayed; (v) that Buyer shall keep the results and analysis of any
evaluation, testing, inspection, or assessment strictly in confidence; and
(vi) that each of the terms and obligations under this Section 4(b), together
with all terms and obligations of any Temporary Access Agreement signed by
Seller, shall expressly survive any termination of this Agreement and any
Closing of the transaction contemplated by this Agreement.
          (1)     Buyer’s rights under this Section 4 shall include the right to
conduct non-invasive physical inspections of, and to conduct so-called “Phase I”
environmental site assessments with respect to, the Subject Property.
          (2)     Buyer’s rights under this Section 4 shall also include the
right, with Seller’s written consent (which consent Seller shall not
unreasonably withhold, condition, or delay), to conduct so-called “Phase II”
environmental assessments (the “Phase II Assessments”) with respect to the
Subject Property, provided, however, that such right shall in every instance be
expressly subject to the following conditions: (i) that, in addition to Buyer’s
employees, Buyer may engage, as its agent(s), representative(s), and
consultant(s) for inspections and tests permitted under this Section 4(b), only
one or more of the firms listed on the Exhibit F attached to and made a part of
this Agreement (the “Authorized Consultants”); (ii) that Buyer and Seller

7



--------------------------------------------------------------------------------



 



shall each designate a single employee to be responsible for coordinating
Buyer’s completion of the desired Phase II Assessments; and (iii) that every
contract for a desired Phase II Assessment shall expressly (aa) provide that
Buyer alone shall be responsible for all payments and financial obligations of
every kind arising under such contract and (bb) notify all Authorized
Consultants supplying materials or labor with respect to such contract that they
shall have no right to lien either Seller or the Subject Property for any
obligation arising under such contract. The Parties thus agree that Seller’s
refusal to consent to Buyer’s conducting a Phase II Assessment with respect to
any one or more discrete parcels of the Subject Property shall necessarily not
be deemed unreasonable if such refusal is based on Buyer’s failure to satisfy
any of the conditions listed above.
          (3)     Before commencing a Phase II Assessment with respect to any
discrete parcel of the Subject Property (a “Proposed Phase II Assessment”),
Buyer shall submit to Seller such materials as shall fairly summarize the scope
and detail of the work intended with respect to such Proposed Phase II
Assessment. Seller shall review the summary materials submitted by Buyer and
shall promptly either (i) deliver to Buyer written notice of Seller’s consent to
the Proposed Phase II Assessment or (ii) inform Buyer of Seller’s denial of such
consent, and the reasons for such denial, after which the Parties shall
negotiate, promptly and in good faith, for such modifications to the Proposed
Phase II Assessment as shall be a predicate to Seller’s consent to the Proposed
Phase II Assessment. If, however, after the good faith negotiations contemplated
under this Section 4(b)(3), Buyer wishes to conduct any Proposed Phase II
Assessment pursuant to a scope of work beyond a scope mutually agreed between
Buyer and Seller, then either Party shall have the right to terminate this
Agreement by delivering written notice of such termination to the other Party
before the Contingency Date.
          (4)     Buyer’s Phase II Assessments shall not vary materially from
the scope and detail consented to by Seller under Section 4(b)(3), above, and
Buyer shall provide all test results, reports, and other data generated by the
Phase II Assessments to Seller promptly upon Buyer’s receiving (or, if it be the
case, creating) the same. If the results of any Phase II Assessment indicate or
evidence any or all of (x) a Release having occurred at any portion(s) of the
Subject Property; (y) a Hazardous Condition existing at any portion(s) of the
Subject Property; or (z) any violation of Environmental Law existing at any
portion of the Subject Property (in each instance, an “Environmental
Condition”), then the Parties shall thereafter negotiate, promptly and in good
faith, during any period remaining up to and including the Contingency Date for
a mutually satisfactory resolution that shall address all Environmental
Conditions.
(c)     Buyer’s Due Diligence Condition. Buyer’s obligation to consummate the
transaction contemplated by this Agreement shall be subject to Buyer’s finding
satisfactory both its review of the Due Diligence Documents under Section 4(a)
of this Agreement and its evaluations, testing, inspections, and assessments
under Section 4(b) of this Agreement.
          (1)     If Buyer shall not be satisfied with either or both of (i) its
review of the Due Diligence Documents under Section 4(a) of this Agreement or
(ii) its evaluations, testing, inspections, and assessments under Section 4(b)
of this Agreement, Buyer may, no later than 5:00 p.m. CDT on the forty-fifth
(45th) day after the Effective Date (the “Contingency

8



--------------------------------------------------------------------------------



 



Date”), terminate this Agreement by giving written notice (a “Termination
Notice”) to Seller of Buyer’s election to do so. Buyer’s Termination Notice
shall be accompanied by a written statement identifying the bases under Sections
4(a) and 4(b) upon which Buyer is terminating this Agreement, though it shall be
expressly understood and agreed that Seller shall have no right to challenge the
bases identified under Sections 4(a) and 4(b) for Buyer’s termination, as set
forth in the Termination Notice.
          (2)     If a Termination Notice timely delivered by Buyer shall
certify to Seller that Buyer’s election to terminate this Agreement is based
upon both (i) the existence of a documented Environmental Condition, and
(ii) the failure of the Parties to negotiate (as required under Section 4(b)(3)
of this Agreement) a mutually satisfactory resolution that shall address all
Environmental Conditions, then (A) Buyer shall promptly deliver to Seller a
complete copy of the environmental engineering report(s) issued to Buyer and
advising of the existence of such Environmental Conditions (“Environmental
Reports”), and (B) Seller shall reimburse Buyer for the reasonable out-of-pocket
costs that Buyer shall have actually incurred in order to perform any Phase II
Assessment at those portions of the Subject Property at which the Environmental
Conditions exist and to procure the Environmental Reports. The reimbursement
required under (B) above shall be made within ten (10) days after Buyer delivers
to Seller both the Environmental Reports and the billing statement(s) from the
environmental engineer(s) that performed the pertinent Phase II Assessments and
prepared the Environmental Reports. Buyer acknowledges and agrees that the
Environmental Reports shall constitute a portion of the Confidential Information
and shall be governed by the terms of Section 20(a) of this Agreement. The
foregoing obligations of (A) and (B) shall survive any termination of this
Agreement.
          (3)     Upon Seller’s receiving a Termination Notice in the form
contemplated by Section 4(c)(1), the Earnest Money shall be returned to Buyer
and neither Party shall have any further liability to the other hereunder
(except as specifically provided in this Agreement). If Buyer fails to timely
give such written notice to Seller by 5:00 p.m. CDT on the Contingency Date,
Buyer shall be deemed to have fully waived and satisfied Buyer’s condition under
this Section 5(c), the Additional Earnest Money shall be payable in accordance
with Section 2 of this Agreement, and all Earnest Money shall then (subject only
to the provisions of Section 11 of this Agreement and to the satisfaction or
waiver, by Buyer, of all of Buyer’s conditions set forth in Section 15(b),
below) become nonrefundable to Buyer.

  5.   Approval by Seller’s Board.

(a)     Seller’s Resolution Condition. Seller’s obligation to consummate the
transaction contemplated by this Agreement shall be subject to Seller’s board of
directors approving, no later than 5:00 p.m. CDT on September 16, 2005, a formal
resolution (the “Resolution”) that provides substantially as follows:
          (1)     That Seller is authorized to sell or cause to be sold the
Subject Property as set forth in this Agreement, and to leaseback the Subject
Property to Seller (or an affiliated entity) on substantially the terms provided
in the form of Lease Agreement set forth on the Exhibit I attached to and made a
part of this Agreement (the “Form Lease”); and

9



--------------------------------------------------------------------------------



 



          (2)     that Seller is authorized to take or cause to be taken such
action or actions and to execute and deliver or cause to be executed and
delivered such instruments, certificates, and other documents, as may be
appropriate to carry out the purposes and intent of the foregoing resolution,
including, without limitation, the negotiation, execution, and delivery of
agreements (including, without limitation, the Leases) providing for the sale
and back of the Subject Property and other agreements in connection therewith,
in each case containing such terms and conditions as may be appropriate.
(b)     Return of Materials and Reimbursement. If the Resolution shall not be
approved by Seller’s board of directors by 5:00 p.m. CDT on September 16, 2005,
then (i) this Agreement shall automatically be null and void, and hence of no
further force or effect, and (ii) Seller shall reimburse Buyer for the
reasonable out-of-pocket costs that Buyer shall have actually incurred from and
after the Effective Date in exercising Buyer’s rights of inspection, review, and
testing under Sections 4(a) and 4(b) of this Agreement. Such required
reimbursement shall be made within ten (10) days after Buyer delivers to Seller
all reports and materials of every kind received by Buyer in connection with
Buyer’s exercising Buyer’s rights under Section 4 of this Agreement , together
with written billing statement(s) from all third parties prepared such reports
or materials on Buyer’s behalf. Buyer acknowledges and agrees that all such
reports and materials shall constitute a portion of the Confidential Information
and shall be governed by the terms of Section 20(a) of this Agreement. The
foregoing obligations of this Section 5(b) shall survive any termination of this
Agreement.

  6.   Representations and Warranties.

(a)     By Seller. Seller represents and warrants to Buyer that all of the
following are true and correct on and as of the Effective Date, shall continue
to be true and correct as of the Closing, and shall survive Closing and the
recording of the Deeds (defined below) for a period of ninety (90) days after
Closing:
          (1)     Seller is a duly organized corporation validly existing under
the laws of the State of Delaware; Seller has the requisite power and authority
to enter into and perform this Agreement; Seller’s Closing Documents (as defined
in Section 9(a) hereof) have been or will be duly authorized by all necessary
action on the part of Seller and have been or will be duly executed and
delivered; execution, delivery, and performance by Seller of such documents will
not conflict with or result in a violation of Seller’s organizational documents,
or of any judgment, order, or decree of any court or arbiter to which Seller is
a party; such documents are valid and binding obligations of Seller, and are
enforceable against Seller in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, creditor’s rights, and other similar
laws and subject to any consents that may be required from any third parties.
          (2)     Seller is not a “foreign person,” “foreign partnership,”
“foreign trust,” or “foreign estate” as those terms are defined in Section 1445
of the Internal Revenue Code.

10



--------------------------------------------------------------------------------



 



          (3)     There is no action, litigation, condemnation, or proceeding of
any kind pending against Seller that would have a material and adverse affect on
either or both of (i) the ability of Seller to perform its obligations under
this Agreement, and (ii) the continuing operation of the Subject Property in the
manner in which it is operated as of the date of this Agreement.
          (4)     Excepting only this Agreement, Seller is not a party to any
contract, agreement, or commitment to sell, convey, assign, transfer, provide
rights of first refusal, or other similar rights or otherwise dispose of any
portion or portions of the Subject Property.
          (5)     To Seller’s Knowledge, the Due Diligence Documents supplied to
Buyer pursuant to this Agreement are, except as expressly otherwise disclosed in
writing by Seller when supplied to Buyer, complete copies of all Due Diligence
Documents in Seller’s possession.
          (6)     To Seller’s Knowledge, Seller has not, except as may be
disclosed by the Due Diligence Documents, received written notice of any zoning,
subdivision, environmental, building code, health, or fire safety violation from
any Governmental Authority.
          (7)     To Seller’s Knowledge, Seller has not, except as may be
disclosed by the Due Diligence Documents, received any written notice of levy of
special assessments of any nature with respect to the Subject Property or any
part thereof, nor any written notice of any special assessments being
contemplated with respect to the Subject Property.
          (8)     To Seller’s Knowledge, except as actually disclosed by any Due
Diligence Documents or by any physical inspection of the Subject Property
conducted by Buyer under Section 4 of this Agreement (including, without
limitation, any so-called “Phase I” environmental site assessments and any Phase
II Assessments):
                    (A)     There have been no past, and Seller has not received
any written notice of any pending or threatened: (a) claims, complaints,
notices, correspondence or requests for information received by Seller with
respect to any violation or alleged violation of any Environmental Law or
Environmental Permit or with respect to any corrective or remedial action for or
cleanup of the Subject Property or any portion thereof, and (b) written
correspondence, claims, complaints, notices, or requests for information from or
to Seller regarding any actual, potential or alleged liability or obligation
under or violation of any Environmental Law or Environmental Permit with respect
to the Subject Property or any portion thereof; and
                    (B)     Seller has not received, and does not have in its
possession or control, any written notice alleging or advising the existence of
any PCBs or friable or damaged asbestos at the Subject Property; Seller has not
removed (or required or requested the removal of) any PCBs or damaged or friable
asbestos from the Subject Property; and there have never been any PCBs or
damaged or friable asbestos at the Subject Property.

11



--------------------------------------------------------------------------------



 



(b)     By Buyer.
          (1)     Buyer represents and warrants to Seller that the following are
true and correct on and as of the Effective Date and shall continue to be true
and correct as of the Closing: (i) Buyer is a duly organized corporation validly
existing and in good standing under the laws of the State of Maryland;
(ii) Buyer has the requisite power and authority to enter into this Agreement
(including, without limitation, the Earnest Money Escrow Agreement attached as
Exhibit C, the Temporary Access Agreement attached as Exhibit H and the Lease
Agreement attached as Exhibit I); (iii) Buyer’s Closing Documents (as defined in
Section 9(b) hereof) have been or will be duly authorized by all necessary
action on the part of Buyer and have been or will be duly executed and
delivered; (iv) the execution, delivery and performance by Buyer of such
documents will not conflict with or result in violation of Buyer’s
organizational documents or any judgment, order or decree of any court or
arbiter to which Buyer is a party; and (v) such documents are valid and binding
obligations of Buyer, and are enforceable against Buyer in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, creditor’s
rights and other similar Laws and Regulations.
          (2)     Buyer represents and warrants to Seller (i) that, to Buyer’s
Knowledge, Buyer is in compliance with the requirements of Executive Order
No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Order and such other rules, regulations, legislation, or orders are collectively
called the “Orders”), and (ii) that, to Buyer’s Knowledge, neither Buyer nor any
beneficial owner of Buyer:
                    (A)     is listed on the Specially Designated Nationals and
Blocked Persons List maintained by OFAC pursuant to the Order and/or on any
other list of terrorists or terrorist organizations maintained pursuant to any
of the rules and regulations of OFAC or pursuant to any other applicable Orders
(such lists are collectively referred to as the “Lists”);
                    (B)     is a person who has been determined by competent
authority to be subject to the prohibitions contained in the Orders;
                    (C)     is owned or controlled by, nor acts for or on behalf
of, any person or entity on the Lists or any other person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders; or
                    (D)     shall transfer or permit the transfer of any
interest in Buyer or any beneficial owner in Buyer to any person or entity who
is, or any of whose beneficial owners are, listed on the Lists.
Buyer further hereby covenants and agrees that if Buyer obtains knowledge that
Buyer or any of its beneficial owners becomes listed on the Lists or is
indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Buyer shall use its best
efforts to immediately notify Seller in writing, and in such event, Seller shall
have the

12



--------------------------------------------------------------------------------



 



right, immediately upon delivery of written notice thereof to Buyer, to
terminate this Agreement without penalty or liability to Buyer. The
representations and warranties set forth in this Section 6(b) shall be deemed to
be remade as of Closing and shall survive the Closing and delivery of the Deeds.

  7.   [Intentionally Omitted.]

8.          Closing Date. The closing of the purchase and sale contemplated by
this Agreement (the “Closing”) shall occur on a date agreed between Buyer and
Seller, which date shall be no later than October 17, 2005 (the “Closing Date”),
at the office of the Title Company at 171 North Clark Street in Chicago,
Illinois, or at such other place as the Parties may mutually agree, unless
postponed or otherwise adjusted pursuant to the terms of this Agreement. The
Parties hereby agree that, in addition to Seller’s rights to postpone the
Closing arising under any other Section of this Agreement (including, without
limitation, Section 4 hereunder), Seller may, upon written notice delivered to
Buyer not less than fifteen (15) days before the Closing Date, unilaterally
elect to postpone the Closing Date to a specified date not later than
November 18, 2005.

  9.   Closing Deliveries.

(a)     Seller’s Closing Deliveries. At Closing, Seller shall execute and
deliver to Buyer, or cause to be executed and delivered to Buyer, all of the
following (collectively, “Seller’s Closing Documents”):
          (1)     Deeds. Special Warranty Deeds conveying to Buyer all of the
Subject Property, free and clear of all encumbrances claimed by, through or
under Seller, except only the Permitted Encumbrances (altogether, the “Deeds”).
          (2)     FIRPTA Affidavit. An affidavit of non-foreign status properly
containing such information as is required by IRC Section 1445(b)(2) and its
regulations.
          (3)     Title-related Documents. Such affidavits of Seller or other
documents as may be reasonably required by the Title Company to record the Deeds
and issue the Title Policies required by this Agreement.
          (4)     Certificate. A certificate signed by an authorized agent of
Seller and dated as of the Closing Date reaffirming the truth, correctness, and
completeness of all of Seller’s representations and warranties under Section
6(a) of this Agreement.
          (5)     Files and Records. Copies of all Due Diligence Documents in
Seller’s possession on the Closing Date.
          (6)     Resolutions. Corporate resolutions of Seller in such form as
may be reasonably satisfactory to the Title Company to evidence Seller’s
authority to transfer the Property.

13



--------------------------------------------------------------------------------



 



          (7)     Gap Affidavit. If required by the Title Company, for each
Seller, a “gap” affidavit executed by such Seller and in form and substance
reasonably acceptable to the Title Company to permit removal (by a so-called
“gap” endorsement) of the standard exception from coverage for defects, liens,
encumbrances, adverse claims, or other matters, if any, created, first appearing
in the public records, or attaching subsequent to the effective date of the
Title Commitment but before the date Buyer acquires for value the estate covered
by the Title Policy.
          (8)     Plans and Specifications. All plans and specifications related
to the Subject Property, to the extent in Seller’s actual possession and or
under Seller’s control on the Closing Date.
          (9)     Certificate of Occupancy. A certificate of occupancy (or
comparable permit or license) with respect to each property comprising the
Subject Property, to the extent in Seller’s actual possession or under Seller’s
control on the Closing Date.
In addition, Seller shall at Closing cause the Title Company to deliver to Buyer
the Title Policies required by this Agreement (with “extended coverage” over the
standard exceptions for gap matters, municipal fees and charges, mechanics’ and
materialmen’s liens, rights or claims of parties in possession, matters that
would be disclosed by current surveys of the Subject Property, easements, and
adverse claims), together with the following endorsements (or the substantial,
local equivalent of such endorsements) relating to the Subject Property, to the
extent that such endorsements are customarily available in the respective
jurisdictions in which the Subject Property is located (altogether, the
“Endorsements”): (i) an ALTA 9 (owner’s) restrictions, encroachments, and
minerals endorsement; (ii) an ALTA zoning 3.1 endorsement (with parking);
(iii) an endorsement assuring that the property insured by the Title Policies is
the same as the property described in the Surveys; (iv) an access endorsement;
(v) a tax parcel endorsement; (vi) a contiguity endorsement (if applicable);
(vii) a subdivision or plat act endorsement; and (viii) a utility facilities
endorsement.
Seller acknowledges that Buyer shall itself secure issuance of any so-called
“Fairway” and “successor owner” endorsements that Buyer may desire with respect
to the Subject Property. Accordingly, to the extent that Seller may do so
without incurring any material cost, expense, risk of claim, or liability,
Seller shall reasonably cooperate with Buyer’s efforts to secure such
endorsements.
(b)     Failure to Secure Endorsements.
          (1)     If, despite Seller’s reasonable efforts, Seller shall, as of
the date that is two (2) days before the original Closing Date, be unsuccessful
in efforts to secure issuance of any requisite Endorsement(s) with respect to
any one or more of the discrete parcels comprising the Subject Property (in each
instance, a “Title Defective Parcel,” and collectively the “Title Defective
Parcels”), then Seller shall:
(i) As to all of the Subject Property other than the Title Defective Parcel(s),
complete Closing, on such Closing Date, as required under this Agreement; and

14



--------------------------------------------------------------------------------



 



(ii) As to the Title Defective Parcel(s), deliver to Buyer, not less than two
(2) nor more than four (4) days before such Closing Date, a written notice (a
“Title Defective Notice”) of Seller’s election (in Seller’s sole discretion):
(w) to postpone the Closing Date as to one or more identified Title Defective
Parcel(s) to a Postponed Closing Date not later than November 18, 2005; and/or
(x) to remove one or more identified Title Defective Parcel(s) from the Subject
Property under this Agreement (individually an “Eliminated Defective Parcel” and
collectively the “Eliminated Defective Parcels”).
Seller shall deliver a Title Defective Notice with respect to every Title
Defective Parcel, and in its Title Defective Notice shall elect either of (w) or
(x), above., with respect to each Title Defective Parcel.
          (2)     As to the Eliminated Defective Parcel(s), Buyer may elect, by
delivering written notice (a “Defective Parcel Waiver Notice”) of such election
to Seller within three (3) days after Seller’s delivery of the Title Defective
Parcel Notice, to consummate Buyer’s acquisition, pursuant to the terms of this
Agreement, of any one or more Title Defective Parcels, which Eliminated
Defective Parcel(s) to be so acquired (individually a “Restored Defective
Parcel” and collectively the “Restored Defective Parcels”) shall be specifically
identified by Buyer in the Defective Parcel Waiver Notice. (If Buyer’s Defective
Parcel Waiver Notice shall not state Buyer’s election to consummate Buyer’s
acquisition of all Eliminated Defective Parcels, then Seller’s election under
(x), above, shall continue to apply to those of the Eliminated Defective Parcels
not specified by as Restored Defective Parcels, whereupon neither Party shall
have any further obligations hereunder with respect to such Eliminated Defective
Parcel(s) not so specified as Restored Defective Parcels, save only for such
obligation and liabilities as may expressly survive the termination of this
Agreement.) The transfer of the Restored Defective Parcel(s) shall be closed on
the Postponed Closing Date—or, if Seller shall not have identified a Postponed
Closing Date in its Defective Parcel Waiver Notice, on a date mutually agreed
between Buyer and Seller, which date shall be no later than November 18,
2005—without any reduction in the aggregate Purchase Price allocated (as
specified on the attached Exhibit B) to the Restored Defective Parcel(s),
according to the terms of Section 9 of this Agreement. Buyer shall then take all
Restored Defective Parcels without the requisite Endorsement(s), the lack of
which Endorsement(s) shall be considered additional Permitted Exceptions for
which Seller shall have neither any further obligation whatsoever nor any
liability whatsoever for any loss, damage, or diminution in value with respect
to the Subject Property.
          (3)     As to all Title Defective Parcel(s) other than the Restored
Defective Parcel(s) and the Eliminated Defective Parcel(s), Seller shall,
between delivery of the Title Defective Notice and the Postponed Closing Date,
make reasonable and diligent efforts to cause the Title Company to issue all
requisite Endorsements affecting the identified Title Defective Parcel(s), and
Seller and Buyer shall, on the Postponed Closing Date, immediately complete
closing, according to the terms of Section 9 of this Agreement, on all of the
Title Defective Parcel(s) as to which the requisite Endorsement(s) have been
secured. If Seller shall not, despite its reasonable and diligent efforts, cause
the Title Company, by the Postponed Closing Date, to issue the requisite
Endorsement(s) as to the Title Defective Parcel(s), then Seller may elect, in
Seller’s sole discretion and on written notice to Buyer (a “Final Defective
Notice”)

15



--------------------------------------------------------------------------------



 



delivered on the Postponed Closing Date, either (y) to remove from the Subject
Property under this Agreement such Title Defective Parcel(s) as shall remain
without the requisite Endorsement(s) on the Postponed Closing Date, or (z) to
not remove from the Subject Property under this Agreement such Title Defective
Parcel(s) as shall then remain without the requisite Endorsement(s). Buyer shall
have three (3) days after delivery of the Final Defective Notice to elect, at
its option, and as its sole remedy hereunder, either (aa) to terminate this
Agreement as to any Title Defective Parcel(s) as then still lack the requisite
Endorsement(s), whereupon neither Party shall have any further obligations
hereunder with respect to such Title Defective Parcel(s), save only for such
obligation and liabilities as may expressly survive the termination of this
Agreement, or (bb) to waive the requirement that Seller cause the Title Company
to issue the requisite Endorsement(s) as to any Title Defective Parcel(s), and,
no later than November 30, 2005, to complete Closing on such Title Defective
Parcel(s) without any reduction in the aggregate Purchase Price allocated (as
specified in the attached Exhibit B) to those Title Defective Parcel(s);
provided that, if Buyer shall not, within the pertinent three (3) day notice
period, provide Seller with written notice of Buyer’s electing one of the listed
options with respect to each of the Title Defective Parcels as shall yet remain
without the requisite Endorsement(s), then Buyer shall irrevocably be deemed to
have agreed to accept title to the pertinent Title Defective Parcel(s) without
the requisite Endorsement(s) and shall complete closing on all such Title
Defective Parcels no later than November 30, 2005 without any reduction in the
aggregate Purchase Price allocated (as specified in the attached Exhibit B) to
the Title Defective Parcel(s), the lack of such Endorsement(s) being considered
additional Permitted Exceptions for which Seller shall have neither any further
obligation whatsoever nor any liability whatsoever for any loss, damage, or
diminution in value with respect to the Subject Property.
          (4)     If Seller shall at any time exercise any right under this
Agreement to remove any Title Defective Parcel(s) from the Subject Property
under this Agreement (and Buyer does not timely elect to instead proceed to
acquire such Title Defective Parcel(s) notwithstanding the lack of the requisite
Endorsement(s)), or if Buyer shall at any time exercise any right hereunder to
terminate this Agreement as to any Title Defective Parcel(s), then the Parties
shall timely execute a written modification to this Agreement, which
modification shall (i) appropriately modify the depictions, legal descriptions,
and other identifications set forth on the attached Exhibit A to this Agreement,
and (ii) reduce the Purchase Price (or, in the case of a delay in closing as to
any Title Defective Parcel(s), the then-outstanding portion thereof) by a sum
equal to the amount of the Purchase Price allocated, on the attached Exhibit B,
to the Title Defective Parcel(s) so removed.
(c)     Buyer’s Closing Deliveries. At Closing, Buyer will execute and deliver
to Seller, or cause to be executed and delivered to Seller, all of the following
(collectively, “Buyer’s Closing Documents”):
          (1)     Purchase Price. The Purchase Price, less the Earnest Money and
Additional Earnest Money, plus or minus prorations and other adjustments, if
any, by wire transfer of immediately available funds.

16



--------------------------------------------------------------------------------



 



          (2)     Title Documents. Such affidavits of Buyer or other documents
as may be reasonably required by the Title Company in order to record the Deeds
and issue the Title Policies (with Endorsements) required by this Agreement.
          (3)     Certificate. A certificate signed by an authorized agent of
Buyer and dated as of the Closing Date reaffirming the truth, correctness, and
completeness of all Buyer’s representations and warranties under Sections 6(b)
of this Agreement.
(d)     Joint Closing Deliveries. At Closing, Seller and Buyer shall jointly
execute and deliver the following:
          (1)     Closing Statement. A closing and proration statement, prepared
by Seller and reasonably acceptable to Buyer, evidencing the Purchase Price, all
payments with respect to Financial Disapproved Matters under Section 3 of this
Agreement, all prorations described in Section 10 of this Agreement, and any
other items customarily set down in such a statement.
          (2)     Real Estate Transfer Returns. Properly completed copies of any
real estate transfer return, gains tax form, or other documentation required by
any state in which the Subject Property shall be located as a condition to
transfer of the Subject Property or recording of any Deeds.
          (3)     Leases. Lease agreements for the Subject Property in
substantially the form and substance of the Form Lease (the “Leases”). (Seller
has advised Buyer that either the Related Entity that shall convey one or more
discrete parcel(s) of the Subject Property pursuant to this Agreement or another
Related Entity directly or indirectly wholly owned by Seller shall, under the
Leases, be the identified Tenant entity that shall lease such one or more
discrete parcel(s) back from Buyer pursuant to the Leases.)
          (4)     Environmental Documents. Environmental transfer documents
required by any state in which the Subject Property shall be located as a
condition to transfer of the Subject Property or recording of any Deeds.
          (5)     Miscellaneous. Such other documents, instruments, and
affidavits as shall be reasonably necessary to consummate the transaction
contemplated by this Agreement (including, without limitation, a written
assignment conveying to Buyer all of Seller’s right, title, and interest in and
to any contract or license concerning the Subject Property that may freely be
transferred without the consent or approval of any third party).
(e)     Escrow Closing. This transaction shall be closed through a so-called
“New York-style” escrow closing with the escrow department of the Title Company
in accordance with the general provisions of the Title Company’s usual form of
deed and money escrow agreement (modified, as appropriate, to accommodate a “New
York-style” closing), and with such special provisions inserted in the escrow
agreement as may be required to conform to this Agreement, and subject to the
terms of a separate money lender’s escrow, if any. The attorneys for both Seller
and Buyer are authorized to sign the escrow agreement. Upon the

17



--------------------------------------------------------------------------------



 



creation of such escrow, payment of the Purchase Price and delivery of the Deeds
shall be made through the escrow. The cost of the escrow shall be divided
equally between Seller and Buyer, but Buyer shall be responsible for any costs
associated with a separate money lender’s escrow. This Agreement shall not be
merged into nor in any manner superseded by the escrow agreement.
10.    Costs and Prorations. The Parties shall pay, adjust, and apportion all
expenses with respect to the Subject Property as follows:
(a)     Adjustments and Prorations.
          (1)     Real Estate Taxes and Special Assessments. All accrued general
real estate and ad valorem taxes for the year of Closing applicable to the
Subject Property shall be prorated on an accrual basis, using actual final tax
bills, if available prior to Closing. If such bills are not available, then such
taxes shall be prorated on the basis of the most currently available tax bills
for the Subject Property and promptly re-prorated upon the issuance of final
bills therefor, and any amounts due from any Party to the other shall be paid in
cash at that time. Prior to or at Closing, Seller shall pay or have paid all
general real estate and ad valorem tax bills that are due and payable prior to
or on the Closing Date and shall furnish evidence of such payment to Buyer and
the Title Company. Special assessments that are pending, certified, or become a
lien against the Subject Property prior to Closing shall be apportioned at the
Closing under a “due date” method of proration, with Seller paying all
installments initially due at or prior to Closing and Buyer paying all
installments initially due after the Closing. Such other items that are
customarily prorated in transactions of this nature shall be ratably prorated.
The amount of such prorations shall be adjusted in cash after Closing, as and
when complete and accurate information becomes available, though in no event
more than two (2) years after the Closing Date. Seller and Buyer agree to
cooperate and use their good faith efforts to make such adjustments no later
than thirty (30) days after final bills therefore are available. All of Seller’s
and Buyer’s respective rights and obligations under this Section 10(a) shall
survive Closing and delivery of the Deeds.
          (2)     Utility Charges/Operation Expenses. Seller shall pay all
utility charges and other operating expenses attributable to the Subject
Property up to and including the Closing Date, and Buyer shall pay all utility
charges and other operating expenses attributable to the Property after the
Closing Date.
          (3)     Rent. The tenant(s) under the Leases shall prepay all rent due
under the Leases for the month in which Closing shall occur.
Except only as expressly provided otherwise in this Agreement, all prorations
provided for herein shall be final.
For purposes of calculating prorations, Seller shall be deemed to be in title to
the Property, and therefore entitled to the income therefrom and responsible for
the expenses thereof, up to 11:59:59 p.m. on the day immediately preceding the
Closing Date (or Postponed Closing Date, as the case may be), and Buyer to be in
title to the Property thereafter. All prorations shall be made on the basis of
the actual number of days of the year and month that have elapsed as of

18



--------------------------------------------------------------------------------



 



the Closing Date (or Postponed Closing Date, as the case may be). Except as
otherwise stated above, the amount of prorations shall, if necessary, be
adjusted in cash after Closing, as and when complete and accurate information
becomes available, though in no event more than two (2) years after Closing.
(b)     Closing Costs.
          (1)     Title Insurance and Surveys. Seller shall pay the cost of the
Title Policies required under this Agreement. Buyer shall pay the cost of the
Endorsements to the Title Policies, all costs of any title insurance policies
insuring the interests of Buyer’s lender (if any), and the cost of the Surveys.
          (2)     Closing Fee. Seller and Buyer will each pay one-half of any
reasonable and customary closing fee charged by the Title Company (including,
without limitation, any reasonable and customary fee for an escrow closing under
Section 9(d) of this Agreement).
          (3)     Transfer Tax. With respect to any real estate transfer fee,
transfer tax, or other fee charged by any pertinent Governmental Authority as an
incident to transfer of title in the Subject Property (in each instance, a
“Transfer Tax”), the Parties agree as follows: (i) that Seller shall pay any
Transfer Tax owing with respect to transfer of title in any Subject Property
located in the States of Georgia, Illinois, Iowa, Michigan, Nebraska, North
Carolina, Ohio, South Carolina, and Wisconsin; (ii) that Buyer shall pay any
Transfer Tax owing with respect to transfer of title in Subject Property located
in the States of Alabama and Tennessee; and (iii) that Buyer and Seller shall
each pay one-half of any Transfer Tax owing with respect to transfer of title in
any Subject Property located in the States of Indiana, Louisiana, New Hampshire,
Oregon, Pennsylvania, and Texas, and in the Province of Ontario.
          (4)     Recording Costs. Seller shall pay the recording fees owing to
record any documents, other than the Deeds, necessary to secure issuance of the
Title Policies in the form required by this Agreement. Buyer shall pay recording
fees owing to record the Deeds.
          (5)     Attorney’s Fees. Each Party shall pay its own attorneys fees.
          (6)     Other Costs. All other costs shall be allocated in accordance
with the customs prevailing in similar transactions in the area of the Subject
Property.
(c)     Tax Actions. Buyer acknowledges that, after Closing, Seller may, in its
sole discretion, and at its sole expense, continue, conclude, or settle (i) the
protest of ad valorem taxes on the Property filed or commenced before the
Effective Date and (ii) the pursuit of any ad valorem tax benefits, discounts,
or relief filed or commenced before the Effective Date (together, the “Tax
Actions”), and that Buyer shall make reasonable efforts to cooperate with
Seller’s efforts to so continue, conclude, or settle any Tax Actions. Seller
shall keep Buyer apprised of the status of all such Tax Actions. Seller
acknowledges that between the Effective Date and the Closing Date, Seller shall
not commence any new protest of ad valorem taxes on the Property without Buyer’s
written consent in advance of such commencement. If, after Closing, Buyer

19



--------------------------------------------------------------------------------



 



shall continue any Tax Actions commenced before the Effective Date, the Parties
agree that they shall, upon completion of such Tax Actions, prorate (as
specified under Section 10(a)), an amount equal to (i) the award or refund from
the Tax Actions less (ii) the sum of Seller’s and Buyer’s fees and costs,
including attorney’s fees, incurred in connection with the Tax Actions. The
provisions of this Section 10(c) shall survive the Closing.
11.    Default.
(a)     If Buyer defaults in its obligation to consummate this Agreement, Seller
shall be entitled, at Seller’s sole election, to one of the following remedies:
(i) to terminate this Agreement and assert a claim for damages for Seller’s
actual, out-of-pocket costs and expenses incurred in connection with this
Agreement and for Seller’s other actual damages suffered or incurred as a direct
result of Buyer’s default hereunder; which claim shall not exceed a limit equal
to the amount of the Earnest Money; or (ii) to pursue an action for specific
performance on this Agreement.
(b)     If Seller defaults in its obligation to consummate this Agreement, Buyer
shall be entitled, as Buyer’s sole remedy for such default, at Buyer’s sole
election, to one of the following remedies: (i) to terminate this Agreement,
receive the return of the Earnest Money (together with any interest earned
thereon), and assert a claim for damages for Buyer’s actual, out-of-pocket costs
and expenses incurred in connection with this Agreement and for Buyer’s other
actual damages suffered or incurred as a direct result of Seller’s default
hereunder, which claim shall not exceed a limit equal to the amount of the
Earnest Money; or (ii) to receive the return of the Earnest Money and file an
action for specific performance of this Agreement.
12.    Casualty and Condemnation.
(a)     Election. If, between the Effective Date and the Closing Date, the
Subject Property shall be subject to a Casualty or a Taking, Seller shall notify
Buyer of such Casualty or Taking within two (2) days of its occurrence, and
further shall, on or before the earlier to occur of (i) the Closing Date or
(ii) ten (10) days after providing Buyer notice of such Casualty or Taking,
deliver to Buyer a written notice of Seller’s intention, at its sole discretion,
either:
          (1)     to settle the adjustment of such Casualty or Taking before the
Closing Date, and thereafter, at Closing, to deliver to Buyer (i) all Casualty
or Condemnation Proceeds (together with a credit against the Purchase Price for
the amount of Seller’s deductible amount on the policy that insures a pertinent
Casualty) and (ii) a cash payment equal to the Estimated Reduction Amount;
          (2)     to consummate the transaction contemplated by this Agreement
without settling the adjustment of such Casualty or Taking before the Closing
Date, in which event Buyer shall receive a closing credit against the Purchase
Price in an amount equal to the cost of restoring the Subject Property, as
mutually agreed between Buyer and Seller, acting reasonably; or

20



--------------------------------------------------------------------------------



 



          (3)     to specify for removal from the transaction contemplated by
this Agreement any Affected Property, and thereafter to close on the remainder
of the Subject Property according to the terms of this Agreement.
If Seller shall elect to settle the adjustment of a Casualty or Taking before
the Closing Date, Closing may be postponed by Seller for not more than sixty
(60) days, but in no event later than December 30, 2005, to allow for such
settlement. If Seller shall elect to remove from the Subject Property any
Affected Property, conveying the remaining Subject Property as required under
this Agreement, then the Parties shall at Closing execute a written modification
to this Agreement, which modification shall (i) appropriately modify the
depictions, legal descriptions, and other identifications set forth on the
attached Exhibit A to this Agreement, and (ii) reduce the Purchase Price by a
sum equal to the amount of the Purchase Price allocated, on the attached
Exhibit B, to the Affected Property so removed.
(b)     Definitions.
          (1)     “Affected Property” shall mean any parcel comprising the
Subject Property at which or to which any Casualty or Taking occurs prior to
Closing.
          (2)     “Casualty” shall mean the occurrence of any Material damage or
Material destruction to, or the suffering of any Material casualty by, any
discrete parcel(s) of the Subject Property.
          (3)     “Casualty or Condemnation Proceeds” shall mean, with respect
to a Taking or a Casualty, the amount of any insurance proceeds, condemnation
awards or other proceeds or awards resulting from such Casualty or Condemnation
which Seller receives or to which Seller is entitled.
          (4)     “Estimated Reduction Amount” shall mean, with respect to a
Casualty or Taking, the difference between (i) the Casualty or Condemnation
Proceeds and (ii) if greater than the Casualty or Condemnation Proceeds, (A) in
the event of a Casualty, the cost of making all restorations and repairs to the
Subject Property necessary to restore or repair, to the extent reasonably
practical, the Subject Property to the same condition as existed immediately
before such Casualty, including the amount of any actual damage or loss suffered
by the Subject Property or its owner in connection with such Casualty,
restoration, or repair, or (B) in the event of a Taking, the loss in value to
the Subject Property plus actual damage suffered by the Subject Property or its
owner in connection with such Taking (including, without limitation, the costs
of any restorations and repairs required to restore and repair the Property, to
the extent reasonably practical, to the same condition and utility as existed
before such Taking)—in either instance (whether (A) or (B)), as such cost (or
loss in value, as the case may be) may be reasonably estimated by a certified
appraiser selected by Seller and reasonably acceptable to Buyer.
          (5)     “Material” shall mean, as to a given Affected Property, having
a cost to repair or replace that exceeds five percent (5.0%) of the portion of
the Purchase Price allocated to such Affected Property, or having incurred such
damage, destruction, condemnation, or eminent domain as shall preclude an
Affected Property’s being restored to a condition (i) that

21



--------------------------------------------------------------------------------



 



would be, when restored, substantially comparable to the condition that existed
on the Effective Date and (ii) that would comply, when restored, with all
then-applicable Laws and Regulations.
          (6)     “Taking” shall mean the occurrence of any Material taking (or
pending or threatened taking which has not been consummated) by eminent domain
or condemnation by any public authority or by any similar proceeding of any
Affected Property.
(c)     Lease Agreements. If Buyer is required, under the foregoing provisions,
to consummate its acquisition of an Affected Property, the Seller shall cause
the Lease(s) for such Affected Property(ies) to be executed and delivered to
Buyer at Closing and there shall be no abatement whatsoever of any Rent (as
defined in the Form Lease) due under such Lease(s).
13.    Broker’s Commission. Seller represents and warrants to Buyer that, in
connection with the transaction contemplated by this Agreement, no third party
broker or finder has been engaged or consulted by Seller or is entitled to
compensation or commission in connection herewith other than CB Richard Ellis,
Inc. (“Broker”), and that Seller shall pay the Broker’s commission at Closing.
Seller shall defend, indemnify, and hold harmless Buyer from and against any and
all claims of any broker, finder, or third party other than Broker claiming any
right to commission or compensation by or through acts of Seller in connection
herewith. Buyer represents and warrants to Seller that, in connection with the
transaction contemplated by this Agreement, no third party broker or finder
(other than Broker) has been engaged or consulted by Buyer or is entitled to
compensation or commission in connection herewith. Buyer shall thus defend,
indemnify, and hold harmless Seller from and against any and all claims of any
broker, finder, or third party other than Broker claiming any right to
commission or compensation by or through acts of Buyer in connection herewith.
14.    Indemnification.
(a)     Seller’s Indemnity.
          (1)     For the period specified hereunder, Seller shall indemnify and
hold Buyer, its officers, directors, employees, agents, advisors,
representatives, and affiliates (collectively “Buyer Indemnitees”) harmless from
and against, and shall defend promptly the Buyer Indemnitees from and reimburse
the Buyer Indemnitees for, any and all losses, actual damages, costs, expenses,
liabilities, obligations, and claims of any kind (including, without limitation,
reasonable attorneys’ fees and other costs and expenses) (collectively,
“Damages”), but expressly excluding any incidental or consequential damages of
any kind, that the Buyer Indemnitees may at any time suffer or incur, or become
subject to, as a result or arising out of or in connection with:
                    (A)     For a period of ninety (90) days after Closing— any
misrepresentation, breach, or inaccuracy (whether on the Effective Date or on
the Closing Date) of any of the representations and warranties made by Seller in
or pursuant to this Agreement, other than any such misrepresentation, breach, or
inaccuracy (or any fact or circumstance the existence of which would constitute
such a misrepresentation, breach, or inaccuracy) of which Buyer shall become
aware between the Effective Date and the Closing Date, as to which

22



--------------------------------------------------------------------------------



 



misrepresentation, breach, or inaccuracy Buyer shall be deemed to have fully
waived all claims; and
                    (B)     For a period of two (2) years after Closing—any
failure by Seller to carry out, perform, satisfy, and discharge any of its
covenants, agreements, undertakings, liabilities, or obligations under this
Agreement (other than those listed in Section 14(a)(1)(A), as to which the
period of ninety (90) days there specified shall limit Seller’s indemnity), or
under any of the documents (other than any Leases) delivered by Seller pursuant
to this Agreement.
          (2)     Buyer shall as soon as reasonably practicable notify Seller of
any claim, demand, action, or proceeding for which indemnification will be
sought under this Section 14(a) of this Agreement; provided that failure to give
such notice shall not release the Seller of its indemnification obligations
under this Agreement except to the extent that such failure shall result in a
failure of actual notice to the Seller and the Seller shall be materially
damaged as a direct result of such failure to give notice. If such claim,
demand, action, or proceeding is a third party claim, demand, action, or
proceeding, Seller shall have the right at its expense to assume the defense
thereof using counsel reasonably acceptable to Buyer, and Buyer shall have the
right to participate, at its own expense, with respect to any such third party
claim, demand, action, or proceeding. The assumption of such defense by the
Seller shall not constitute an admission that such third party claim demand,
action, or proceeding is indemnifiable pursuant to this Section 14(a). If Buyer
shall in good faith determine that the conduct of the defense of any claim
subject to indemnification hereunder or any proposed settlement of any such
claim by the Seller might be expected to affect adversely the Buyer’s tax
liability or the ability of the Buyer to conduct its business, or that the Buyer
may have available to it one or more defenses or counterclaims that are
inconsistent with one or more of those that may be available to the Seller in
respect of such claim or any litigation relating thereto, Buyer shall have the
right at all times to take over and assume control over the defense, settlement,
negotiations or litigation relating to any such claim, at the sole cost of the
Seller, provided that if the Buyer does so take over and assume control, the
Buyer shall not settle such claim or litigation without the written consent of
the Seller, such consent not to be unreasonably withheld. If Seller has the
right to assume the defense of a claim and chooses not to do so, or if Seller
does not have the right to assume the defense of a claim, Seller may participate
in the contest and defense of such claim at its sole cost and expense, but Buyer
Indemnitees shall have full authority to determine all actions with respect
thereto, subject to the necessity of obtaining the other parties’ consent with
respect to any settlements.
          (3)     Each Party defending a claim shall keep the other Party
informed of the progress of the claim, including complying with all reasonable
requests for copies of documents related to the claim under this Section 14(a)
and the opportunity, from time to time, to consult with counsel defending such
claim. In connection with any such third party claim, demand, action, or
proceeding, the Parties shall cooperate with each other and provide each other
with access to relevant books and records in their possession.
          (4)     Except with the prior written consent of the Buyer, the
Seller, in the defense of any such claim or litigation, shall not consent to
entry of any judgment or enter into any settlement that provides for injunctive
or other nonmonetary relief affecting the Buyer or

23



--------------------------------------------------------------------------------



 



the Subject Property, or that does not include as an unconditional term thereof
the giving by each claimant or plaintiff to the Buyer Indemnitees of a release
from all liability with respect to such claim or litigation.
          (5)     Notwithstanding any other provision of this Agreement,
Seller’s total liability under Section 14(a)(1)(A), above, for any
misrepresentation, breach, or inaccuracy of any of the representations and
warranties made by Seller in or pursuant to this Agreement shall not in any
event exceed, in the aggregate, the sum of Five Million and No/100 United States
Dollars (USD 5,000,000.00).
(b)     Buyer’s Indemnity.
          (1)     For a period of two (2) years following the Closing Date,
Buyer shall indemnify and hold Seller, its officers, directors, employees,
agents, advisors, representatives, and affiliates (collectively “Seller
Indemnitees”) harmless from and against, and shall defend promptly the Seller
Indemnitees from and reimburse the Seller Indemnitees for, any Damages that the
Seller Indemnitees may at any time suffer or incur, or become subject to, as a
result or arising out of or in connection with:
                    (A)     Any misrepresentation, breach or inaccuracy (whether
on the Effective Date or on the Closing Date) of any of the representations and
warranties made by Buyer in or pursuant to this Agreement;
                    (B)     Any failure by Buyer to carry out, perform, satisfy,
and discharge any of its or their covenants, agreements, undertakings,
liabilities, or obligations under this Agreement (including, without limitation,
the Earnest Money Escrow Agreement attached as Exhibit C, the Temporary Access
Agreement attached as Exhibit H and the Lease Agreement attached as Exhibit I)
or under any of the documents (other than any Leases) delivered by Buyer
pursuant to this Agreement; or
                    (C)     Buyer’s activities (including, without limitation,
the activities of Buyer’s contractors, agents, employees, and assignees) under
Section 4 of this Agreement.
          (2)     Seller shall as soon as reasonably practicable notify Buyer of
any claim, demand, action, or proceeding for which indemnification will be
sought under this Section 14(b) of this Agreement; provided that failure to give
such notice shall not release the Buyer of its indemnification obligations under
this Agreement except to the extent that such failure shall result in a failure
of actual notice to the Buyer and the Buyer shall be materially damaged as a
direct result of such failure to give notice. If such claim, demand, action, or
proceeding is a third party claim, demand, action, or proceeding, Buyer shall
have the right at its expense to assume the defense thereof using counsel
reasonably acceptable to Seller, and Seller shall have the right to participate,
at its own expense, with respect to any such third party claim, demand, action,
or proceeding. The assumption of said defense by the Buyer shall not constitute
an admission that such third party claim demand, action, or proceeding is
indemnifiable pursuant to this Section 14(b). If Seller shall in good faith
determine that the conduct of the defense of any claim subject

24



--------------------------------------------------------------------------------



 



to indemnification hereunder or any proposed settlement of any such claim by the
Buyer might be expected to affect adversely the Seller’s tax liability or the
ability of the Seller to conduct its business, or that the Seller may have
available to it one or more defenses or counterclaims that are inconsistent with
one or more of those that may be available to the Buyer in respect of such claim
or any litigation relating thereto, the Seller shall have the right at all times
to take over and assume control over the defense, settlement, negotiations or
litigation relating to any such claim at the sole cost of the Buyer provided
that if the Seller does so take over and assume control, the Seller shall not
settle such claim or litigation without the written consent of the Buyer, such
consent not to be unreasonably withheld. If Buyer has the right to assume the
defense of a claim and chooses not to do so, or if Buyer does not have the right
to assume the defense of a claim, Buyer may participate in the contest and
defense of such claim at its sole cost and expense, but Seller Indemnitees shall
have full authority to determine all actions with respect thereto, subject to
the necessity of obtaining the other Party’s consent with respect to any
settlements.
          (3)     Each Party defending a claim under this Section 14(b) shall
keep the other Party informed of the progress of the claim, including complying
with all reasonable requests for copies of documents related to the claim and
the opportunity, from time to time, to consult with counsel defending the claim.
In connection with any such third party claim, demand, action, or proceeding,
the Parties shall cooperate with each other and provide each other with access
to relevant books and records in their possession.
          (4)     Except with the prior written consent of the Seller, the
Buyer, in the defense of any such claim or litigation, shall not consent to
entry of any judgment or enter into any settlement that provides for injunctive
or other nonmonetary relief affecting the Seller or the Subject Property, or
that does not include as an unconditional term thereof the giving by each
claimant or plaintiff to the Seller Indemnitees of a release from all liability
with respect to such claim or litigation.
(c)     Survival. This Section 14 shall survive the termination of this
Agreement or the Closing of the transaction contemplated by this Agreement.
(d)     Lease Agreements. The provisions of this Section 14 shall not be
applicable to the Lease Agreements and any obligations imposed thereunder.
15.    Conditions Precedent to Closing.
(a)     Seller’s Conditions. The obligation of Seller to sell and convey the
Subject Property under this Agreement is subject to the satisfaction of each and
every one of the following conditions precedent or conditions concurrent, the
satisfaction of which may be waived only in writing by Seller:
          (1)     Buyer shall have delivered the Buyer’s Closing Documents
required under Section 9 of this Agreement;
          (2)     Buyer shall have performed all of Buyer’s covenants and
obligations under this Agreement with respect to Closing;

25



--------------------------------------------------------------------------------



 



          (3)     Buyer’s warranties and representations set forth herein shall
be true and correct as of the Closing Date;
          (4)     Seller’s Board of Directors shall, no later than September 16,
2005, have approved in all respects, as provided under Section 5 of this
Agreement, Seller’s consummation of the transaction contemplated by this
Agreement;
          (5)     At no time between the Effective Date and the Closing Date
shall any of the following have been done by or against or with respect to
Buyer: (i) the commencement of a case under Title 11 of the U.S. Code, as now
constituted or hereafter amended, or under any other applicable federal or state
bankruptcy law or other similar law; (ii) the appointment of a trustee or
receiver of any property interest; or (iii) an assignment for the benefit of
creditors; and
          (6)     Buyer, after having received from Seller, not less than five
(5) days before the Closing Date, written notice of Buyer’s default in any of
its covenants or obligations under this Agreement, shall not have failed to cure
such default.
Buyer hereby covenants that Buyer shall exercise all reasonable and diligent
efforts to cause the conditions set forth in this Section 15(a) to be fully
satisfied by the Closing Date.
(b)     Buyer’s Conditions. The obligation of Buyer to purchase and accept the
Property under this Agreement is subject to the satisfaction of each and every
one of the following conditions precedent or conditions concurrent, the
satisfaction of which may be waived only in writing by the Buyer:
          (1)     Seller shall have delivered the Seller’s Closing Documents
required under Section 9 of this Agreement;
          (2)     Seller shall have performed all of Seller’s covenants and
obligations under this Agreement with respect to Closing;
          (3)     Seller’s warranties and representations set forth herein shall
be true and correct as of the Closing Date;
          (4)     That at no time between the Effective Date and the Closing
Date shall any of the following have been done by or against or with respect to
Seller: (1) the commencement of a case under Title 11 of the U.S. Code, as now
constituted or hereafter amended, or under any other applicable federal or state
bankruptcy law or other similar law; (ii) the appointment of a trustee or
receiver of any property interest; or (iii) an assignment for the benefit of
creditors;
          (5)     Seller, after having received from Buyer, not less than five
(5) days before the Closing Date, written notice of Seller’s default in any of
its covenants or obligations under this Agreement, shall not have failed to cure
such default; and

26



--------------------------------------------------------------------------------



 



          (6)     The Subject Property shall be in substantially the same
condition as on the Effective Date, subject only to any Casualty, any Taking,
and any other event(s) that shall not (in the aggregate, if more than one) have
resulted in a Material Adverse Change.
Seller hereby covenants that Seller shall exercise all reasonable and diligent
efforts to cause the conditions set forth in this Section 15(b) to be fully
satisfied by the Closing Date.
The conditions set forth in this Section 15(b) shall not be deemed unsatisfied
by Seller’s failure to cause the Title Company to deliver any one or more of the
Title Policies at Closing, provided that Seller shall cause to be delivered at
Closing an insured written commitment (also known as a “marked-up” title
commitment) to issue all such Title Policies.
(c)     Waiver. Either Party may at any time or times, at its election, waive
any of the conditions to its obligations hereunder, but any such waiver shall be
effective only if contained in a writing signed by such party. No such waiver
shall reduce the rights or remedies of a Party by reason of any breach by the
other Party (but if a condition is waived, the Party waiving the same may not
rescind this Agreement on the basis of the failure of such waived condition). If
for any reason any item required to be delivered to a Party by the other Party
shall not be delivered when required, then such other Party shall—except as
expressly otherwise provided under this Agreement—nevertheless remain obligated
to deliver the same to the first Party.
16.    Assignment.
(a)     Generally. The terms, conditions and covenants of this Agreement shall
be binding upon and shall inure to the benefit of the Parties and their
respective nominees, successors, beneficiaries and assigns. Except as expressly
provided below, Buyer may not assign its rights under this Agreement without the
prior written consent of Seller, which consent may be withheld, conditioned, or
delayed in Seller’s sole discretion. In the event of a permitted assignment of
this Agreement by Buyer, Buyer’s permitted assignee shall be deemed to be the
Buyer hereunder for all purposes hereof, and shall have all rights of Buyer
hereunder, though the assignor shall not be released from any liabilities or
obligations arising out of this Agreement
(b)     Expressly Permitted and Prohibited Assignments.
          (1)     Assignments Expressly Permitted. Provided that any such
assignment shall be in a duly executed written instrument that shall contain
(i) the permitted assignee’s expressed covenant to assume all of Buyer’s
covenants and obligations as to all payment and performance arising under this
Agreement, and (ii) Buyer’s expressed covenant to remain liable for any
permitted assignee’s failure to duly perform any covenant or obligation as to
payment and performance arising under this Agreement, Buyer may (subject to the
preemptive limitations set forth in Section 16(a)(2), below), before any Closing
hereunder, assign its rights under this Agreement, without Seller’s prior
written consent, to any of the following: (A) any third party intermediary in
connection with a tax-deferred exchange, for a First Industrial Affiliate,
pursuant to Section 1031 of the Internal Revenue Code ; (B) First Industrial
Realty Trust, Inc., a Maryland corporation (“First Industrial”), or to any
corporate or partnership entity

27



--------------------------------------------------------------------------------



 



affiliated with, or related to, First Industrial (any such entity, a “First
Industrial Affiliate”); or (C) any corporate, partnership, or limited liability
entity in which First Industrial or an Affiliate is a partner, co-venturer,
shareholder, or member (any such entity, a “First Industrial Venture Partner”).
No such assignee shall accrue any obligations or liabilities hereunder until the
effective date of such assignment, which effective date shall in every instance
be before the date of any Closing hereunder. In the event of any such permitted
assignment of this Agreement by Buyer, Buyer’s assignee shall be deemed to be
the Buyer hereunder for all purposes hereof, and shall have all rights of Buyer
hereunder (including, but not limited to, the right of further assignment),
provided that any further assignee(s) of Buyer’s assignee(s) shall,
notwithstanding any assignment permitted under this Section 16, at all times be
jointly and severally liable with Buyer for payment and performance of all
covenants and obligations arising under this Agreement. If a First Industrial
Affiliate or First Industrial Venture Partner shall be an assignee under this
Section 16, that assignee shall have the benefit of all of the representations,
warranties and rights which, by the terms of this Agreement, are incorporated
herein or relate to the conveyance in question, including, without limitation,
all guaranties and indemnities granted to Buyer hereunder or in connection
herewith to any trust, corporation, partnership, or limited liability company
controlling, controlled by, or under common control with Buyer.
          (2)     Assignments Unconditionally Prohibited. Without regard to an
entity’s otherwise being a permitted assignee under Section 16(b)(1), above, no
assignment shall be permitted in any instance to any of the following (in each
instance, a “Prohibited Assignee”): (x) any entity listed on Appendix C to the
Form Lease, (y) any entity controlled by, in common control with, or controlling
any entity listed on Appendix C to the Form Lease, or (z) any successor or
assign of any of the foregoing.
(c)     Transfer to Designee. In addition to its right of assignment, Buyer
shall also have the right, exercisable before Closing, to designate any
permitted assignee under this Section 16 as the grantee or transferee of any or
all of the conveyances, transfers, and assignments to be made by Seller at
Closing hereunder, independent of, or in addition to, any assignment of this
Agreement. If a permitted assignee shall be designated as a transferee
hereunder, that transferee shall have the benefit of all of the representations
and rights which, by the terms of this Agreement, are incorporated in or relate
to the conveyance in question.
(d)     Notice of Assignment or Transfer. Notwithstanding anything to the
contrary contained herein, Buyer shall deliver to Seller written notice of any
assignment or transfer at least five (5) days before the effective date of such
assignment or transfer.
17.    Notices. Any notice or other communication in connection with this
Agreement shall be in writing and shall be sent by United States Certified Mail,
return receipt requested, postage prepaid, by UPS Next Day Air® (or by other
nationally recognized overnight courier service guarantying next business day
delivery), by telecopy, or by personal delivery, properly addressed as follows:

     
If to Seller:
  Rockwell Automation, Inc.
Mr. Denis DeCamp
Director — Real Estate

28



--------------------------------------------------------------------------------



 



     
 
  1201 South Second Street
Milwaukee, Wisconsin 53204
FAX: 414-382-3900
 
   
With a copy to:
  Rockwell Automation, Inc.
James F. Rosenow, Esq.
Associate General Counsel
1201 South Second Street
Milwaukee, Wisconsin 53204
FAX: 414-382-3900
 
   
And to:
  Quarles & Brady LLP
411 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attn: Michael J. Ostermeyer
FAX: 414-978-8956
 
   
If to Buyer:
  First Industrial Acquisitions, Inc.
311 South Wacker Drive
Suite 4000
Chicago, Illinois 60606
Attn: Chief Investment Officer
FAX: 312-922-9796
 
   
and a copy to:
  Barack Ferrazzano Kirschbaum
     Perlman & Nagelberg LLP
333 West Wacker Drive
Suite 2700
Chicago, Illinois 60606
Attn: Suzanne Bessette-Smith
FAX: 312-984-3150

All notices shall be deemed given three (3) days following deposit in the United
States mail with respect to certified or registered letters, one (1) day
following deposit if delivered to an overnight courier guaranteeing next day
delivery, and on the same day if sent by personal delivery or telecopy (with
proof of transmission and have copy delivered by overnight courier). Attorneys
for each Party shall be authorized to give notices for each such party. Any
Party may change its address for the service of notice generally, or for the
service of specified notices under this Agreement, by giving written notice of
such change to the other Party, in any manner above specified.
18.    “As Is” Sale. Except as otherwise expressly set forth in Section 6(a)
hereof, Seller has made no warranties or representations, written or oral,
express or implied, in any way

29



--------------------------------------------------------------------------------



 



related to the Subject Property including, without limitation, the condition of
the Subject Property or any of its improvements, fixtures or systems, the
presence or absence of any Hazardous Material(s) in, at, under or migrating to
or from the Subject Property, the Subject Property’s compliance or noncompliance
with any Laws and Regulations including, without limitation, any Environmental
Laws, or the suitability or fitness of the Subject Property for any particular
purpose. Except as otherwise expressly set forth in Section 6(a) hereof, Buyer
agrees to purchase the Subject Property in its “AS-IS” condition. Subject only
to (i) the specific warranties and representations made in Section 6(a) of this
Agreement, (ii) Buyer’s satisfaction or waiver of the specific conditions
precedent to Buyer’s obligation to close, as specified in this Agreement, and
(iii) the limited indemnities expressly provided by Seller under this Agreement,
Buyer hereby fully and forever waives, releases, discharges, and acquits Seller
from any and all claims, actions, costs, damages, expenses, fees, fines,
liabilities, losses, obligations, penalties, and suits, known or unknown,
foreseen or unforeseen (including but not limited to, claims based on contract,
right of contribution, common law and/or federal, state or local statute or
ordinance, but specifically excluding claims based on Seller’s fraud), in any
way arising out of, relating to or resulting from any misrepresentation, or any
other tort alleged to have been committed by Seller in connection with or
related to the sale of the Subject Property to Buyer, the condition of the
Subject Property or connected with Buyer’s acquisition, ownership, development
or use of the Subject Property. The Purchase Price for the Subject Property
takes into account and shall sufficiently compensate Buyer for all the terms of
the conveyance including, without limitation, Buyer’s obligation to accept the
Subject Property in an “AS-IS” condition and Buyer’s waiver, release, discharge
and acquittal of Seller.
In addition, except as otherwise expressly set forth in Section 6(a) of this
Agreement, Seller has made no warranties or representations, written or oral,
express or implied, in any way related to the documents that Seller has
delivered or is required to deliver pursuant to this Agreement, including,
without limitation, the accuracy or completeness of such documents. Except as
otherwise expressly required under Section 6(a)(5) of this Agreement, Buyer
agrees to receive any such documents in their “AS-IS” condition, in the same
manner and to the same extent as Buyer has agreed to purchase the Subject
Property in its “AS-IS” condition.
19.    Definitions.
(a)     Generally Defined Terms. For purposes of this Agreement, the terms set
forth below shall have the stated meanings:
          “Buyer’s Knowledge” shall mean the actual knowledge of Mr. Johansson
Yap, Chief Investment Officer for First Industrial Realty Trust, Inc.
          “Days” shall mean every calendar day. If, however, a “day” specified
for action under this Agreement shall fall on a Saturday, Sunday, or legal
holiday of the United States of America, the pertinent deadline shall be deemed
to be the next occurring calendar day that is not a Saturday, Sunday, or legal
holiday of the United States of America.
          “Governmental Authority” shall mean any agency, commission, department
or body of any municipal, township, county, local, state or Federal governmental
or

30



--------------------------------------------------------------------------------



 



quasi-governmental regulatory unit, entity or authority having jurisdiction or
authority over all or any portion of the Subject Property or the management,
operation, use or improvement thereof.
          “Laws and Regulations” shall mean every applicable law, ordinance,
regulation, order, rule, judgment, requirement, consent agreement, or other
declaration or measure of any Governmental Authority, and the orders, rules and
regulations of the Board of Fire Underwriters where the Subject Property is
situated, or of any other body now or hereafter constituted exercising lawful or
valid authority over the Subject Property, or any portion thereof, or of the
sidewalks, curbs, roadways, alleys, entrances or railroad track facilities
adjacent or appurtenant thereto, or exercising authority with respect to the use
or manner of use of the Subject Property, or such adjacent or appurtenant
facilities.
          “Material Adverse Change” shall mean (i) any change in the physical
condition, efficiency, operation, or utility of the Subject Property that would
have a material adverse effect on the Subject Property’s operating capacity as
of the Effective Date, and (ii) any materially adverse effect or change in the
ability of Seller to consummate the transaction contemplated by this Agreement.
          “Seller’s Knowledge” shall mean the actual knowledge of Mr. Denis
DeCamp, Director of Corporate Real Estate for Rockwell Automation, Inc.
(b)     Other Defined Terms. The following terms shall have the meanings defined
for such terms in the Sections set forth below:

      Term   Section  
Additional Earnest Money
  2(b)
Affected Property
  12(b)(1)
Agreement
  Recitals
Authorized Consultants
  4(b)(2)
Broker
  13
Buyer
  Recitals
Buyer’s Closing Documents
  9(c)
Buyer Indemnitees
  14(a)(1)
Buyer’s Parties
  20(a)(1)
Casualty
  12(b)(2)
Casualty or Condemnation Proceeds
  12(b)(3)
Closing
  8
Closing Date
  8
Commitments
  3(a)(1)
Confidential Information
  20(a)
Container
  Exhibit J
Contingency Date
  4(c)(1)
Damages
  14(a)(1)
Deeds
  9(a)(1)
Defective Parcel Waiver Notice
  9(b)(2)
Disapproval Deadline
  3(b)

31



--------------------------------------------------------------------------------



 



      Term   Section  
Disapproved Matters
  3(b)
Due Diligence Documents
  4(a)(1)
Earnest Money
  2(b)
Effective Date
  Recitals
Eliminated Defective Parcels
  9(b)(1)(ii)
Eliminated Postponed Parcels
  3(b)(2)(B)(ii)
Endorsements
  9(a)(9)
Environmental Condition
  4(b)(4)
Environmental Law
  Exhibit J
Environmental Permit
  Exhibit J
Environmental Reports
  4(c)(2)
Escrow Agreement
  2(b)
Estimated Reduction Amount
  12(b)(4)
Final Defective Notice
  9(b)(3)
Final Postponement Notice
  3(b)(2)(D)
Financial Disapproved Matters
  3(b)(1)
First Industrial
  16(b)(1)
First Industrial Affiliate
  16(b)(1)
First Industrial Venture Partner
  16(b)(1)
Form Lease
  5(a)(1)
Hazardous Condition
  Exhibit J
Hazardous Material
  Exhibit J
Improvements
  1(a)(2)
Land
  1(a)(1)
Leases
  9(d)(3)
Listed Encumbrances
  3(b)
Lists
  6(b)(2)(A)
Material
  12(b)(5)
Nonfinancial Disapproved Matters
  3(b)(2)
OFAC
  6(b)(2)
Orders
  6(b)(2)
Original Earnest Money
  2(b)
Parties
  Recitals
Phase II Assessments
  4(b)(2)
Postponed Closing Date
  3(b)(2)(B)(ii)
Postponed Parcel Notice
  3(b)(2)(B)(ii)
Postponed Parcels
  3(b)(2)(B)
Postponed Parcel Waiver Notice
  3(b)(2)(C)
Proposed Phase II Assessment
  4(b)(3)
Prohibited Assignee
  16(b)(2)
Purchase Price
  2(a)
Related Entities
  1(b)
Release
  Exhibit J
Replacements
  1(a)(3)
Resolution
  5(a)

32



--------------------------------------------------------------------------------



 



      Term   Section  
Restored Defective Parcels
  9(b)(2)
Restored Postponed Parcels
  3(b)(2)(C)
Seller
  Recitals
Seller’s Closing Documents
  9(a)
Seller Indemnitees
  14(b)(1)
Subject Property
  1(a)
Surveys
  3(a)(3)
Taking
  12(b)(6)
Tax Actions
  10(c)
Termination Notice
  4(c)(1)
Title Defective Notice
  9(b)(1)(ii)
Title Defective Parcels
  9(b)(1)
Title Company
  2(b)
Title Documents
  3(a)(2)
Title Policies
  3(a)(1)
Transfer Tax
  10(b)(3)
Uncured Title Matters
  3(b)(2)(B)

20.    Miscellaneous.
(a)     Confidentiality. Buyer acknowledges that Buyer shall, during the course
of this Agreement, receive, have access to, and produce certain information
concerning Seller and the Subject Property that is, by its nature, confidential
(the “Confidential Information”), which Confidential Information shall include,
without limitation, (i) every Due Diligence Document, (ii) every document,
chart, result, summary, written report, or other data with respect to any test,
inspection, or study performed by Buyer pursuant to this Agreement (including
pursuant to a Temporary Access Agreement of even date herewith), (iii) all other
information obtained by Buyer with respect to the Property between the Effective
Date and the last date of any Closing under this Agreement, and (iv) until such
time as Seller shall have satisfied Seller’s condition under Section 5(a) of
this Agreement, all terms, conditions, and covenants of this Agreement, together
with the fact of Buyer’s and Seller’s negotiations and agreement with respect to
the same. Confidential Information shall not include, however, any information
or documentation that is publicly available, or that is made public by any
person or entity other than Buyer or Buyer’s Parties, or that is made known or
provided to any of Buyer or Buyer’s Parties under circumstances where (y) a
third party providing information or documentation fails to identify the same as
Confidential Information and (z) Buyer has no reasonable basis to know that such
third party is disclosing Confidential Information. Buyer understands and
acknowledges that the Confidential Information is unique and valuable to Seller,
and that the Confidential Information is being made accessible to Buyer in
strict confidence solely for the limited purpose of assisting Buyer in assessing
Buyer’s purchase of the Property, as contemplated under this Agreement..
Accordingly:
          (1)     Buyer’s Covenant of Confidence. Except only (i) with respect
to disclosures, in the ordinary course of Buyer’s business, to Buyer’s
attorneys, consultants, Venture Partner(s), accountants, lenders, directors,
partners, and employees (altogether, “Buyer’s

33



--------------------------------------------------------------------------------



 



Parties”) (each of which shall, before receiving any Confidential Information,
be advised of all Buyer’s covenants, conditions, and obligations set forth in
this Section 20(a), and of the obligation to observe all such covenants,
conditions, and obligations to the same extent as Buyer), and (ii) as otherwise
expressly required by any Laws and Regulations, Buyer shall not disclose,
directly or indirectly, or induce or permit any others (including, without
limitation, any Buyer’s Parties) to disclose, directly or indirectly, any of the
Confidential Information in any way to anyone without the prior written approval
of Seller. Buyer further agrees not to intentionally or negligently use or
permit the Confidential Information to be used (including, without limitation,
by any of the Buyer’s Parties) in any manner detrimental to the Property, the
Seller, or the Seller’s interest in the Property.
If Buyer is required by Laws and Regulations to disclose any Confidential
Information that, save for the compulsion of such Laws and Regulations, would
not be disclosed by Buyer under the terms of this Section 20(a), Buyer shall
promptly inform Seller of such pending disclosure and the Parties shall
cooperate in limiting (as far as possible) the amount of disclosed Confidential
Information and in obtaining an appropriate protective order or similar
protective measures.
          (2)     Buyer’s Indemnification. Buyer hereby promises to indemnify
and hold harmless Seller against any loss, cost, or damage resulting to Seller
as a direct result of any unauthorized use or disclosure of the Confidential
Information by Buyer or Buyer’s Parties.
          (3)     Equitable Remedies. Buyer acknowledges that any unauthorized
disclosure or use of the Confidential Information would cause the Seller
irreparable injury and loss. Accordingly, Buyer agrees that, in the event of a
breach or a threatened breach by Buyer of any provision of this Agreement,
Seller shall be entitled to an injunction restraining Buyer from the disclosure
or unauthorized use of any of the Confidential Information.
          (4)     Return of Confidential Information. Upon termination of this
Agreement (if any), Buyer shall promptly deliver to Seller all copies of the
Confidential Information.
          (5)     No Representation or Warranty of Seller. Except as may be
expressly provided to the contrary in Section 6(a) of this Agreement, Seller’s
furnishing of any Confidential Information shall not be, and shall not be
interpreted as, any representation or warranty of any kind by Seller, by its
directors, officers, or employees, by any of Seller’s brokers or other agents
engaged by Seller related to or involving the Subject Property, or by any other
representative of Seller who discusses the Subject Property with or provides
information to Buyer or Buyer’s representatives. Further, the Confidential
Information does not purport to be all-inclusive or to contain all of the
information that a prospective purchaser may desire or require. While the
Confidential Information has been gathered from sources that are deemed
reliable, Seller—with the exception only of any representation or warranty of
Seller expressly set forth in Section 6(a) of this Agreement—makes no
representation or warranty, express or implied, as to the accuracy or
completeness of this information, and no liability of any kind whatsoever is
assumed by Seller and its agents with respect thereto.

34



--------------------------------------------------------------------------------



 



All obligations of this Section 20(a) shall survive any termination of this
Agreement. In addition, if any Postponed Parcel(s) or Title Defective Parcel(s)
shall be removed from the Subject Property under this Agreement, all obligations
of this Section 20(a) shall, with respect to all Parcel(s) so removed, survive
the Closing of this Agreement.
(b)     Construction. The Parties acknowledge that each Party and its counsel
have reviewed and approved this Agreement, and the Parties hereby agree that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting Party shall not be employed in the interpretation
of this Agreement or any amendments or exhibits hereto. The Parties further
acknowledge that titles and headings to sections and subsections in this
Agreement are for purposes of reference only and shall in no way limit, define,
or otherwise affect construction of this Agreement.
(c)     Entire Agreement. This Agreement contains the entire agreement between
the Parties regarding the Property and supersedes all prior agreements, whether
written or oral, between the Parties regarding the same subject. This Agreement
may only be modified in writing.
(d)     Exhibits. The following Exhibits are attached to this Agreement and are
hereby incorporated into this Agreement by reference: Exhibit A (Depictions,
Legal Descriptions, and Other Identifications of the Subject Property);
Exhibit B (Purchase Price Allocation); Exhibit C (Form of Earnest Money Escrow
Agreement); Exhibit D (Form of Surveyor’s Certification); Exhibit E (Listed
Encumbrances); Exhibit F (List of Authorized Environmental Contractors);
Exhibit G (List of Due Diligence Documents); Exhibit H (Form of Temporary Access
Agreement; Exhibit I (Form of Lease Agreement); and Exhibit J (Environmental
Definitions).
(e)     Facsimile Signatures. Buyer and Seller agree that signatures on
documents delivered by facsimile transmission shall be binding on all Parties,
and respectively agree to provide an originally signed copy of any document
delivered by facsimile within five (5) days after such delivery.
(f)     Governing Law. This Agreement and the legal relations between the
Parties hereto shall be governed by and construed in accordance with the laws of
the State of Wisconsin.
(g)     No Reliance. Except for any assignees permitted under this Agreement:
(i) no third party is entitled to rely on any of the representations,
warranties, or agreements of the Parties contained in this Agreement; and
(ii) the Parties assume no liability to any third party because of any such
reliance.
(h)     No Waiver. No waiver by any Party of the performance or satisfaction of
any covenant or condition shall be valid unless in writing and shall not be
considered to be a waiver by such Party of any other covenant or condition
hereunder.

35



--------------------------------------------------------------------------------



 



(i)     Possession; Risk of Loss. Seller shall deliver to Buyer possession of
the Subject Property on the Closing Date, subject to Permitted Exceptions. All
risk of loss or damage with respect to the Property shall pass from Seller to
Buyer on the Closing Date.
(j)     Relationship of the Parties. The Parties acknowledge that neither Party
is an agent for the other Party and that neither Party shall or can bind or
enter into agreements for the other Party.
(k)     Severability. If any provision, clause or part of this Agreement, or
application of the same under certain circumstances, is held invalid, the
remainder of this Agreement and the application of such provision, clause, or
part under other circumstances shall not be affected.
(l)     Successors. This Agreement shall bind and inure to the benefit of the
Parties hereto and to their respective legal representatives, successors and
permitted assigns.
(m)     Survival. Except for (i) the post-closing obligations of Buyer and
Seller under this Agreement, and (ii) as otherwise specifically provided in this
Agreement, none of the agreements, warranties, or representations contained
herein shall survive Closing.
(n)     Termination. Upon termination of this Agreement for any reason, Buyer
shall return to Seller with reasonable promptness all Due Diligence Documents
and copies thereof (including the Title Commitment and the Seller’s Survey).
(o)     Time. Time is of the essence in the performance of each Party’s
obligations hereunder.
21.    Effectiveness. This Agreement shall be effective only if signed by both
Parties or if signed in counterpart by both Parties.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

             
BUYER:
  SELLER:
First Industrial Acquisitions, Inc.,
  Rockwell Automation, Inc.,
a Maryland corporation
  a Delaware corporation
 
           
By:
    By:  
Print Name:
    Print Name:  
Its:
    Its:  
 
           
Attest:
    Attest:  
Print Name:
    Print Name:  
Its:
    Its:  

36



--------------------------------------------------------------------------------



 



EXHIBIT I
Lease Agreement
by and between
 
as Landlord
and
[Rockwell Automation, Inc., a Delaware corporation]
[specified Rockwell Automation affiliate, a __________ corporation]
as Tenant
Leased Premises: ___________________________
Dated as of: ____________, 2005

I-1



--------------------------------------------------------------------------------



 



BASIC LEASE INFORMATION
This Basic Lease Information is attached to and incorporated by reference to a
Lease Agreement between Landlord and Tenant as defined below. The Basic Lease
Information is incorporated into and made a part of the Lease Agreement. If any
conflict exists between any Basic Lease Information and the other terms of the
Lease Agreement, then the Basic Lease Information shall control.

     
Lease Date:
  _________, 2005
 
   
Landlord:
  ___________________________
 
   
Tenant:
  [Rockwell Automation, Inc., a Delaware corporation]
[specified Rockwell Automation affiliate, a ___]
 
   
Guarantor:
  [If Tenant is a Rockwell Automation affiliate: Rockwell Automation, Inc., a
Delaware corporation]
 
[If Tenant is Rockwell Automation, Inc.: None]
 
   
Premises:
   
 
   
Initial Term:
  [Specify agreed Initial Term, which shall vary, depending on the Leased
Premises, according to the schedule set forth on Schedule A to this Lease]  
Commencement Date:
  [Closing Date]
 
   
Expiration Date:
   
 
   
Tenant Termination
Rights:
  [Appropriate time frames to be inserted, depending on each Initial Term1]. As
provided in Section 5 of this Lease, all termination rights are subject to
Tenant’s timely delivering twelve (12) months’ prior written notice of
termination, as well as to Tenant’s payment of a Termination Fee in an amount
equal to one year’s Basic Rent, half of which Termination Fee shall be paid with
delivery of a Termination Notice, and the balance of which shall be paid on the
Termination Date.
 
   
Initial Term
Basic Rent:
  [Specify agreed monthly payment of Basic Rent, which shall vary, depending on
the Leased Premises, according to the schedule set forth on Schedule A to this
Lease]
 
   
Renewal Terms:
  Four (4) consecutive terms of five (5) Lease Years each

 

1   In a 5 year term, accelerated termination shall be permitted upon expiration
of 3rd year of term; in a 10 year term, accelerated termination shall be
permitted upon expiration of 7th year of term; in a 15 year term, accelerated
termination shall be permitted upon expiration of 12th year of term.

I-2



--------------------------------------------------------------------------------



 



         
Renewal Term
  Renewal Term:   Basic Rent
Basic Rent:
  First:   100% of Initial Term Basic Rent
 
  Second:   107.5% of First Renewal Term’s Basic Rent
 
  Third:   107.5% of Second Renewal Term’s Basic Rent
 
  Fourth:   107.5% of Third Renewal Term’s Basic Rent Threshold Amount:  
[Parties will agree upon appropriate amount for each leasehold, on an
individual basis]
 
        Broker/Agent:   CB Richard Ellis
 
       
Tenant’s Address:
       
 
       
Landlord’s Address:
       

I-3



--------------------------------------------------------------------------------



 



This Lease Agreement (this “Lease”), made as of this ___day of _________, 2005,
between _________ (“Landlord”) and [Rockwell Automation, Inc, a Delaware
corporation][specified Rockwell Automation affiliate, a ___corporation]
(“Tenant”).
In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant hereby covenant and agree as follows:
1.     Certain Definitions and Basic Provisions. The definitions and basic
provisions set forth in the Basic Lease Information attached hereto are
incorporated herein by reference for all purposes. Additionally, the following
terms shall have the following meanings when used in this Lease:
“Additional Rent” shall mean all amounts due by Tenant under this Lease
excepting only Basic Rent, provided that “Additional Rent” hereunder shall not
in any instance include any building or account management, building or account
administration, or similar fee of any kind.
“Alterations” shall mean all changes, additions or improvements to, all
alterations, reconstructions, renewals, replacements or removals of and all
substitutions or replacements for any of the Improvements, both interior and
exterior, structural and non-structural, and ordinary and extraordinary.
“Appurtenances” shall mean all tenements, hereditaments, easements,
rights-of-way, rights, privileges in and to the Land, including (a) easements
over other lands granted by any Easement Agreement and (b) any streets, ways,
alleys, vaults, gores or strips of land adjoining the Land.
“Basic Rent” shall mean the Initial Term Basic Rent, as defined in Paragraph 6
and the Basic Lease Information, and the Renewal Term Basic Rent, as defined in
Paragraph 6 and the Basic Lease Information.
“Basic Rent Payment Dates” shall mean the Basic Rent Payment Dates as defined in
Paragraph 6.
“Casualty” shall mean any injury or damage to the Leased Premises, whether by
fire or other casualty, that shall result in damage the cost to repair which
shall exceed One Hundred Thousand and No/100 United States Dollars (USD
100,000.00).
“Commencement Date” shall mean the Commencement Date as defined in Paragraph 5
and the Basic Lease Information.
“Condemnation” shall mean (a) any taking of all or a portion of the Leased
Premises (i) in or by condemnation or other eminent domain proceedings pursuant
to any Law, general or special, or (ii) by reason of any agreement with any
condemnor in settlement of or under threat of any such condemnation or other
eminent domain proceeding, or (b) any de facto condemnation. The Condemnation
shall be considered to have taken place as of the later of the date actual
physical possession is

I-4



--------------------------------------------------------------------------------



 



taken by the condemnor, or the date on which the right to compensation and
damages accrues under the law applicable to the Leased Premises.
“Condemnation Notice” shall mean notice or knowledge of the institution of or
intention to institute any proceeding for Condemnation.
“Default Rate” shall mean the Default Rate as defined in Paragraph 7(a)(ii).
“Easement Agreement” shall mean any conditions, covenants, restrictions,
easements, declarations, licenses and other agreements listed as Permitted
Encumbrances or as may hereafter affect the Leased Premises.
“Environmental Law” shall mean (i) whenever enacted or promulgated, any
applicable federal, state, and local law, statute, ordinance, rule, regulation,
license, permit, authorization, approval, consent, court order, judgment,
decree, injunction, code, requirement or agreement with any governmental entity,
(x) relating to pollution (or the cleanup thereof), or the protection of air,
water, vapor, surface water, groundwater, drinking water supply, land (including
land surface or subsurface), plant, aquatic and animal life from injury caused
by a Hazardous Substance or (y) concerning exposure to, or the use, containment,
storage, recycling, reclamation, reuse, treatment, generation, discharge,
transportation, processing, handling, labeling, production, disposal or
remediation of any Hazardous Substance or Hazardous Condition, in each case as
amended and as now or hereafter in effect, and (ii) any common law or equitable
doctrine (including, without limitation, injunctive relief and tort doctrines
such as negligence, nuisance, trespass and strict liability) that impose
liability or obligations or injuries or damages due to or as a result of the
presence of, exposure to, or ingestion of, any Hazardous Substance. The term
Environmental Law includes, without limitation, the federal Comprehensive
Environmental Response Compensation and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act, the federal Water Pollution Control Act, the
federal Clean Air Act, the federal Clean Water Act, the federal Resources
Conservation and Recovery Act of 1976 (including the Hazardous and Solid Waste
Amendments to RCRA), the federal Solid Waste Disposal Act, the federal Toxic
Substance Control Act, the federal Insecticide, Fungicide and Rodenticide Act,
the federal Occupational Safety and Health Act of 1970, the federal National
Environmental Policy Act and the federal Hazardous Materials Transportation Act,
each as amended and as now or hereafter in effect and any similar state or local
Law.
“Environmental Violation” shall mean any of the following that shall occur (or
have occurred) at any time during the Term or during the occupancy of the Leased
Premises, prior to the Commencement Date, by Tenant (including any entity that
controls, is controlled by, or is under common control with Tenant):
          (i)     Any direct or indirect discharge, disposal, spillage,
emission, escape, pumping, pouring, injection, leaching, release, seepage,
filtration or transporting of any Hazardous Substance at, upon, under, onto or
within the Leased Premises, or from the Leased Premises to the environment, to
the extent that the same

I-5



--------------------------------------------------------------------------------



 



either (1) violates any applicable Environmental Law or (2) is so in excess of
any reportable quantity established under any Environmental Law that such excess
quantity (x) would require remediation under any applicable Environmental Law or
(y) would be likely to result in any liability to any federal, state or local
government or any other Person for the costs of any removal or remedial action
or natural resources damage or for bodily injury or property damage;
          (ii)     the abandonment or discarding of any barrels, containers or
other receptacles containing any Hazardous Substances in violation of any
applicable Environmental Laws;
          (iii)     any activity, occurrence or condition which is likely to
result in any liability, cost or expense to Landlord or any other owner or
occupier of the Leased Premises, or which would result in a creation of a lien
on the Leased Premises under any applicable Environmental Law; or
          (iv)     any violation of or noncompliance with any applicable
Environmental Law.
“Event of Default” shall mean an Event of Default as defined in Paragraph 21.
“Expiration Date” shall mean the Expiration Date as defined in Paragraph 5 and
the Basic Lease Information.
“GAAP” shall mean Generally Accepted Accounting Principles, consistently
applied.
[“Guarantor” shall mean Rockwell Automation, Inc. if Tenant is a subsidiary
thereof, together with any other Person that after the date hereof executes a
Guaranty Agreement.]
[“Guaranty” shall mean the Guaranty Agreement dated as of the date hereof from
Guarantor to Landlord.] [Guaranty shall be in substantially the form set forth
on the attached Schedule B.]
“Hazardous Condition” means any condition which would support any claim or
liability under any Environmental Law, including the presence of underground
storage tanks in violation of any applicable Environmental Law.
“Hazardous Substance” means (i) any substance, material, product, petroleum,
petroleum product, derivative, compound or mixture, mineral (including
asbestos), chemical, gas, medical waste, or other pollutant, in each case
whether naturally occurring, man-made or the by-product of any process, that is
toxic, harmful or hazardous to the environment or public health or safety or
(ii) any substance supporting a claim under any Environmental Law. Hazardous
Substances include, without limitation, any toxic or hazardous waste, pollutant,
contaminant, industrial waste, petroleum or petroleum-derived substances or
waste, radioactive materials, asbestos, asbestos

I-6



--------------------------------------------------------------------------------



 



containing materials, urea formaldehyde foam insulation, lead, and
polychlorinated biphenyls.
“Impositions” shall mean the Impositions as defined in Paragraph 9.
“Improvements” shall mean the Improvements as defined in Paragraph 2 and
Paragraph 31(h).
“Initial Term” shall mean the Initial Term as defined in Paragraph 5 and the
Basic Lease Information.
“Initial Term Basic Rent” shall mean the Initial Term Basic Rent, as defined in
Paragraph 6 and the Basic Lease Information.
“Insurance Requirements” shall mean the requirements of all insurance policies
maintained in accordance with this Lease.
“Land” shall mean the Land as defined in Paragraph 2 and legally described on
Appendix A.
“Landlord Indemnified Parties” shall mean the Landlord Indemnified Parties as
defined in Paragraph 15(a) of this Lease Agreement.
“Law” shall mean any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, or administrative or judicial
determination, even if unforeseen or extraordinary, of every duly constituted
governmental authority, court or agency, now or hereafter enacted or in effect.
“Lease” shall mean this Lease Agreement.
“Lease Year” shall mean, with respect to the first Lease Year, the period
commencing on the Commencement Date and ending at midnight on the last day of
the twelfth (12th) consecutive calendar month following the month in which the
Commencement Date occurred, and each succeeding twelve (12) month period during
the Term.
“Leased Premises” shall mean the Leased Premises as defined in Paragraph 2.
“Legal Requirements” shall mean the requirements of all present and future Laws
(including but not limited to Environmental Laws) and all covenants,
restrictions and conditions now or hereafter of record which may be applicable
to Tenant or to the Leased Premises, or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration, repair or restoration of the
Leased Premises.
“LIBOR” shall mean the London Inter Bank Offer Rate for one-year obligations, as
published, from time to time, in The Wall Street Journal as the “LIBOR Rate (1
yr.)” in its column entitled “Money Rates.” In the event The Wall Street Journal

I-7



--------------------------------------------------------------------------------



 



ceases publication or ceases to publish the “LIBOR Rate (1 yr.)” as described
above, LIBOR shall be Federal Discount Rate as published, from time to time, in
The Wall Street Journal as the “Federal Discount Rate” in its column entitled
“Money Rates.”
“Mortgage” shall mean a Mortgage as defined in Paragraph 28(a).
“Net Award” shall mean (a) the entire award payable to Landlord by reason of a
Condemnation whether pursuant to a judgment or by agreement or otherwise, or
(b) the entire proceeds of any insurance required under Paragraph 16(a) (to the
extent payable to Landlord), less any reasonable expenses incurred by Landlord
in collecting such award or proceeds.
“Partial Casualty” shall mean any Casualty which does not constitute a
Termination Event.
“Partial Condemnation” shall mean any Condemnation which does not constitute a
Termination Event.
“Permitted Encumbrances” shall mean those covenants, restrictions, reservations,
liens, conditions and easements and other encumbrances listed on Appendix B
hereto (but such listing shall not be deemed to revive any such encumbrances
that have expired or terminated or are otherwise invalid or unenforceable).
“Permitted Third Party Transferee” shall mean the Permitted Third Party
Transferee as defined in Paragraph 20(g).
“Person” shall mean an individual, partnership, association, limited liability
company, corporation or other entity.
“Present Value” of any amount shall mean such amount discounted by a rate per
annum which is, at the time such present value is determined, the lower of
(a) the Prime Rate or (b) LIBOR plus two hundred (200) basis points.
“Prime Rate” shall mean the interest rate per annum as published, from time to
time, in The Wall Street Journal as the “Prime Rate” in its column entitled
“Money Rates”. In the event The Wall Street Journal ceases publication or ceases
to publish the “Prime Rate” as described above, the Prime Rate shall be the
average per annum discount rate (the “Discount Rate”) on ninety-one (91) day
bills (“Treasury Bills”) issued from time to time by the United States Treasury
at its most recent auction, plus three hundred (300) basis points. If no such
91-day Treasury Bills are then being issued, the Discount Rate shall be the
discount rate on Treasury Bills then being issued for the period of time closest
to ninety-one (91) days.
“Purchase Agreement” shall mean the Purchase Agreement as defined in
Paragraph 12(d).
“Renewal Notice” shall mean each Renewal Notice as defined in Paragraph 5(b).

I-8



--------------------------------------------------------------------------------



 



“Renewal Term” shall mean each Renewal Term as defined in Paragraph 5 and the
Basic Lease Information.
“Renewal Term Basic Rent” shall mean the Renewal Term Basic Rent, as defined in
Paragraph 6 and the Basic Lease Information
“Rent” shall mean, collectively Basic Rent and Additional Rent.
“Restoration Fund” shall mean Restoration Fund as defined in Paragraph 19(a).
“Site Assessment” shall mean Site Assessment as defined in Paragraph 10(c).
“State” shall mean the state in which the Leased Premises are located.
“Surviving Obligations” shall mean any obligations of Tenant under this Lease
which arise on or prior to the expiration or prior termination of this Lease or
which survive such expiration or termination by their own terms.
“Term” shall mean the Initial Term and every exercised Renewal Term.
“Termination Date” shall mean the Termination Date as defined in Paragraph 5(e).
“Termination Event” shall mean a Termination Event as defined in Paragraph 18.
“Termination Notice” shall mean Termination Notice as defined in Paragraph 18.
“Threshold Amount” shall mean the amount as set forth in the Basic Lease
Information.
2.     Demise of Premises. Landlord hereby demises and lets to Tenant, and
Tenant hereby takes and leases from Landlord, for the Term and upon the
provisions hereinafter specified, the following described property (hereinafter
referred to as the “Leased Premises” which premises shall include:
          (i)     Such parcel(s) of real property as are depicted, legally
described, or otherwise identified on the Appendix A attached to and made a part
of this Lease, together with all of Landlord’s right, title, and interest in and
to all of the following: (a) any privileges, profits, easements, interests, or
rights that are in any manner appurtenant thereto; and (b) all of the beds of
any streets within or adjoining such real property, up to the center of such
beds; all of which collectively shall be referred to as the “Land”; and

I-9



--------------------------------------------------------------------------------



 



          (ii)     All buildings and other improvements and fixtures located, as
of the Commencement Date, upon the Land, including, without limitation, all of
Landlord’s right, title, and interest in and to the following: (a) any
mechanical systems structurally incorporated into such buildings, improvements,
or fixtures (such as heating and air conditioning, mechanical, electrical, and
plumbing systems); (b) any facilities used to provide any utility service,
ventilation, or municipal services to such buildings, improvements, or fixtures
(including, without limitation, all water, sewer, gas, electricity, and other
utility pipes and lines and all other facilities therein or appurtenant
thereto); and (c) any and all shrubbery and plantings forming a part thereof,
all of which included items shall collectively be referred to as the
“Improvements.”

  3.   Title and Condition.

(a)     The Leased Premises are demised and let subject to (i) the rights of any
Persons in possession of the Leased Premises, (ii) the existing state of title
of the Leased Premises, including any Permitted Encumbrances, (iii) any state of
facts which an accurate survey or physical inspection of the Leased Premises
might show, (iv) all Legal Requirements, including any existing violation of any
thereof, and (v) the condition of the Leased Premises as of the commencement of
the Term, without representation or warranty by Landlord.
(b)     LANDLORD LEASES AND WILL LEASE AND TENANT TAKES AND WILL TAKE THE LEASED
PREMISES AS IS. TENANT ACKNOWLEDGES THAT LANDLORD HAS NOT MADE AND WILL NOT
MAKE, NOR SHALL LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, WITH RESPECT TO THE LEASED PREMISES, INCLUDING ANY WARRANTY
OR REPRESENTATION AS TO (i) ITS FITNESS, DESIGN OR CONDITION FOR ANY PARTICULAR
USE OR PURPOSE, (ii) THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN,
(iii) THE EXISTENCE OF ANY DEFECT, LATENT OR PATENT, (iv) LANDLORD’S TITLE
THERETO, (v) VALUE, (vi) COMPLIANCE WITH SPECIFICATIONS, (vii) LOCATION,
(viii) USE, (ix) CONDITION, (x) MERCHANTABILITY, (xi) QUALITY,
(xii) DESCRIPTION, (xiii) DURABILITY (xiv) OPERATION (xv) THE EXISTENCE OF ANY
HAZARDOUS SUBSTANCE, OR (xvi) COMPLIANCE OF THE LEASED PREMISES WITH ANY LAW OR
LEGAL REQUIREMENT; AND ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY TENANT. IN
THE EVENT OF ANY DEFECT OR DEFICIENCY IN THE LEASED PREMISES OF ANY NATURE,
WHETHER LATENT OR PATENT, LANDLORD SHALL NOT HAVE ANY RESPONSIBILITY OR
LIABILITY WITH RESPECT THERETO AS TO TENANT, OR FOR ANY INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING STRICT LIABILITY IN TORT). THE PROVISIONS OF
THIS PARAGRAPH 3(b) HAVE BEEN NEGOTIATED, AND ARE INTENDED TO BE A COMPLETE
EXCLUSION AND NEGATION OF ANY WARRANTIES BY LANDLORD TO TENANT, EXPRESS OR
IMPLIED, WITH RESPECT TO THE LEASED PREMISES, ARISING PURSUANT TO THE UNIFORM
COMMERCIAL CODE OR ANY OTHER LAW NOW OR HEREAFTER IN EFFECT OR ARISING
OTHERWISE.

I-10



--------------------------------------------------------------------------------



 



(c)     Tenant acknowledges that (i) fee simple title (both legal and equitable)
to the Leased Premises is in Landlord and that Tenant has only the leasehold
right of possession and use of the Leased Premises as provided herein.
(d)     Landlord hereby assigns to Tenant, without recourse or warranty, all
assignable warranties, guaranties, indemnities and similar rights (collectively
“Warranties”) which Landlord may have against any manufacturer, seller,
engineer, contractor or builder in respect of the Leased Premises. Such
assignment shall remain in effect until the expiration or earlier termination of
this Lease, whereupon such assignment shall cease and all of said Warranties
shall automatically revert to Landlord.

  4.   Use of Leased Premises; Quiet Enjoyment.

(a)     Tenant may occupy and use the Leased Premises for manufacturing, office,
and/or warehouse/distribution, and/or any other use permitted under Law or Legal
Requirements, and for no other purpose without the written consent of Landlord,
which consent shall not unreasonably be conditioned, withheld, or delayed;
provided, however, that Tenant shall not use or occupy or permit the Leased
Premises to be used or occupied, nor do or permit anything to be done in or on
the Leased Premises, in a manner which would violate any Law or Legal
Requirement.
(b)     Subject to the provisions hereof, so long as no Event of Default has
occurred and is continuing, Tenant shall quietly hold, occupy and enjoy the
Leased Premises throughout the Term, without any hindrance, ejection or
molestation by Landlord or those claiming by, through or under Landlord,
provided that Landlord or its agents may enter upon and examine the Leased
Premises at reasonable times and upon reasonable prior notice to Tenant (except
in the case of any emergency, in which event no notice shall be required) for
the purpose of inspecting the Leased Premises, verifying compliance or
non-compliance by Tenant with its obligations hereunder and the existence or
non-existence of an Event of Default or event which with the passage of time
and/or notice would constitute an Event of Default, showing the Leased Premises
to prospective lenders and purchasers and taking such other action with respect
to the Leased Premises as is permitted by any provision hereof.

  5.   Term.

(a)     Subject to the provisions hereof, Tenant shall have and hold the Leased
Premises for an initial term (such term, as extended or renewed in accordance
with the provisions hereof, being called the “Initial Term”) commencing on the
Commencement Date and ending on the Expiration Date as set forth in the Basic
Lease Information.
(b)     Provided that if, on or prior to the Expiration Date or any other
Renewal Date (as hereinafter defined) this Lease shall not have been terminated
pursuant to any provision hereof, then Tenant shall have the options to extend
this Lease as provided in the Basic Lease Information (each such extension, a
“Renewal Term”). Tenant shall exercise its option to extend the Term for each
Renewal Term only by

I-11



--------------------------------------------------------------------------------



 



giving written notice (in each instance, a “Renewal Notice”) to Landlord no
later than twelve (12) months prior to the scheduled expiration of the Initial
Term or the then-current Renewal Term, as the case may be. Notwithstanding the
requirement of this Paragraph 5(b) that Tenant shall exercise its option to
extend the Term, if at all, by delivering a Renewal Notice to Landlord no later
than twelve (12) months prior to the scheduled expiration of the Initial Term
(or, if applicable, the then-current Renewal Term), Landlord and Tenant
acknowledge that Tenant’s inadvertent failure to timely provide a Renewal Notice
would be unduly punitive, and thus further agree that the option(s) to renew
accorded Tenant under this Paragraph 5(b) shall not in any event expire until
Landlord shall have provided Tenant both (i) written notice that the deadline
for Tenant’s timely delivery of the Renewal Notice has lapsed and (ii) ten
(10) days after Tenant’s receipt of Landlord’s lapse notice to deliver the
requisite Renewal Notice. If Tenant shall deliver the requisite Renewal Notice
within such ten (10) day period after receiving Landlord’s lapse notice,
Landlord agrees that such Renewal Notice shall be deemed timely. It shall be a
condition precedent to Tenant’s right to deliver a Renewal Notice that there
shall not, at the date on which Tenant delivers the Renewal Notice, exist an
Event of Default by Tenant under this Lease. It shall further be a condition
precedent to Tenant’s entitlement to commence a Renewal Term that there shall
not, at the date on which the relevant Renewal Term commences, exist an Event of
Default by Tenant under this Lease.
(c)     Any such extensions of the Term shall be subject to all of the
provisions of this Lease, as the same may be amended, supplemented or modified.
(d)     If Tenant fails to exercise its option pursuant to Paragraph 5(b) to
have the Term extended, then Landlord shall have the right during the remainder
of the Term then in effect and, in any event, Landlord shall have the right
during the last year of the Term, to (i) advertise the availability of the
Leased Premises for sale or reletting and to erect upon the Leased Premises
signs indicating such availability and (ii) subject to the expressed limitations
set forth below, show the Leased Premises to any Permitted Third Party
Transferees (and agents of the same) who are prospective purchasers or tenants,
doing so at reasonable times upon reasonable prior notice to Tenant. In the
exercise of said rights, Landlord shall provide Tenant at least two (2) business
days’ notice in advance of any such showing, shall assure that every Person
viewing the Leased Premises observe all reasonable safety rules specified by
Tenant, and shall not unreasonably interfere with the operation of Tenant’s
business at the Leased Premises. In addition, Landlord acknowledges that Tenant
shall have the right to designate specified areas of the Leased Premises as
restricted from access during such showings, and that no prospective purchaser,
tenant, or agent viewing the Leased Premises pursuant to this Paragraph 5(d)
shall be allowed to view any areas so designated unless the Person(s) to be
shown the same shall first execute a confidentiality agreement, in a form then
provided by Landlord that is reasonably acceptable to Landlord and Tenant,
establishing the confidentiality of information that such Person(s) may gain
during any viewing of the Leased Premises with respect to Tenant’s occupancy,
operations, business and manufacturing processes, lines of business, inventory,
materials, and personnel thereon.

I-12



--------------------------------------------------------------------------------



 



(e)     Tenant shall have the option (“Termination Right”) to terminate this
Lease at [insert permitted termination date, based on Initial Term Lease, as
described in the Basic Lease Information] (“Termination Date”). If Tenant elects
to exercise the Termination Right, Tenant shall deliver written notice to
Landlord (“Termination Notice”) at least twelve (12) months before the
Termination Date. Additionally, if Tenant desires to exercise the Termination
Right, Tenant shall be obligated to pay to Landlord a termination fee in an
amount equal to the product of (i) twelve (12) times (ii) the monthly Initial
Term Basic Rent (“Termination Fee”). Fifty percent (50%) of the Termination Fee
is due and payable simultaneously with the delivery of the Termination Notice
and fifty percent (50%) of the Termination Fee is due on the Termination Date.
If Tenant fails to timely and properly exercise its Termination Right, then
Tenant shall automatically be deemed to have irrevocably waived the Termination
Right. It shall be a condition precedent to Tenant’s right to deliver a
Termination Notice that there shall not, at the date on which Tenant delivers
the Termination Notice, exist an Event of Default by Tenant under this Lease. It
shall further be a condition precedent to Tenant’s entitlement to terminate this
Lease on the Termination Date that there shall not, at the date on the
Termination Date, exist an Event of Default by Tenant under this Lease. Upon the
Termination Date, all obligations and liabilities of Tenant hereunder shall
terminate except any Surviving Obligations.
6.     Basic Rent. Tenant shall pay or cause to be paid to Landlord, as annual
rent for the Leased Premises, the following amounts, which amounts shall be
payable in equal monthly installments commencing on the Commencement Date and
continuing on the first day of each calendar month thereafter during the Term
(each such day being a “Basic Rent Payment Date”): During the Initial Term, the
Initial Term Basic Rent, as set forth in the Basic Lease Information; and during
a Renewal Term, the Renewal Term Basic Rent for the pertinent Renewal Term, as
set forth the Basic Lease Information. (Both the Initial Term Basic Rent and the
Renewal Term Basic Rent, in the amounts payable under this Lease, shall be known
for purposes of this Lease as the “Basic Rent”.) Each such rental payment shall
be made to Landlord at its address set forth in the Basic Lease Information
and/or to such other Persons, at such addresses as Landlord may direct by
fifteen (15) days’ prior written notice to Tenant. Pro rata Basic Rent for the
period from the date hereof through the last day of the month hereof shall be
paid on the date hereof.

  7.   Late Charge; Default Rate.

(a)     Tenant shall pay and discharge:
          (i)     after the date all or any portion of any installment of Basic
Rent is due and not paid, an amount equal to five percent (5%) of the amount of
such unpaid installment or portion thereof, provided, however, that with respect
to the first two late payments of all or any portion of any installment of Basic
Rent in any Lease Year, such late charge shall not be due and payable unless the
Basic Rent has not been paid within ten (10) days following the due date
thereof; and

I-13



--------------------------------------------------------------------------------



 



          (ii)     interest at the rate (the “Default Rate”) of three percent
(3%) over the Prime Rate per annum on the following sums until paid in full:
(A) all overdue installments of Basic Rent not paid within ten (10) days after
the respective due dates thereof, and (B) all amounts of Additional Rent
relating to obligations which Landlord shall have paid on behalf of Tenant not
paid within fifteen (15) days of the respective due dates.
(b)     Tenant shall pay and discharge any Additional Rent within fifteen
(15) days after Landlord’s written demand for payment thereof.
(c)     In no event shall amounts payable under Paragraph 7(a)(i) and
(ii) exceed the maximum amount permitted by applicable law.

  8.   Net Lease; Non-Terminability.

(a)     This is a net lease and all Rent shall be paid without notice or demand
and, without set-off, counterclaim, recoupment, abatement, suspension,
deferment, diminution, deduction, reduction or defense (collectively, a
“Set-Off”), except as otherwise expressly provided in this Lease.
(b)     Except as otherwise expressly provided herein, this Lease and the rights
of Landlord and the obligations of Tenant hereunder shall not be affected by any
event or for any reason or cause whatsoever foreseen or unforeseen.
(c)     The obligations of Tenant hereunder shall be separate and independent
covenants and agreements, all Rent shall continue to be payable in all events
(or, in lieu thereof, Tenant shall pay amounts equal thereto), and the
obligations of Tenant hereunder shall continue unaffected unless the requirement
to pay or perform the same shall have been terminated pursuant to an express
provision of this Lease. All Rent payable by Tenant hereunder shall constitute
“rent” for all purposes (including Section 502(b)(6) of the Federal Bankruptcy
Code).
(d)     Except as otherwise expressly provided herein, Tenant shall have no
right and hereby waives all rights which it may have under any Law (i) to quit,
terminate or surrender this Lease or the Leased Premises, or (ii) to any Set-Off
of any Rent.
9.     Payment of Impositions. Tenant shall pay and discharge, prior to
delinquency, all taxes (including real and personal property, franchise, sales,
gross receipts and rent taxes), all charges for any easement or agreement
maintained for the benefit of the Leased Premises, all assessments and levies,
all permit, inspection and license fees, all rents and charges for water, sewer,
utility and communication services relating to the Leased Premises, and all
other public charges whether of a like or different nature, even if unforeseen
or extraordinary, imposed upon or assessed against (i) Tenant, (ii) Tenant’s
possessory interest in the Leased Premises, (iii) the Leased Premises, or
(iv) Landlord as a result of or arising in respect of the ownership, occupancy,
leasing, use, or possession of the Leased Premises, any activity conducted on
the Leased Premises, or the Rent (collectively, the “Impositions”); provided,
that nothing herein shall obligate

I-14



--------------------------------------------------------------------------------



 



Tenant to pay any of the following: (A) income, excess profits or other taxes of
Landlord which are determined on the basis of Landlord’s net income or net worth
(unless such taxes are in lieu of or a substitute for any other tax, assessment
or other charge upon or with respect to the Leased Premises which, if it were in
effect, would be payable by Tenant under the provisions hereof or by the terms
of such tax, assessment or other charge); (B) any estate, inheritance,
succession, gift or similar tax imposed on Landlord; (C) any capital gains tax
imposed on Landlord in connection with the sale of the Leased Premises to any
Person; (D) any transfer taxes or fees due in connection with a sale or transfer
of the Leased Premises to any Person; (E) any mortgage registration tax or fee
with respect to any financing obtained by Landlord; or (F) any other Impositions
of any kind caused by, resulting from, or imposed as an incident to Landlord’s
sole dealing with respect to the Leased Premises. If any Imposition may be paid
in installments, Tenant shall have the option to pay such Imposition in
installments; in such event, Tenant shall be liable only for those installments
which accrue during the Term. Tenant shall prepare and file all tax reports
required by governmental authorities which relate to the Impositions. Promptly
upon Tenant’s payment of any Impositions, Tenant shall deliver to Landlord
copies of receipts or other evidence of such payment.

  10.   Compliance with Laws and Easement Agreements; Environmental Matters.

(a)     Tenant shall, at its expense, comply with and conform to, and cause the
Leased Premises and any other Person occupying any part of the Leased Premises
to comply with and conform to, Insurance Requirements and Legal Requirements
(including all applicable Environmental Laws). Tenant shall not at any time
(i) cause, permit or suffer to occur or exist any Environmental Violation or
(ii) permit any sublessee, assignee or other Person occupying the Leased
Premises under or through Tenant to cause, permit or suffer to occur or exist
any Environmental Violation. Tenant shall be solely responsible for the cure or
remediation of, and Tenant hereby covenants and agrees that it shall promptly
correct, cure and remediate, so far as may be required by any applicable
Environmental Laws, any Environmental Violation that is discovered to exist at
any time during the Term; provided, however, that Tenant shall not in completing
such cure or remediation be deemed to waive any right Tenant may have to pursue
any action or remedy against any person or entity with respect to such
Environmental Violation and to Tenant’s cure or remediation thereof, and indeed
such right shall expressly be retained by Tenant alone.
(b)     Tenant, at its sole cost and expense, will at all times promptly and
faithfully abide by, discharge and perform all of the covenants, conditions and
agreements contained in any Easement Agreement on the part of Landlord or the
occupier to be kept and performed thereunder. Tenant will not alter, modify,
amend or terminate any Easement Agreement, give any consent or approval
thereunder, or enter into any new Easement Agreement without, in each case, the
prior written consent of Landlord, which consent shall not unreasonably be
conditioned, withheld, or delayed.
(c)     Upon prior written notice from Landlord, Tenant shall permit such
Persons as Landlord may designate (“Site Reviewers”) to visit the Leased
Premises and

I-15



--------------------------------------------------------------------------------



 



perform environmental site investigations and assessments (“Site Assessments”)
on the Leased Premises (i) for the purpose of determining whether there exists
on the Leased Premises any Environmental Violation, (ii) in connection with any
sale, financing or refinancing of the Leased Premises, (iii) if an Event of
Default exists, or (iv) at any other time that, in the opinion of Landlord, a
reasonable basis exists to believe that an Environmental Violation exists. Such
Site Assessments may include both above and below the ground testing for
Environmental Violations and such other tests as may be necessary, in the
reasonable opinion of the Site Reviewers, to conduct the Site Assessments.
Tenant shall supply to the Site Reviewers such historical and operational
information regarding the Leased Premises as may be reasonably requested by the
Site Reviewers to facilitate the Site Assessments, and shall make available for
meetings with the Site Reviewers appropriate personnel having knowledge of such
matters. The cost of any Site Assessments shall be paid by Landlord, unless it
is determined that Tenant is in violation of any applicable Environmental Law,
in which event Tenant shall pay the reasonable cost thereof.
(d)     If Tenant fails to reasonably comply with any requirement of any
applicable Environmental Law in connection with any Environmental Violation
which occurs or is found to exist, Landlord shall have the right (but not the
obligation) to take such actions as Landlord shall deem reasonably necessary or
advisable in order to cure such Environmental Violation in the manner, and to
the extent, required by any applicable Environmental Laws. Any reasonable and
out-of-pocket expenses actually incurred by Landlord pursuant to the preceding
sentence shall constitute Additional Rent under this Lease, and thus shall be
due and payable to Landlord pursuant to Paragraph 7(b) of this Lease. Tenant
shall, however, assume all rights of action or remedy against every person or
entity with respect to every Environmental Violation for which Tenant shall
reimburse Landlord any expenses as Additional Rent under this Lease.
(e)     Tenant shall notify Landlord, in writing with reasonable detail,
immediately after becoming aware of any Environmental Violation or noncompliance
with any of the covenants contained in this Paragraph 10 and shall forward to
Landlord promptly within ten (10) business days of receipt thereof copies of all
orders, reports, notices, permits, applications or other communications relating
to any such violation or noncompliance.

  11.   Liens; Recording.

(a)     Other than in connection with the granting of a leasehold mortgage
pursuant to the express provisions of Paragraph 20(f) of this Lease, Tenant
shall not, directly or indirectly, create or permit to be created or to remain
and shall promptly discharge or remove any lien, levy or encumbrance on the
Leased Premises or on any Rent or any other sums payable by Tenant under this
Lease, other than the Permitted Encumbrances and any mortgage, lien, encumbrance
or other charge created by or resulting from any act or omission of Landlord.
NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES
OR MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT OR TO ANYONE HOLDING OR
OCCUPYING THE LEASED PREMISES THROUGH OR UNDER

I-16



--------------------------------------------------------------------------------



 



TENANT, AND THAT NO MECHANICS’ OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR
MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF LANDLORD IN AND TO THE
LEASED PREMISES. LANDLORD MAY AT ANY TIME POST ANY NOTICES ON THE LEASED
PREMISES REGARDING SUCH NON-LIABILITY OF LANDLORD.
(b)     At the request of Landlord or Tenant, Tenant and Landlord shall execute,
deliver and record, file or register (collectively, “record”) all such
instruments as may be required or permitted by any present or future Law in
order to evidence the respective interests of Landlord and Tenant in the Leased
Premises, and shall cause a memorandum of this Lease, and any supplement hereto
or thereto, to be recorded in such manner and in such places as may be required
or permitted by any present or future Law in order to protect the validity and
priority of this Lease.

  12.   Maintenance and Repair.

(a)     Subject to the provisions of Paragraphs 12(b) and 12(c) below, Tenant
shall at all times maintain the Leased Premises in as good repair and appearance
as such Leased Premises is in on the date hereof and fit to be used for the
intended use thereof in accordance with the practices generally recognized as
then acceptable by other companies in its industry and operating comparable real
properties in the geographic region in which the Leased Premises is located,
reasonable wear and tear excepted. Without limitation of Tenant’s general
obligations under this Paragraph 12(a), Tenant further covenants and agrees
that, throughout the Term, Tenant shall act diligently and in good faith to make
determinations as to when any one or more of the structural components or
building systems comprising portions of the Leased Premises (e.g. roof, heating,
ventilating, air conditioning, asphalt parking lot) has/have reached, or is/are
nearing, the end of the useful life of the particular structural component(s) or
building system(s), and Tenant shall be responsible for the prompt replacement
of (rather than the further repair of) the structural component(s) and/or
building system(s) that has reached or is nearing, in Tenant’s reasonable
discretion, the end of its respective use life. Tenant shall promptly make all
repairs or replacement of every kind and nature, whether foreseen or unforeseen,
which may be required to comply with the foregoing requirements of this
Paragraph 12(a). Subject to the provisions of Paragraphs 12(b) and 12(c) below,
Landlord shall not be required to make any repair, whether foreseen or
unforeseen, or to maintain the Leased Premises in any way, and Tenant hereby
expressly waives any right which may be provided for in any Law now or hereafter
in effect to make repairs at the expense of Landlord or to require Landlord to
make repairs. Any repairs made by Tenant pursuant to this Paragraph 12(a) shall
be made in conformity with the provisions of Paragraph 13.
(b)     Notwithstanding any provision to the contrary contained in this Lease
(except Paragraph 12(c), below), Tenant shall not, during the final two
(2) Lease Years of the Term, be required to make any replacements to the
Improvements and/or the Leased Premises that would be considered capital
expenditures under GAAP. Rather, subject only to Paragraph 12(c) below, in all
such instances first occurring during the last two (2) Lease Years of the Term
in which (i) a replacement is required (despite Tenant’s

I-17



--------------------------------------------------------------------------------



 



compliance with its obligations under Paragraph 12(a) above), (ii) a replacement
shall constitute a capital expenditure (as determined in accordance with GAAP),
and (iii) Tenant shall not yet have delivered a Renewal Notice pursuant to
Paragraph 5(b) of this Lease, Landlord shall be obligated to make such
replacements at Landlord’s expense, and Tenant shall pay to Landlord, as
Additional Rent, only Tenant’s Share (as defined below) of the cost of such
replacement(s) as provided herein. “Tenant’s Share” of the cost of each
applicable capital replacement required to be made by Landlord during the last
two (2) Lease Years of the Term shall be calculated by multiplying the actual,
out-of-pocket cost to Landlord of that particular capital replacement (which
cost shall not include any management fee, installation surcharge, or soft cost
of any kind imposed by Landlord, as opposed to a third party, with respect to
such capital replacement) by a fraction, the numerator of which shall be the
remaining number of years in the Term of this Lease at the time the pertinent
capital replacement is commenced, and the denominator of which shall be the
useful life (in years) of the replacement then in question, determined in
accordance with GAAP. Tenant’s Share of the cost of each applicable capital
replacement shall constitute Additional Rent, but any Additional Rent due under
this Paragraph 12(b) shall be payable within thirty (30) days after Tenant’s
receipt from Landlord of reasonable written evidence showing Landlord’s (i)
payment of the total cost of the replacement and (ii) determination of Tenant’s
Share of the cost thereof calculated in accordance with the provisions hereof.
(c)     The provisions of Paragraph 12(b) shall, in all events and instances, be
subject to the following limitations (such that if there is a conflict between
the provisions of Paragraph 12(b) and those of this Paragraph 12(c), the
provisions of this Paragraph 12(c) shall control in all events):
          (i)     If Landlord incurs a cost generally considered a capital
expenditure under GAAP (a “Capital Expenditure”) at any time during the last two
(2) Lease Years of the Term, and if Landlord has billed to Tenant Tenant’s Share
of such capital expenditure, calculated in accordance with the preceding
provisions of Paragraph 12(b), and if after Landlord incurs such Capital
Expenditure, Tenant shall deliver a Renewal Notice pursuant to Paragraph 5(b) of
this Lease, Tenant shall be obligated to pay to Landlord, as Additional Rent
pursuant to Paragraph 7(b), the difference between (x) the actual total cost of
the Capital Expenditure paid by Landlord less (y) the payment previously made to
Landlord by Tenant representing Tenant’s Share of such capital expenditure,
calculated in accordance with the preceding provisions of Paragraph 12(b);
          (ii)     If Tenant timely delivers a Renewal Notice, then from and
after the delivery of such Renewal Notice, Landlord shall have no obligation to
perform or incur capital expenditures under Paragraph 12(b) during the remainder
of the then-applicable Term, prior to the commencement of the then-applicable
Renewal Term; and
          (iii)     If the need for any capital replacement during the final two
(2) Lease Years is based upon the expiration of the useful life of the
structural or mechanical component in question (e.g. roof, HVAC system, asphalt
parking lot), as reasonably determined by Landlord, and such expiration shall be
the direct result of

I-18



--------------------------------------------------------------------------------



 



Tenant’s failure to timely comply with the maintenance requirements of
Paragraph 12(a), then the provisions of Paragraph 12(b) shall not apply, and
Tenant shall be solely responsible for the prompt and proper replacement (in
accordance with the requirements of Paragraph 13) of that structural or
mechanical component of the Leased Premises for which the useful life has
expired or shall expire during the final two (2) Lease Years, as reasonably
determined by Landlord.
(d)     Landlord hereby covenants that Landlord shall not take any action to
terminate, nor permit by Landlord’s failure or inaction any termination of, any
contractual right (including, without limitation, any warranty) arising under
any maintenance-related or repair-related permit, license, or contract conveyed
to Landlord under Section 9(a)(5) of Purchase and Sale Agreement dated as of
August 1, 2005 between Rockwell Automation, Inc. and First Industrial
Acquisitions, Inc. (“Purchase Agreement”). In addition, Landlord acknowledges
that Tenant shall be authorized to act as Landlord’s attorney-in-fact for the
purposes of all such permits, licenses, and contracts.

  13.   Alterations and Improvements.

(a)     Tenant shall have the right, with no consent of Landlord being required,
to make Alterations (whether structural or non-structural) that do not cost in
excess of the Threshold Amount as set forth in the Basic Lease Information;
provided, however, that any such Alterations shall be substantially completed,
according to the requirements set forth in Paragraph 13(c) of this Lease, before
the Expiration Date.
(b)     If the cost of any Alterations is in excess of the Threshold Amount, or
if Tenant shall wish to construct upon the Land any additional buildings, Tenant
shall satisfy the following requirements.
          (i)     Before commencing any Alterations, Tenant shall furnish
Landlord with (A) detailed plans and specifications of the proposed Alterations
and (B) a surety company performance bond, naming Landlord as a beneficiary,
that is issued by a surety company licensed to do business in the state in which
the Leased Premises are located, that is in an amount equal to the estimated
cost of such Alterations, and that guarantees the completion of such
Alterations, within a reasonable time after their commencement, free and clear
of all mechanic’s liens or other liens, encumbrances, security interests, and
charges. Tenant shall prosecute all Alterations with reasonable dispatch,
excepting only delays due to strikes, lockouts, acts of God, inability to obtain
labor or materials, governmental restrictions or similar causes beyond the
control of Tenant; provided, however, that any such Alterations shall be
substantially completed, according to the requirements set forth in Paragraph
13(c) of this Lease, before the Expiration Date.
          (ii)     At all times during the construction of the Alterations,
Tenant shall maintain, at its sole expense (or shall require that its
contractor(s) maintain, at its or their sole expense), one or more policies of
builder’s risk insurance that shall satisfy the requirements of Paragraph
16(a)(vi) of this Lease.

I-19



--------------------------------------------------------------------------------



 



          (iii)     No Alterations shall be in or connect the Improvements with
any property, building, or other improvement located outside the boundaries of
the parcel(s) of real property depicted, legally described, or otherwise
identified on the Appendix A attached to and made a part of this Lease, nor
shall the same obstruct or interfere with any existing easement.
Provided that Tenant shall submit the required documents with respect to the
proposed Alterations, Landlord shall grant its written approval. Except for
those Alterations required by Law or for which Landlord has agreed in writing
that removal will not be required, Landlord shall have the right to require
Tenant to remove any Alterations upon expiration of the Term. At the time Tenant
requests Landlord’s consent to construct an Alteration or at other times,
Landlord shall, if requested by Tenant, address whether the Alteration must be
removed or not at the end of the Term. Removal, if required, shall be at
Tenant’s sole cost and expense, and Tenant shall further be required, at
Tenant’s expense, to repair to Landlord’s reasonable satisfaction any damage
caused to the Leased Premises as a direct result of such removal.
(c)     If Tenant makes any Alterations pursuant to this Paragraph 13 or as
required by Paragraphs 10, 12(a) or 17, or otherwise constructs any expansion or
addition to the Leased Premises (such Alterations and actions being hereinafter
collectively referred to as “Work”), then, before commencing any Work, Tenant
shall provide Landlord with written notice of the scope and purpose of the Work,
and all of the following requirements shall apply: (i) the market value of the
Leased Premises shall not be lessened by any such Work, nor shall the usefulness
or structural integrity of the Leased Premises be impaired, (ii) all such Work
shall be performed by Tenant in a good and workmanlike manner, (iii) all such
Work shall be expeditiously completed in compliance with all Legal Requirements,
(iv) all such Work shall comply with the requirements of all insurance policies
required to be maintained by Tenant under this Lease, (v) Tenant shall promptly
discharge or remove all liens filed against the Leased Premises arising out of
such Work, (vi) Tenant shall procure and pay for all permits and licenses
required in connection with any such Work, and (vii) upon substantial completion
of any Work, Tenant shall deliver to Landlord as-built drawings of the Work so
completed.
14.    Permitted Contests. Notwithstanding any other provision of this Lease,
Tenant shall not be required to (a) pay any Imposition, (b) discharge or remove
any lien referred to in Paragraphs 11 or 13, or (c) comply with any Laws or
Easements as provided in Paragraph 10 (such non-compliance with the terms hereof
being hereinafter referred to collectively as “Permitted Violations”), so long
as Tenant shall contest, in good faith, the existence, amount or validity
thereof, the amount of the damages caused thereby, or the extent of its or
Landlord’s liability therefor, by appropriate proceedings which shall operate
during the pendency thereof to prevent or stay (i) the collection of, or other
realization upon, the Permitted Violation so contested, (ii) the sale,
forfeiture or loss of the Leased Premises or any Rent to satisfy or to pay any
damages caused by any Permitted Violation, (iii) any interference with the use
or occupancy of the Leased Premises, or (iv) any interference with the payment
of any Rent. Tenant shall provide Landlord security or other evidence of
Tenant’s financial wherewithal which is

I-20



--------------------------------------------------------------------------------



 



satisfactory, in Landlord’s reasonable judgment, to assure that such Permitted
Violation is corrected, including all costs, interest and penalties that may be
incurred or become due in connection therewith. While any proceedings which
comply with the requirements of this Paragraph 14 are pending and the required
security is held by Landlord or satisfactory evidence of Tenant’s financial
wherewithal has been provided, Landlord shall not have the right to correct any
Permitted Violation thereby being contested unless Landlord is required by law
to correct such Permitted Violation and Tenant’s contest does not prevent or
stay such requirement as to Landlord. Each such contest shall be promptly and
diligently prosecuted by Tenant to a final conclusion, except that Tenant, so
long as the conditions of this Paragraph 14 are at all times complied with, has
the right to attempt to settle or compromise such contest through negotiations.
Tenant shall pay any and all losses, judgments, decrees and costs in connection
with any such contest and shall, promptly after the final determination of such
contest, fully pay and discharge the amounts which shall be levied, assessed,
charged or imposed or be determined to be payable therein or in connection
therewith, together with all penalties, fines, interest and costs thereto or in
connection therewith, and perform all acts the performance of which shall be
ordered or decreed as a result thereof. No such contest shall subject Landlord
to the risk of any civil or criminal liability.

  15.   Indemnification.

(a)     Except with respect to, and to the extent of, the negligence or willful
acts or omissions of Landlord, Tenant shall pay, protect, indemnify, defend,
save and hold harmless Landlord and the partners, members, shareholders,
officers, directors, managers, agents and employees of Landlord (collectively,
“Landlord Indemnified Parties”) from and against any and all liabilities,
losses, damages, penalties, costs (including reasonable attorneys’ fees and
costs), causes of action, suits, claims, demands or judgments of any nature
whatsoever, howsoever caused, without regard to the form of action and whether
based on strict liability, gross negligence, negligence or any other theory of
recovery at law or in equity, arising from (i) any matter pertaining to the use,
non-use, occupancy, operation, management, condition, maintenance, repair or
restoration of the Leased Premises, (ii) any violation by Tenant of any
provision of this Lease, any contract or agreement to which Tenant is a party
and which affects the Leased Premises or Landlord, any Legal Requirements or any
Permitted Encumbrance, or (iii) any Environmental Violation, including
(A) liability for response costs and for costs of removal and remedial action
incurred by the United States Government, any state or local governmental unit
or any other Person, or damages from injury to or destruction or loss of natural
resources, including the reasonable costs of assessing such injury, destruction
or loss, incurred pursuant to Section 107 of CERCLA, or any successor section or
act or provision of any similar state or local Law, (B) liability for costs and
expenses of abatement, correction or clean-up, fines, damages, response costs or
penalties which arise from the provisions of any of the other Environmental Laws
and (C) liability for personal injury or property damage arising under any
statutory or common-law tort theory, including damages assessed for the
maintenance of a public or private nuisance or for carrying on of a dangerous
activity. Notwithstanding the foregoing, however, Tenant shall not have any
responsibility or liability hereunder to the Landlord Indemnified Parties for
any incidental or consequential damages of any kind.

I-21



--------------------------------------------------------------------------------



 



(b)     In case any action or proceeding is brought against Landlord by reason
of any such claim, (i) Tenant may, except in the event of a conflict of interest
or a dispute between Tenant and Landlord, retain its own counsel and defend such
action (it being understood that Landlord may employ counsel of its choice to
monitor the defense of any such action, the cost of which shall be paid by
Landlord), and (ii) Landlord shall notify Tenant to resist or defend such action
or proceeding by retaining counsel reasonably satisfactory to the Landlord, and
Landlord will cooperate and assist in the defense of such action or proceeding
if reasonably requested to do so by Tenant. In the event of a conflict of
interest or dispute, Landlord shall have the right to select counsel, and the
reasonable cost of such counsel shall be paid by Tenant.
(c)     The obligations of Tenant under this Paragraph 15 shall survive any
termination, expiration or rejection in bankruptcy of this Lease.

  16.   Insurance.

(a)     Subject to the provisions of Paragraph 16(k) below, Tenant shall
maintain the following insurance on or in connection with the Leased Premises:
          (i)     Insurance against physical loss or damage to the Improvements
as provided under a standard “All Risk” property policy including but not
limited to flood (to the extent that the Leased Premises is in a flood zone) and
earthquake coverage (to the extent the Leased Premises is in an earthquake zone)
in amounts not less than the actual replacement cost of the Improvements. Such
policies shall contain Replacement Cost and Agreed Amount Endorsements.
          (ii)     Commercial General Liability Insurance against claims for
personal and bodily injury, death or property damage occurring on, in or as a
result of the use of the Leased Premises, in an amount not less than $1,000,000
per occurrence with excess liability coverage of not less than $10,000,000 per
occurrence/annual aggregate.
          (iii)     Workers’ Compensation insurance covering all individuals
employed by Tenant in connection with any work done on or about any of the
Leased Premises for which claims for death, disease or bodily injury may be
asserted against Landlord, Tenant or the Leased Premises in such amounts as
required by applicable Law, or in lieu of such Workers’ Compensation Insurance,
a program of self-insurance complying with the rules, regulations and
requirements of the appropriate agency of the State in which the Leased Premises
is located.
          (iv)     Comprehensive Boiler and Machinery Insurance in an amount not
less than $1,000,000 per accident for damage to property.
          (v)     Business Interruption Insurance at limits to cover all Rent
due during the period of repair or restoration after a Casualty in the amount of
all Basic Rent, taxes and insurance premiums required hereunder for a twelve
(12) month period. Such insurance shall name Landlord as loss payee solely with
respect to Rent payable to or for the benefit of the Landlord under this Lease.

I-22



--------------------------------------------------------------------------------



 



          (vi)     During any period in which substantial Alterations at the
Leased Premises are being undertaken, builder’s risk insurance covering the
total completed value including any “soft costs” with respect to the
Improvements being altered or repaired (on a completed value), replacement cost
of work performed and equipment, supplies and materials furnished in connection
with such construction or repair or repair of Improvements, together with such
“soft cost” endorsements and such other endorsements as Landlord may reasonably
require and general liability, and workers’ compensation insurance with respect
to the Improvements being constructed, altered or repaired.
          (vii)     Such other insurance (or other terms with respect to any
insurance required pursuant to this Paragraph 16, including without limitation
amounts of coverage or form of mortgagee clause) on or in connection with the
Leased Premises as Landlord may reasonably require, which at the time is usual
and commonly obtained in connection with properties similar in type of building
size, use and location to the Leased Premises and by companies the size and
nature of Tenant.
(b)     To the extent Tenant is required to carry the insurance required by
Paragraph 16(a), such insurance shall be written by companies which have a
Best’s relating of A-:VII or above or a comparable claims paying ability
assigned by Standard & Poor’s Corporation or equivalent rating agency and are
admitted in, and approved to write insurance policies by, the State Insurance
Department for the state in which the Leased Premises is located. Provided
Tenant is required to maintain such insurance, the insurance policies (i) shall
be for such terms as Landlord may reasonably approve and (ii) shall be in
amounts sufficient at all times to satisfy any coinsurance requirements thereof.
To the extent Tenant is required to carry the insurance required under
Paragraph 16(a), the insurance referred to in Paragraphs 16(a)(i), 16(a)(iv) and
16(a)(vi) shall name Landlord as loss payee and Tenant as its interest may
appear, and the insurance referred to in Paragraph 16(a)(ii) shall name Landlord
as additional insured to the extent of Tenant’s negligence, and the insurance
referred to in Paragraph 16(a)(v) shall name Landlord as a loss payee. With
respect to the insurance Tenant is required to carry, if said insurance or any
part thereof shall expire, be withdrawn, or become void or voidable, Tenant
shall immediately obtain new or additional insurance that shall satisfy the
requirements of this Paragraph 16.
(c)     Each policy required by any provision of Paragraph 16(a), except clause
(iii) thereof, shall provide that it may not be cancelled, substantially
modified or allowed to lapse on any renewal date except after thirty (30) days’
prior notice to Landlord. Each such policy shall also provide that any loss
otherwise payable thereunder shall be payable notwithstanding (i) any act or
omission of Landlord or Tenant which might, absent such provision, result in a
forfeiture of all or a part of such insurance payment, (ii) the occupation or
use of any of the Leased Premises for purposes more hazardous than those
permitted by the provisions of such policy, or (iii) any change in title to or
ownership of the Leased Premises.

I-23



--------------------------------------------------------------------------------



 



(d)     Tenant shall pay as they become due all premiums for the insurance
required by Paragraph 16(a), shall renew or replace each policy and deliver to
Landlord original certificates evidencing such insurance.
(e)     Any insurance which Tenant is required to obtain pursuant to Paragraph
16(a) may be carried under a “blanket” or umbrella policy or policies covering
other properties or liabilities of Tenant, provided that such “blanket” or
umbrella policy or policies otherwise comply with the provisions of this
Paragraph 16 and provided further that Tenant shall provide to Landlord a
Statement of Values which shall be amended as necessary based on Replacement
Cost Valuations. A certificate evidencing such insurance shall promptly be
delivered to Landlord.
(f)     Tenant shall promptly comply with and conform in all material respects
to (i) the provisions of each insurance policy required by this Paragraph 16 and
(ii) the reasonable requirements of the insurers thereunder applicable to
Landlord, Tenant or the Leased Premises or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration or repair of the Leased Premises.
(g)     Tenant shall not carry separate insurance concurrent in form or
contributing in the event of a Casualty with that required in this Paragraph 16
unless (i) Landlord is included therein as an insured, with loss payable as
provided herein, and (ii) such separate insurance complies with the other
provisions of this Paragraph 16. Tenant shall immediately notify Landlord of
such separate insurance and shall deliver to Landlord a certificate evidencing
such insurance.
(h)     Tenant waives all rights of subrogation against the Landlord as may be
applicable to any insurer and will enforce such waivers in policy provisions.
(i)     All proceeds of any insurance required under Paragraph 16(a) shall be
payable as follows:
          (i)     Proceeds payable under clauses (ii), (iii) and (iv) of
Paragraph 16(a) and proceeds attributable to the general liability coverage of
Builder’s Risk insurance under clause (vi) of Paragraph 16(a) shall be payable
to the Person entitled to receive such proceeds.
          (ii)     Proceeds of insurance under clause (i) of Paragraph 16(a) and
proceeds attributable to Builder’s Risk insurance (other than its general
liability coverage provisions) under clause (vi) of Paragraph 16(a) shall be
payable to Landlord and applied as set forth in Paragraph 17 or, if applicable,
Paragraph 18. Tenant shall apply the Net Award to restoration of the Leased
Premises in accordance with the applicable provisions of this Lease unless a
Termination Event shall have occurred.
(j)     Notwithstanding any provision to the contrary, it is understood that so
long as the Tenant or any applicable Guarantor (if any) maintains a tangible net
worth of at least $500,000,000, then Tenant shall be permitted to decline to
carry any of said coverages and shall not be bound by any deductible limits. The
remaining provisions of Paragraphs 16(b)-(j) shall only be applicable to the
insurance policies as required under

I-24



--------------------------------------------------------------------------------



 



Paragraph 16(a) above in the event that Tenant or any applicable Guarantor (if
any) fails to maintain a tangible net worth of at least $500,000,000, provided,
however, that to the extent that Tenant does maintain insurance policies with
respect to any of the risks described in Paragraph 16(a), the provisions of
Paragraph 16(b) as to the naming of loss payees and additional insureds, and
Paragraphs 16(c), 16(d), 16(f), 16(g), 16(h) and 16(i) shall be applicable
thereto. It is understood that with respect to any losses for which there is not
insurance coverage, Tenant and any Guarantor (if any) under this Lease shall be
responsible for the payment of such losses.

  17.   Casualty and Condemnation.

(a)     Tenant shall give Landlord prompt notice of any Casualty. So long as no
Event of Default exists, and provided that Tenant waives its right (if any) to
deliver a Termination Notice, Tenant is hereby authorized to adjust, collect and
compromise all claims under any of the insurance policies required by Paragraph
16(a) and to execute and deliver on behalf of Landlord all necessary proofs of
loss, receipts, vouchers and releases required by the insurers. Any final
adjustment, settlement or compromise of any claim in excess of the Threshold
Amount shall be subject to the prior written approval of Landlord. If an Event
of Default exists, or if Tenant fails or refuses to waive its right, if any, to
deliver a Termination Notice, Tenant shall not be entitled to adjust, collect or
compromise any such claim or to participate with Landlord in any adjustment,
collection and compromise of the Net Award payable in connection with a
Casualty. Tenant agrees to sign, upon the request of Landlord, all proper proofs
of loss, receipts, vouchers and releases.
(b)     Tenant, promptly upon receiving a Condemnation Notice, shall notify
Landlord and Lender thereof. So long as no Event of Default exists, and provided
that Tenant waives its right (if any) to deliver a Termination Notice, Tenant is
authorized to collect, settle and compromise the amount of any Net Award. If an
Event of Default exists, or if Tenant fails or refuses to waive its right, if
any, to deliver a Termination Notice, Landlord shall be authorized to collect,
settle and compromise the amount of any Net Award and Tenant shall not be
entitled to participate with Landlord in any Condemnation proceeding or
negotiations under threat thereof, or to contest the Condemnation or the amount
of the Net Award therefor. No agreement with any condemnor in settlement of or
under threat of any Condemnation shall be made by Tenant without the written
consent of Landlord, which consent shall not unreasonably be conditioned,
withheld, or delayed. Subject to the provisions of this Paragraph 17(b), Tenant
hereby irrevocably assigns to Landlord any award or payment to which Tenant is
or may be entitled by reason of any Condemnation, whether the same shall be paid
or payable for Tenant’s leasehold interest hereunder or otherwise; but nothing
in this Lease shall impair Tenant’s right to any award or payment on account of
Tenant’s trade fixtures, equipment or other tangible property, moving expense,
loss of business, or other relocation benefits available to Tenant under
applicable Law, to the extent that and so long as (i) Tenant shall have the
right to make, and does make, a separate claim therefor against the condemnor
and (ii) such claim does not in any way reduce either the amount of the award
otherwise payable to Landlord for the Condemnation of Landlord’s interest

I-25



--------------------------------------------------------------------------------



 



in the Leased Premises or the amount of the award (if any) otherwise payable for
the Condemnation of Tenant’s leasehold interest hereunder.
(c)     If any Partial Casualty (whether or not insured against) or Partial
Condemnation shall occur, this Lease shall continue, notwithstanding such event,
and there shall be no abatement or reduction of any Monetary Obligations except
to the extent of any insurance proceeds received by Landlord under
Paragraph 16(a)(v) and in the event of a Partial Condemnation there shall be an
equitable reduction in the Basic Rent due by Tenant under this Lease. Promptly
after such Partial Casualty or Partial Condemnation, Tenant, as required in
Paragraph 12, shall commence and diligently continue to restore the Leased
Premises as nearly as possible to its value, condition and character immediately
prior to such event (assuming the Leased Premises to have been in the condition
required by this Lease). So long as no Event of Default exists, Landlord shall
promptly pay to Tenant, to the extent actually received by (or for the benefit
of) Landlord, the following amounts: (i) any Net Award (including any award
delivered by Tenant to Landlord pursuant to Section 12(a) of the Purchase
Agreement) up to and including the Threshold Amount; and (ii) any credit amount
(including, without limitation, any Estimated Reduction Amount) allowed Landlord
under Section 12(a) of the Purchase Agreement. Thereafter, Tenant shall restore
the Leased Premises in accordance with the requirements of Paragraph 13(c) of
this Lease, any balance to be paid to Landlord. Any Net Award in excess of the
Threshold Amount shall (unless such Casualty resulting in the Net Award is a
Termination Event) be made available by Landlord to Tenant, to the extent
actually received by Landlord, for the restoration of the Leased Premises
pursuant to and in accordance with and subject to the provisions of Paragraph 19
hereof. If any Casualty or Condemnation which is not a Partial Casualty or
Partial Condemnation shall occur, Tenant shall comply with the terms and
conditions of Paragraph 18.

  18.   Termination Events.

If (i) all of the Leased Premises shall be taken by a Condemnation or (ii) any
substantial portion (as mutually and reasonably determined by Landlord and
Tenant) of the Leased Premises shall be taken (either permanently or for a
period at least equal to the remainder of the Term) by a Condemnation or
(iii) all or any substantial portion (as mutually and reasonably determined by
Landlord and Tenant) of the Leased Premises shall be totally damaged or
destroyed by a Casualty and, in any such case, Tenant certifies and covenants to
Landlord that it will forever abandon operations at the Leased Premises (each of
the events described in the above clauses (i), (ii), and (iii) shall hereinafter
be referred to as a “Termination Event”), then Tenant at Tenant’s election may
terminate this Lease by so advising Landlord in a written notice (“Termination
Notice”) delivered within thirty (30) days after the occurrence of the
Condemnation or Casualty in question. In such event this Lease shall terminate
on the date of the pertinent Casualty or Condemnation, and Rent shall be
appropriately prorated as of such termination date. In the event of such
termination all proceeds and awards with respect to the Leased Premises shall be
payable to Landlord, provided that in the event of self-insurance, Tenant shall
pay to Landlord the proceeds of insurance which would have been paid if there
had not been self-insurance, and, notwithstanding any date set forth in

I-26



--------------------------------------------------------------------------------



 



the Termination Notice, this Lease shall not terminate (nor shall there be any
abatement of Tenant’s obligation to pay Rent) until Landlord receives such
payment, in full. Upon such termination of the Lease, Tenant shall have no
further obligations under the Lease except for the Surviving Obligations.

  19.   Restoration.

(a)     Landlord shall hold any Net Award in excess of the Threshold Amount in a
fund (the “Restoration Fund”) and disburse amounts from the Restoration Fund in
accordance with the following conditions:
          (i)     prior to commencement of restoration, the architects,
contracts, contractors, plans and specifications for the restoration shall have
been approved by Landlord.
          (ii)     at the time of any disbursement, no mechanics’ or
materialmen’s liens shall have been filed against the Leased Premises and remain
undischarged;
          (iii)     disbursement shall be made from time to time in an amount
not exceeding the cost of work completed since the last disbursement, upon
receipt of (A) satisfactory evidence, including architects’ certificates, of the
stage of completion, the estimated total cost of completion and performance of
the work to date in a good and workmanlike manner in accordance with the
contracts, plans and specifications, (B) waivers of liens, (C) contractors’ and
subcontractors’ sworn statements as to completed work and the cost thereof for
which payment is requested, (D) a satisfactory bringdown of title insurance and
(E) other evidence of cost and payment so that Landlord can verify that the
amounts disbursed from time to time are represented by work that is completed,
in place and free and clear of mechanics’ and materialmen’s lien claims;
          (iv)     each request for disbursement shall be accompanied by a
certificate of Tenant, signed by an officer of Tenant, describing the work for
which payment is requested, stating the cost incurred in connection therewith,
stating that Tenant has not previously received payment for such work and, upon
completion of the work, also stating that the work has been fully completed and
complies with the applicable requirements of this Lease;
          (v)     the Restoration Fund shall not be commingled with Landlord’s
other funds and shall bear interest at applicable current money market rates;
and
          (vi)     such other reasonable conditions as Landlord may impose.
(b)     Prior to commencement of restoration and at any time during restoration,
if the estimated cost of completing the restoration work free and clear of all
liens, as reasonably determined by Landlord, exceeds the amount of the Net Award
available for such restoration, the amount of such excess shall, upon demand by
Landlord, be paid by Tenant to Landlord to be added to the Restoration Fund. Any
sum

I-27



--------------------------------------------------------------------------------



 



so added by Tenant which remains in the Restoration Fund upon completion of
restoration shall be refunded to Tenant. For purposes of determining the source
of funds with respect to the disposition of funds remaining after the completion
of restoration, the Net Award shall be deemed to be disbursed prior to any
amount added by Tenant.
(c)     If any sum remains in the Restoration Fund after completion of the
restoration and any refund to Tenant pursuant to Paragraph 19(b), such sum shall
be retained by Landlord.

  20.   Assignment and Subletting.

(a)     Tenant shall not have the right to assign this Lease or sublet any
portion of the Leased Premises except as otherwise expressly set forth in this
Paragraph 20.
(b)     Tenant shall have the right upon thirty (30) days prior written notice
to Landlord with no consent of Landlord being required, to assign this Lease
and/or sublease all or any portion of the Leased Premises to any one or more
subtenants.
(c)     If Tenant assigns all its rights and interest under this Lease, the
assignee under such assignment shall expressly assume all the obligations of
Tenant hereunder arising after the date of such assignment, by a written
instrument (in form reasonably satisfactory to Landlord) delivered to Landlord
at the time of such assignment. Each sublease shall be subject and subordinate
to the provisions of this Lease. Except in the case of (i) an assignment to a
Person with a publicly traded unsecured senior debt rating not lower than the
unsecured debt rating of Rockwell Automation, Inc. as of the date of assignment,
or (ii) an assignment to an entity controlled by, in common control with, or
controlling Tenant, or an entity in which Tenant holds at least a fifty percent
(50%) beneficial interest, no such assignment shall affect or reduce any of the
obligations of Tenant hereunder or the Guarantor (if any) under the Guaranty (if
any), and all such obligations of Tenant and Guarantor (if any) shall continue
in full force and effect as obligations of a principal and not as obligations of
a guarantor, as if no assignment had been made. In the event of an assignment to
(i) a Person meeting the listed debt ratings or (ii) an entity controlled by, in
common control with, or controlling Tenant, or in which Tenant holds at least a
fifty percent (50%) beneficial interest, the Tenant shall be released from
liability under this Lease and the Guarantor (if any) shall be released from
liability under the Guaranty (if any) . In the event of sublease, neither Tenant
nor Guarantor (if any) shall be released from liability.
(d)     Tenant shall, within ten (10) days after the execution and delivery of
any assignment or sublease, deliver a duplicate original copy thereof to
Landlord which, in the event of an assignment, shall be in recordable form.
(e)     As security for performance of its obligations under this Lease, Tenant
hereby grants, conveys and assigns to Landlord all right, title and interest of
Tenant in and to all subleases now in existence or hereafter entered into for
any or all of the Leased Premises, any and all extensions, modifications and
renewals thereof and all

I-28



--------------------------------------------------------------------------------



 



rents, issues and profits therefrom. Landlord hereby grants to Tenant a license
to collect and enjoy all rents and other sums of money payable under any
sublease of any of the Leased Premises, provided, however, that if an Event of
Default occurs, Landlord shall have the absolute right upon notice to Tenant and
any subtenants to revoke said license and to collect such rents and sums of
money and to apply same to the amounts due by Tenant under this Lease. Tenant
shall not accept any rents under any sublease more than thirty (30) days in
advance of the accrual thereof.
(f)     Tenant shall have the right to grant a leasehold mortgage on, or to
pledge its leasehold interest in, the Leased Premises and on any subleases, in
connection with financing obtained by Tenant and/or any applicable Guarantor (if
any), subject however to the terms of this Lease, and subject to Landlord’s
approval of the documentation evidencing such leasehold lien, which approval
shall not be unreasonably withheld, conditioned, or delayed. No such leasehold
mortgage shall permit the leasehold mortgagee to interfere, in any way, with
Landlord’s right, title and interest in and to the Leased Premises. Any entity
that becomes a successor tenant under this Paragraph 20(f) shall be required to
be in compliance with all of the terms of this Lease.
(g)     Landlord may sell, convey, or otherwise transfer all or any part of
Landlord’s interest in the Leased Premises at any time without Tenant’s consent
to any third party other than (a) an entity listed on the attached Appendix C,
(b) any entity controlled by, in common control with, or controlling any entity
listed on the attached Appendix C, or (c) a successor or assign of any of the
foregoing (each entity so permitted as a transferee being known for purposes of
this Lease as a “Permitted Third Party Transferee”). In the event of any sale,
conveyance or other transfer to a Permitted Third Party Transferee, Tenant shall
attorn to any Permitted Third Party Transferee as Landlord so long as such
Permitted Third Party Transferee and Landlord notify Tenant in writing of such
transfer, and, at the request of Landlord, Tenant will execute such documents
confirming the agreement referred to above. If Landlord shall sell, convey, or
otherwise transfer (or attempt to sell, convey, or otherwise transfer) all or
any part of Landlord’s interest in the Leased Premises at any time, without
Tenant’s consent, to any Person other than a Permitted Third Party Transferee,
Tenant shall, at its election, have every right and remedy provided at law, in
equity, or elsewhere herein for a breach of this Lease.

  21.   Events of Default.

The occurrence of any one or more of the following shall, at the sole option of
Landlord, constitute an “Event of Default” under this Lease:
(a)     a failure by Tenant to make any payment of Rent when and as the same
shall become due and payable and such failure shall continue for a period of ten
(10) days after written notice thereof is given by Landlord to Tenant; provided
however, that if Tenant fails to pay Basic Rent when due under this Lease more
than two (2) times in any consecutive twelve (12) month period, no further
written notice shall be required, as to a failure to timely pay Basic Rent;

I-29



--------------------------------------------------------------------------------



 



(b)     a failure by Tenant to perform and observe, or a violation or breach of,
any other provision hereof not otherwise specifically mentioned in this
Paragraph 21 and such failure shall continue for a period of thirty (30) days
after written notice thereof is given by Landlord to Tenant, or in the case of
such failure which cannot with due diligence and in good faith be cured within
said thirty (30) day period and Tenant fails to proceed promptly and with due
diligence and in good faith to cure the same and thereafter to prosecute the
curing of such default with due diligence and in good faith, it being intended
that in connection with a default not susceptible of being cured with due
diligence and in good faith within thirty (30) days that the time allowed Tenant
within which to cure the same be extended for such period as may be necessary
for the curing thereof promptly with due diligence and in good faith;
(c)     Tenant shall (i) voluntarily be adjudicated a bankrupt or insolvent,
(ii) seek or consent to the appointment of a receiver or trustee for itself or
for the Leased Premises, (iii) file a petition seeking relief under the
bankruptcy or other similar laws of the United States, any state or any
jurisdiction, or (iv) make a general assignment for the benefit of creditors;
(d)     a court shall enter an order, judgment or decree appointing, without the
consent of Tenant, a receiver or trustee for it or for the Leased Premises or
approving a petition filed against Tenant which seeks relief under the
bankruptcy or other similar laws of the United States, any state or any
jurisdiction, and such order, judgment or decree shall remain undischarged or
unstayed for sixty (60) days after it is entered;
(e)     Tenant shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution;
(f)     the estate or interest of Tenant in the Leased Premises shall be levied
upon or attached in any proceeding and such estate or interest is about to be
sold or transferred or such process shall not be vacated or discharged within
sixty (60) days after it is made; or
(g)     an Event of Default (as defined in the Guaranty (if any)) beyond any
applicable cure period shall occur under the Guaranty (if any).

  22.   Remedies and Damages Upon Default.

(a)     Upon an Event of Default, Landlord may, at its election, exercise any
one or more of the following described remedies, in addition to all other rights
and remedies provided at law, in equity or elsewhere herein;
          (i)     Landlord may terminate this Lease by giving to Tenant written
notice of Landlord’s election to do so, in which event the Term and all right,
title and interest of Tenant hereunder shall end on the date stated in such
notice;
          (ii)     Landlord may terminate the right of Tenant to possession of
the Leased Premises without terminating this Lease, by giving written notice to
Tenant that Tenant’s right of possession shall end on the date stated in such
notice, whereupon

I-30



--------------------------------------------------------------------------------



 



the right of Tenant to possession of the Leased Premises or any part thereof
shall cease on the date stated in such notice;
          (iii)     Landlord may enforce the provisions of this Lease and may
enforce and protect the rights of Landlord by a suit or suits in equity or at
law for the performance of any covenant or agreement herein, and for the
enforcement of any other appropriate legal or equitable remedy, including
without limitation (A) injunctive relief, (B) recovery of all moneys due or to
become due from Tenant under any of the provisions of this Lease, and (C) any
other damages incurred by Landlord by reason of Tenant’s default under this
Lease; provided, however, that Tenant shall not have any responsibility or
liability hereunder to Landlord for any incidental or consequential damages of
any kind; and
          (iv)     Landlord may reenter and take possession of the Leased
Premises or any part of the Leased Premises, repossess the same, expel Tenant
and those claiming through or under Tenant and remove the effects of both or
either, using such force for such purposes as may be necessary, to the extent
permitted by applicable Law, without being liable for prosecution, without being
deemed guilty of any manner of trespass, and without prejudice to any remedies
for arrears of Rent or other amounts payable under this Lease or as a result of
any other breach of this Lease.
(b)     Should Landlord elect to reenter as provided herein with or without
terminating this Lease, or should Landlord take possession pursuant to legal
proceedings or pursuant to any notice provided by law, Landlord may, from time
to time, without terminating this Lease, rent the Leased Premises or any part of
the Leased Premises, for such term or terms (which may be greater or less than
the period which would otherwise have constituted the balance of the Term) and
on such conditions and upon such other terms (which may include concessions of
free rent and alteration and repair of the Leased Premises) as Landlord, in its
reasonable discretion, may determine, and Landlord may collect and receive the
rent due in connection therewith. Landlord shall not be required to accept any
tenant offered by Tenant or any third party or observe any instruction given by
Tenant relative to such reletting. Landlord shall however use commercially
reasonable efforts to mitigate damages to the extent required by applicable Law.
Landlord will not be responsible or liable for failure to relet the Leased
Premises, or any part of the Leased Premises, or for any failure to collect any
rent due upon such reletting. No such reentry or taking of possession by
Landlord will be construed as an election on Landlord’s part to terminate this
Lease unless a written notice of such intention is given to Tenant. Landlord
reserves the right following any such reentry or reletting to exercise its right
to terminate this Lease by giving Tenant such written notice, in which event
this Lease will terminate as specified in such notice.
(c)     Landlord shall be entitled to the following damages:
          (i)     In the event that Landlord does not terminate this Lease, but
on the contrary elects to take possession of the Leased Premises, then, in
addition to all other rights and remedies of Landlord, Tenant shall pay to
Landlord (A) Rent and other sums as provided in this Lease that would be payable
under this Lease if such

I-31



--------------------------------------------------------------------------------



 



repossession had not occurred, less (B) the net proceeds, if any, of any
reletting of the Leased Premises after deducting all of Landlord’s reasonable
expenses in connection with such reletting, including without limitation, all
repossession costs, brokerage commissions, reasonable attorneys’ fees, expenses
of employees, alteration and repair costs and expenses of preparation for such
reletting. If, in connection with any such reletting, the new lease term extends
beyond the Term, a fair apportionment of the rent received from such reletting
will be made in determining the net proceeds from such reletting. Tenant will
pay such Rent and other sums to Landlord monthly on the day on which such sums
would have been payable under the Lease if possession had not been retaken.
          (ii)     In the event that Landlord elects to terminate this Lease,
then, in addition to all other rights and remedies of Landlord, Tenant shall
remain liable to pay to Landlord as damages an amount equal to (A) all Rent due
hereunder accrued and unpaid for the period up to and including the termination
date, plus (B) all other additional sums payable by Tenant and/or which Tenant
is liable or in respect of which Tenant has agreed to indemnify Landlord under
any of the provisions of this Lease which may then be owing and unpaid, plus
(C) all costs and expenses, including, without limitation, court costs and
reasonable attorneys’ fees incurred by Landlord in the enforcement of any of its
rights and remedies hereunder, plus (D) the Present Value of the excess, if any,
of (1) all Rent provided to be paid for the remainder of the Initial Term (or,
if applicable, the then-current Renewal Term) over (2) the then fair market
rental value of the Leased Premises for the same period.
                    In the alternative, Landlord shall have the right, from time
to time, to recover from Tenant upon demand, and Tenant shall remain liable to
pay Landlord for (A) all Rent and other amounts due and owing under this Lease
not previously paid pursuant to the provisions of this Lease, plus (B) damages
equal to the sum of (1) all Rent and all other sums which would have accrued
under this Lease after the date of termination had it not been terminated, less
(2) such amounts as Landlord may actually receive from reletting after first
paying all costs of such reletting, including, without limitation, the expenses
set forth in Paragraph 22(c)(i) and the net amounts of rent collected remaining
after such expenses shall operate only as an offsetting credit against the
amount due hereunder with any excess or residue belonging solely to Landlord.
Such damages shall be due and payable as such sums would have been due under the
Lease.
(d)     Notwithstanding anything to the contrary herein contained, Landlord may,
in lieu of or in addition to any of the foregoing remedies and damages, exercise
any remedies and collect any damages available to it at law or in equity,
provided that Tenant shall not have any responsibility or liability to Landlord
hereunder, at law, or in equity for any incidental or consequential damages of
any kind. If Landlord is unable to obtain full satisfaction pursuant to the
exercise of any remedy, it may pursue any other remedy which it has hereunder,
at law, or in equity, excepting only that Landlord shall not under any
circumstances have any claim for, nor shall Tenant under any circumstances be
responsible for, any incidental or consequential damages of any kind.

I-32



--------------------------------------------------------------------------------



 



(e)     No termination of this Lease, repossession or reletting of any of the
Leased Premises, exercise of any remedy or collection of any damages pursuant to
this Paragraph 22 shall relieve Tenant of any Surviving Obligations.
(f)     WITH RESPECT TO ANY REMEDY OR PROCEEDING OF LANDLORD OR TENANT
HEREUNDER, LANDLORD AND TENANT HEREBY WAIVE THE SERVICE OF NOTICE WHICH MAY BE
REQUIRED BY ANY APPLICABLE LAW AND ANY RIGHT TO A TRIAL BY JURY.
(g)     Upon the occurrence of any Event of Default, Landlord shall have the
right (but no obligation) to perform any act required of Tenant hereunder and,
if performance of such act requires that Landlord enter the Leased Premises,
Landlord may enter the Leased Premises for such purpose.
(h)     No failure of Landlord (i) to insist at any time upon the strict
performance of any provision of this Lease or (ii) to exercise any option,
right, power or remedy contained in this Lease shall be construed as a waiver,
modification or relinquishment thereof. A receipt by Landlord of any sum in
satisfaction of any Rent with knowledge of the breach of any provision hereof
shall not be deemed a waiver of such breach, and no waiver by Landlord of any
provision hereof shall be deemed to have been made unless expressed in a writing
signed by Landlord.
(i)     Tenant hereby waives and surrenders, for itself and all those claiming
under it, including creditors of all kinds, any right and privilege which it or
any of them may have under any present or future Law or redeem the Leased
Premises or to have a continuance of this Lease after termination of this Lease
or of Tenant’s right of occupancy or possession pursuant to any court order or
any provision hereof.
(j)     Except as otherwise provided herein, all remedies are cumulative and
concurrent and no remedy is exclusive of any other remedy. Each remedy may be
exercised at any time an Event of Default has occurred and is continuing and may
be exercised from time to time. No remedy shall be exhausted by any exercise
thereof.
23.    Notices. All notices, demands, requests, consents, approvals, offers,
statements and other instruments or communications required or permitted to be
given pursuant to the provisions of this Lease shall be in writing and shall be
deemed to have been given and received for all purposes (i) when delivered in
person or by a commercial overnight delivery service, (ii) five (5) business
days after being deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed to the other party at
its address stated in the Basic Lease Information, or (iii) when delivery is
refused. For the purposes of this Paragraph, any party may substitute from time
to time another address for its address by giving fifteen (15) days’ notice of
the new address to the other party, in the manner provided above.
24.    Estoppel Certificate. At any time upon not less than ten (10) days’ prior
written request by either Landlord or Tenant (the “Requesting Party”) to the
other party (the “Responding Party”), the Responding Party shall deliver to the
Requesting Party a

I-33



--------------------------------------------------------------------------------



 



statement in writing, executed by an authorized officer of the Responding Party,
certifying (a) that, except as otherwise specified, this Lease is unmodified and
in full force and effect, (b) the dates to which Basic Rent and Additional Rent
have been paid, (c) that, to the knowledge of the signer of such certificate and
except as otherwise specified, no default by either Landlord or Tenant exists
hereunder, and (d) such other matters as the Requesting Party may reasonably
request. Any such statements by the Responding Party, may be relied upon by the
Requesting Party, any Person whom the Requesting Party notifies the Responding
Party in its request for the Certificate is an intended recipient or beneficiary
of the Certificate, any lender or their assignees, any prospective purchaser or
mortgagee, any assignee of Tenant’s interest in this Lease and any sublessee.

  25.   Surrender; Holdover.

(a)     Upon the expiration or earlier termination of this Lease, Tenant shall
peaceably leave and surrender the Leased Premises to Landlord in the same
condition in which the Leased Premises was at the commencement of this Lease,
except as repaired, rebuilt, restored, altered, replaced or added to as
permitted or required by any provision of this Lease, and except for ordinary
wear and tear. Upon such surrender, Tenant shall (a) remove from the Leased
Premises all property which is owned by Tenant or third parties other than
Landlord and (b) repair any damage caused by such removal. Property not so
removed shall become the property of Landlord, and Landlord may thereafter cause
such property to be removed from the Leased Premises. The reasonable cost of
removing and disposing of such property and repairing any damage to any of the
Leased Premises caused by such removal shall be paid by Tenant to Landlord upon
demand. Landlord shall not in any manner or to any extent be obligated to
reimburse Tenant for any such property which becomes the property of Landlord
pursuant to this Paragraph 25.
(b)     If Tenant shall be permitted to retain possession of the Leased Premises
after the termination of the Term of this Lease, then Tenant shall pay to
Landlord the Basic Rent and all other amounts due under this Lease (including,
without limitation, all Additional Rent due from time to time), computed on a
per month basis, for each month or part thereof that Tenant remains in
possession. Basic Rent so owing shall be paid at the following rates: (i) during
the first six (6) months of any such holdover, at a monthly rate equal to 110%
of the Basic Rent payable monthly during the last Lease Year before termination;
and (ii) thereafter, during the remainder of any such holdover, at a monthly
rate equal to 125% of the Basic Rent payable monthly during the last Lease Year
before termination. Any holdover of this Lease shall be deemed a month-to-month
tenancy.
26.    No Merger of Title. There shall be no merger of the leasehold estate
created by this Lease with the fee estate in the Leased Premises by reason of
the fact that the same Person may acquire or hold or own, directly or
indirectly, (a) the leasehold estate created hereby or any part thereof or
interest therein and (b) the fee estate in the Leased Premises or any part
thereof or interest therein, unless and until all Persons having any interest in
the interests described in (a) and (b) above which are sought to be

I-34



--------------------------------------------------------------------------------



 



merged shall join in a written instrument effecting such merger and shall duly
record the same.

  27.   Non-Recourse as to Landlord.

Anything contained herein to the contrary notwithstanding, any claim based on or
in respect of any liability of Landlord under this Lease shall be enforced only
against the Leased Premises and not against any other assets, properties or
funds of (a) Landlord or (b) any director, member, officer, general partner,
limited partner, employee or agent of Landlord.

  28.   Subordination, Non-Disturbance and Attornment.

(a)     This Lease and all rights of Tenant therein, and all interest or estate
of Tenant in the Leased Premises, or any portion of the same, shall be subject
and subordinate to the lien of any mortgage, deed of trust, security instrument,
or other document of like nature (a “Mortgage”) that may at any time be placed
upon the Leased Premises, or any portion of the same, by Landlord, and to any
replacements, renewals, amendments, modifications, extensions, or refinancing of
any such instrument, and to each and every advance made under any Mortgage.
Tenant agrees that it shall, at any time and from time to time, given a
reasonable period after Landlord’s written request for the same, execute and
deliver to Landlord any instruments that may be reasonably required for the
purpose of subjecting and subordinating this Lease to the lien of any such
Mortgage.
(b)     As a condition of Tenant’s agreement to subordinate this Lease pursuant
to Paragraph 28(a), however, and as an independent obligation under this Lease,
Landlord and Tenant further agree that, so long as Tenant is not in default
(beyond any applicable notice, grace, and cure period) in the payment of Basic
Rent or Additional Rent, or in the performance of any covenants, conditions,
provisions, terms, or agreements to be performed and observed by Tenant under
this Lease, no such agreement to subordinate this Lease, nor any holder or
beneficiary of the same, shall interfere with, hinder, or molest Tenant’s right
to quiet enjoyment under this Lease, nor the right of Tenant to continue to
occupy the Leased Premises and to conduct its business upon the same in
accordance with the covenants, conditions, provisions, terms, and agreements of
this Lease. Further, no lien of any Mortgage shall affect Tenant’s trade
fixtures or other personal property (including, without limitation, any property
acknowledged under Paragraph 31(h) of this Lease to be retained by Tenant)
located at any time in or on the Leased Premises. Landlord shall, at Tenant’s
written request, cause any person holding at any time any Mortgage affecting the
Demised Premises to execute and deliver (within a reasonable period after such
mortgagee’s written request for the same) a written subordination,
non-disturbance, and attornment agreement in a form reasonably satisfactory to
Tenant, together with any other instrument that Tenant may reasonably request to
evidence the terms, conditions, and covenants of this Paragraph 17.
(c)     If any mortgagee shall succeed to the rights of Landlord under this
Lease or to ownership of the Leased Premises, whether through possession or
foreclosure

I-35



--------------------------------------------------------------------------------



 



or the delivery of a deed to all or any part of the Leased Premises, then, upon
the written request of such mortgagee so succeeding to Landlord’s rights
hereunder, Tenant shall attorn to and recognize such mortgagee as Tenant’s
landlord under this Lease, and shall execute and deliver (within a reasonable
period after such mortgagee’s written request for the same) any instrument that
such mortgagee may reasonably request to evidence such attornment (whether
before or after making of the Mortgage). In the event of any other transfer of
Landlord’s interest hereunder to a Permitted Third Party Transferee, upon the
written request of the Permitted Third Party Transferee and Landlord, Tenant
shall attorn to and recognize such Permitted Third Party Transferee as Tenant’s
landlord under this Lease and shall promptly execute and deliver (within a
reasonable period after such mortgagee’s written request for the same) any
instrument that such transferee and Landlord may reasonably request to evidence
such attornment.
29.    Tax Treatment; Reporting. Landlord and Tenant each acknowledge that each
shall treat this transaction as a true lease for state law purposes and shall
report this transaction as a Lease for Federal income tax purposes. For Federal
income tax purposes each shall report this Lease as a true lease with Landlord
as the owner of the Leased Premises and Tenant as the lessee of such Leased
Premises including: (1) treating Landlord as the owner of the property eligible
to claim depreciation deductions under the Internal Revenue Code of 1986 (the
“Code”) with respect to the Leased Premises, (2) Tenant reporting its Rent
payments as rent expense under the Code, and (3) Landlord reporting the Rent
payments as rental income.

  30.   [Intentionally omitted.]     31.   Miscellaneous.

(a)     The paragraph headings in this Lease are used only for convenience in
finding the subject matters and are not part of this Lease or to be used in
determining the intent of the parties or otherwise interpreting this Lease.
(b)     As used in this Lease, the singular shall include the plural and any
gender shall include all genders as the context requires and the following words
and phrases shall have the following meanings: (i) “including” shall mean
“including without limitation”; (ii) “provisions” shall mean “provisions, terms,
agreements, covenants and/or conditions”; (iii) “lien” shall mean “lien, charge,
encumbrance, title retention agreement, pledge, security interest, Mortgage
and/or deed of trust”; and (iv) “obligation” shall mean “obligation, duty,
agreement, liability, covenant and/or condition”.
(c)     Any act which Landlord is permitted to perform under this Lease may be
performed at any time and from time to time by Landlord or any Person designated
by Landlord. Landlord shall not unreasonably withhold, condition or delay its
consent or approval whenever such consent or approval is required under this
Lease. Time is of the essence with respect to the performance by Tenant of its
obligations under this Lease.

I-36



--------------------------------------------------------------------------------



 



(d)     Landlord shall in no event be construed for any purpose to be a partner,
joint venturer or associate of Tenant or of any subtenant, operator,
concessionaire or licensee of Tenant with respect to the Leased Premises or
otherwise in the conduct of their respective businesses.
(e)     This Lease and any documents which may be executed by Tenant and
Landlord on or about the effective date hereof constitute the entire agreement
between the parties and supersede all prior understandings and agreements,
whether written or oral, between the parties hereto relating to the Leased
Premises and the transactions provided for herein. Landlord and Tenant are
business entities having substantial experience with the subject matter of this
Lease and have each fully participated in the negotiation and drafting of this
Lease. Accordingly, this Lease shall be construed without regarding to the rule
that ambiguities in a document are to be construed against the drafter.
(f)     This Lease may be modified, amended, discharged or waived only by an
agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought.
(g)     It is confirmed that Tenant may erect such signs on the exterior or
interior of the Improvements or on any part of the Leased Premises which do not
violate applicable Laws or Permitted Encumbrances. Tenant shall obtain all
necessary permits and approvals required under applicable Laws.
(h)     Landlord owns and shall continue to own, and to have complete control
over, subject only to the terms of this Lease, all Improvements. It is
acknowledged, however, that, as set forth in Section 1 of the Purchase
Agreement, Tenant retains ownership of all tangible personal property and all
intangible property of Tenant, including all tangible personal property and all
intangible property located at the Leased Premises immediately before the
Commencement Date. Accordingly, this Lease shall not govern any interest of
Tenant in any of the following (whether located in or upon the Leased Premises
or located elsewhere in contemplation of delivery to the Leased Premises), and
thus Tenant may remove any of the following at any time from the Leased
Premises: any machinery, equipment, trade fixtures, furnishings, parts, tools,
engineering and yard drawings, or other items of tangible or intangible personal
property; any work in process; any inventory held for use or resale; and any raw
materials, finished product, supply, packaging items, business-related signage,
or similar items with respect to the business conducted by the Tenant at or from
the Leased Premises.
(i)     The covenants of this Lease shall run with the land and bind the parties
hereto and their respective successors and assigns and all present and
subsequent encumbrancers and subtenants of the Leased Premises, and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.
(j)     Notwithstanding any provision in this Lease to the contrary, all
Surviving Obligations of Tenant shall survive the expiration or termination of
this Lease.

I-37



--------------------------------------------------------------------------------



 



(k)     If any one or more of the provisions contained in this Lease shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Lease, but this Lease shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
(l)     All Appendices attached hereto are incorporated herein as if fully set
forth herein.
(m)     This Lease shall be governed by and construed and enforced in accordance
with the Laws of the State.
(n)     Upon not less than ten (10) days prior written request by either party,
Buyer and Seller shall execute and deliver to each other a written memorandum of
lease, prepared by the requesting party and in recordable form, setting forth
the following: (i) the date of this Lease; (ii) the parties to this Lease;
(iii) the Term; (iv) the legal description of the Leased Premises; (v) the
existence (if any) of Tenant’s options to renew the Term; (vi) the restrictions
arising under Paragraph 20(g) and Appendix C to this Lease; and (vii) such other
matters as may reasonably be requested to be stated in such a memorandum. Either
party may, at its sole cost, record a memorandum so prepared and executed.

  32.   [ADD APPLICABLE LOCAL LAW PROVISIONS]

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed under seal as of the day and year first above written.

             
LANDLORD:
  TENANT:      
a
      a      
By:
      By:    
Print Name:
    Print Name:  
Its:
      Its:      
Attest:
      Attest:    
Print Name:
    Print Name:  
Its:
      Its:    

I-38



--------------------------------------------------------------------------------



 



First Amendment to Purchase and Sale Agreement
This First Amendment to Purchase and Sale Agreement (this “First Amendment”) is
made as of the 30th day of September, 2005 (the “Amendment Date”), by and
between Rockwell Automation, Inc., a Delaware corporation, formerly known as
“Rockwell International Corporation” (“Seller”) and First Industrial
Acquisitions, Inc., a Maryland corporation (“Buyer”), together known for
purposes of this First Amendment as the “Parties.”
A. The Parties, as of August 24, 2005 (the “Effective Date”), entered into a
Purchase and Sale Agreement (the “Original Purchase Agreement”) for Seller’s
sale to Buyer, and Buyer’s purchase from Seller, of certain Subject Property
defined with particularity in the Original Purchase Agreement.
B. The Parties now wish (i) to memorialize their mutual understanding of the
status of certain conditions arising under the Original Purchase Agreement, and
(ii) to modify the Original Purchase Agreement to the extent expressly set forth
in this First Amendment.
Now, therefore, in consideration of the sum of Ten and No/100 United States
Dollars (USD 10.00), and of other good and valuable consideration, the receipt
and sufficiency of which the Parties hereby acknowledge, the Parties hereby
agree to amend, and thus hereby do amend, the Original Purchase Agreement
(which, as modified by this First Amendment, shall be known under this First
Amendment as the “Purchase Agreement”), as set forth below.
1. Modifications to the Original Purchase Agreement. The Parties hereby agree
that the Original Purchase Agreement shall be modified as follows:
a. Line 28 of page 2 (Section 2(b)) of the Original Purchase Agreement is hereby
deleted and the following is inserted in that place: “(ii) passage of the
Contingency Date under this Agreement, though in no instance later than
October 31, 2005, Buyer shall deposit the sum of Two”.
b. Lines 1-2 of page 3 (Section 3(a)) of the Original Purchase Agreement is
hereby modified by deleting therefrom the date “September 23, 2005” and by
inserting the following date in that place: “September 30, 2005”.
c. Line 21 of page 3 (Section 3(b)) of the Original Purchase Agreement are
hereby modified by deleting therefrom the date “October 7, 2005” and by
inserting the following date in that place: “October 14, 2005”.
d. Lines 15-16 of page 4 (Section 3(b)(2)(B)) of the Original Purchase Agreement
are hereby modified by deleting therefrom the phrase “not less than two (2) nor
more than four (4) days before the Closing Date,” and by inserting the following
phrase in that place: “no later than October 25, 2005”.

1



--------------------------------------------------------------------------------



 



e. Lines 27-28 of page 4 (Section 3(b)(2)(B)(ii)) of the Original Purchase
Agreement are hereby modified by deleting therefrom the date “November 18, 2005”
and by inserting the following date in that place: “December 2, 2005”.
f. Line 36 of page 4 (Section 3(b)(2)(C)) of the Original Purchase Agreement is
hereby modified by deleting therefrom the phrase “three (3) days after Seller’s
delivery” and by inserting the following phrase in that place: “five (5) days
after Seller’s delivery”.
g. Lines 9-10 of page 5 (Section 3(b)(2)(C)) of the Original Purchase Agreement
are hereby modified by deleting therefrom the date “November 18, 2005” and by
inserting the following date in that place: “December 2, 2005”.
h. Line 38 of page 5 and line 1 of page 6 (Section 3(b)(2)(D)) of the Original
Purchase Agreement are hereby modified by deleting therefrom, respectively, the
date “November 30, 2005” and by inserting the following date in those places:
“December 19, 2005”.
i. Line 42 of page 8 (Section 4(c)(1)) of the Original Purchase Agreement is
hereby modified by deleting therefrom the phrase “the forty-fifth (45th) day
after the Effective Date” and by inserting the following phrase in that place:
“October 31, 2005”.
j. Line 8 of page 13 (Section 8) of the Original Purchase Agreement is hereby
modified by deleting therefrom the date “October 17, 2005” and by inserting the
following date in that place: “November 2, 2005”.
k. Line 13 of page 13 (Section 8) of the Original Purchase Agreement is hereby
modified by deleting therefrom the phrase “not less than fifteen (15) days
before the Closing Date” and by inserting the following phrase in that place:
“no later than October 18, 2005”.
l. Lines 14-15 of page 13 (Section 8) of the Original Purchase Agreement are
hereby modified by deleting therefrom the date “November 18, 2005” and by
inserting the following date in that place: “December 2, 2005”.
m. Lines 32-33 of page 14 (Section 9(b)(1)) of the Original Purchase Agreement
are hereby modified by deleting therefrom the phrase “the date that is two
(2) days before the original Closing Date,” and by inserting the following
phrase in that place: “October 25, 2005”.
n. Line 5 of page 15 (Section 9(b)(1)(ii)) of the Original Purchase Agreement is
hereby modified by deleting therefrom the date “November 18, 2005” and by
inserting the following date in that place: “December 2, 2005”.
o. Line 14 of page 15 (Section 9(b)(2)) of the Original Purchase Agreement is
hereby modified by deleting therefrom the phrase “three (3) days after Seller’s
delivery” and by inserting the following phrase in that place: “five (5) days
after Seller’s delivery”.
p. Line 27 of page 15 (Section 9(b)(2)) of the Original Purchase Agreement is
hereby modified by deleting therefrom the date “November 18, 2005” and by
inserting the following date in that place: “December 2, 2005”.

2



--------------------------------------------------------------------------------



 



q. Lines 11-12 of page 16 (Section 9(b)(3)) of the Original Purchase Agreement
are hereby modified by deleting therefrom the date “November 30, 2005” and by
inserting the following date in that place: “December 19, 2005”.
2. Satisfaction and Waiver of Conditions.
a. Title and Survey. Buyer hereby acknowledges that Seller timely furnished to
Buyer, as required under Section 3 of the Original Purchase Agreement, all Title
Commitments, Title Documents, and Surveys.
b. Due Diligence Documents. Buyer hereby acknowledges that, to Buyer’s
Knowledge, Seller timely made the efforts required under Section 4(a) of the
Original Purchase Agreement with respect to Due Diligence Documents to be
provided for Buyer’s review.
c. Seller’s Resolution. The Parties hereby acknowledge the timely satisfaction
of Seller’s resolution condition under Section 5 of the Original Purchase
Agreement.
3. Effectiveness. This First Amendment shall be effective only if signed by both
Parties, or if signed in counterpart by both Parties.
4. Construction and Defined Terms. The Original Purchase Agreement and this
First Amendment shall constitute and be construed as a single instrument.
Accordingly, (i) any term in this First Amendment (capitalized or not) that is
specifically defined in the Original Purchase Agreement shall—unless such term
shall be specifically defined in this First Amendment—have the definition given
to it in the Original Purchase Agreement, and (ii) if any provision in this
First Amendment shall conflict with or contradict any provision in the Original
Purchase Agreement, then the provision in this First Amendment shall control the
interpretation of such Original Purchase Agreement and this First Amendment
together as a single instrument.
5. Ratification. Except as modified by this First Amendment, the Original
Purchase Agreement shall continue in full force and effect, shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns, and is hereby ratified and confirmed by the Parties.
[signatures on next page]

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this First Amendment as of the
Amendment Date.

             
BUYER:
  SELLER:
First Industrial Acquisitions, Inc.,
  Rockwell Automation, Inc.,
a Maryland corporation
  a Delaware corporation
 
           
By:
    By:    
Print Name:
    Print Name:    
Its:
    Its:  

4



--------------------------------------------------------------------------------



 



Second Amendment to Purchase and Sale Agreement
This Second Amendment to Purchase and Sale Agreement (this “Second Amendment”)
is made as of the 31st day of October, 2005 (the “Second Amendment Date”), by
and between Rockwell Automation, Inc., a Delaware corporation, formerly known as
“Rockwell International Corporation” (“Seller”) and First Industrial
Acquisitions, Inc., a Maryland corporation (“Buyer”), together known for
purposes of this First Amendment as the “Parties.”
A. The Parties, as of August 24, 2005, entered into a Purchase and Sale
Agreement (the “Original Purchase Agreement”) for Seller’s sale to Buyer, and
Buyer’s purchase from Seller, of certain Subject Property defined with
particularity in the Original Purchase Agreement.
B. The Parties, as of September 30, 2005, entered into a First Amendment to
Purchase and Sale Agreement (the “First Amendment”) (i) to memorialize their
mutual understanding of the status of certain conditions arising under the
Original Purchase Agreement, and (ii) to modify the Original Purchase Agreement
to the extent otherwise expressly set forth in the First Amendment.
C. The Parties now wish further to modify the Original Purchase Agreement and
the First Amendment to the extent expressly set forth in this Second Amendment.
Accordingly, the Original Purchase Agreement, as modified by the First Amendment
and by this Second Amendment, shall be known hereunder as the “Purchase
Agreement.”
Now, therefore, in consideration of the sum of Ten and No/100 United States
Dollars (USD 10.00), and of other good and valuable consideration, the receipt
and sufficiency of which the Parties hereby acknowledge, the Parties hereby
agree to amend, and thus hereby do amend, the Original Purchase Agreement and
the First Amendment as specifically set forth below.
1. Modifications to the Original Purchase Agreement and First Amendment. The
Parties hereby agree that the Original Purchase Agreement and the First
Amendment (respectively, as indicated below) shall be modified as follows:
a. Line 28 of page 1 of the First Amendment (modifying page 2, line 28, Section
2(b) of the Original Purchase Agreement) is hereby modified by deleting
therefrom the date “October 31, 2005” and by inserting the following date in
that place: “November 1, 2005”.
b. Line 18 of page 2 of the First Amendment (modifying page 13, line 8,
Section 8 of the Original Purchase Agreement) is hereby modified by deleting
therefrom the date “November 2, 2005” and by inserting the following date in
that place: “November 9, 2005”.
c. The following is hereby added to the Original Purchase Agreement as
Subsection (a)(9) to Section 6 (“Representations and Warranties”):

1



--------------------------------------------------------------------------------



 



“(9) To Seller’s Knowledge:
(A) Such discrete parcel(s) of the Subject Property as is (or are) commonly
known as 3240 South 78th Street in the 40th Ward of the City of Philadelphia,
State of Pennsylvania (altogether, the “Philadelphia Property”), is zoned by the
Philadelphia Zoning Code as lying within zoning classification “G-2
(Industrial)”; except to the extent any such violation may already have been
cured or otherwise addressed by Seller, Seller has received no written notice
declaring Seller’s use of the Philadelphia Property, as of the Effective Date,
to be in violation of any City of Philadelphia zoning code or ordinance
governing permitted uses in such zoning classification; and, except to the
extent any such violation may already have been cured or otherwise addressed by
Seller, Seller has received no written notice of any uncorrected violation of
any “housing, building, safety or fire ordinances” (within the meaning of 21
Pennsylvania Consolidated Statutes § 613.1(a)) with respect to the Philadelphia
Property; and
(B) The discrete parcel(s) of the Subject Property as is (or are) commonly known
as 320 Museum Road in Chartiers Township, Washington County, State of
Pennsylvania (the “Washington Property”), is zoned by the zoning ordinances that
prevail in Chartiers Township as lying within zoning classification “I-1
(Industrial)”; except to the extent any such violation may already have been
cured or otherwise addressed by Seller, Seller has received no written notice
declaring Seller’s use of the Washington Property, as of the Effective Date, to
be in violation of any zoning code or ordinance that prevails in Chartiers
Township and that governs permitted uses in such zoning classification; and,
except to the extent any such violation may already have been cured or otherwise
addressed by Seller, Seller has received no written notice of any uncorrected
violation of any “housing, building, safety or fire ordinances” (within the
meaning of 21 Pennsylvania Consolidated Statutes § 613.1(a)) with respect to the
Washington Property.”
d. Section 9(a)(9) of the Original Purchase Agreement (“Certificate of
Occupancy”) is hereby deleted.
e. Exhibit B to the Original Purchase Agreement (“Purchase Price Allocation”) is
hereby deleted and the Exhibit B attached to this Second Amendment is inserted
in that place.
f. Schedule A (“Agreed Schedule of Initial Term Basic Rent”) of Exhibit I to the
Original Purchase Agreement (“Form of Lease Agreement”) is hereby deleted and
the Schedule A attached to this Second Amendment is inserted in that place.

2



--------------------------------------------------------------------------------



 



2. Satisfaction and Waiver of Conditions.
a. Satisfaction of Seller Obligations.
(1) Buyer hereby acknowledges that Seller, on October 25, 2005, duly and timely
delivered to Buyer, and that Buyer then timely received from Seller, the
following (altogether, the “Disapproved Matters Reply”): (i) the notice of
Uncured Title Matters and listing of Postponed Parcels contemplated under
Section 3(b)(2)(B) of Original Purchase Agreement, and (ii) the listing of Title
Defective Parcels, together with the listing of Seller’s inability to secure
issuance of certain Endorsements with respect to such Title Defective Parcels
(the “Missing Endorsements”), contemplated under Section 9(b)(2)(ii) of the
Original Purchase Agreement.
(2) The Parties hereby further acknowledge and agree that the Disapproved
Matters Reply shall be deemed to have included the following information at Page
2 thereof:

      Title Defective Parcel   Missing Endorsement(s)  
Oregon, Portland
  ALTA 9 (owner’s) restrictions, encroachments, and minerals; tax parcel;
subdivision or plat act

b. Due Diligence Condition. Buyer hereby expressly waives and declares fully
satisfied all of Buyer’s due diligence rights and conditions arising under
Section 4 of the Original Purchase Agreement (as previously modified by the
First Amendment), including, without limitation, the entirety of Buyer’s due
diligence condition under Section 4(c) of the Original Purchase Agreement.
c. Disapproved Matters. Except to the extent that Seller, as of the Second
Amendment Date, (i) may already have caused the Title Company and/or the
Surveyor to remove from the Commitments and/or the Surveys any Disapproved
Matter raised as an objection in Buyer’s written notice (dated October 14, 2005)
under Section 3(b) of the Original Agreement (the “Disapproved Matters Notice”),
or (ii) may have obtained one or more endorsements to the pertinent
Commitment(s) providing affirmative title insurance coverage insuring against
the effect of any such Disapproved Matter, Buyer hereby expressly waives Buyer’s
right further to object to any Uncured Title Matters or Missing Endorsements
listed in the Disapproved Matters Reply, or to object to Seller’s efforts to
remove, cure, or insure over any of the same. Further, Buyer agrees (i) that
(with only the limited exceptions produced by Seller’s past efforts, as
enumerated under (i) and (ii), above, of this Section 2(c)) all such Uncured
Title Matters shall be Permitted Encumbrances under the Purchase Agreement, and
(ii) that Seller shall not be in default of any covenant or obligation under the
Purchase Agreement if Seller shall deliver the Title Policies without the
Missing Endorsements. Notwithstanding the foregoing, however, Seller hereby
agrees that, as provided in Section 3(b)(2) of the Original Agreement, Seller
shall continue, prior to the Closing Date, to use good faith efforts to assist
Buyer in addressing and resolving any Uncured Title Matters or Missing
Endorsements that are listed in the Disapproved Matters Reply and that yet
remain outstanding; provided, however, that Seller shall not have any obligation
to expend any monies to so assist Buyer, and that Seller shall not, as a result
of its

3



--------------------------------------------------------------------------------



 



agreement to so assist Buyer, be required actually to resolve, procure
affirmative insurance over, or procure an Endorsement over, any Uncured Title
Matters or Missing Endorsements listed in the Disapproved Matters Reply.
3. Additional Provisions.
a. Good Faith Efforts to Deliver Certificates of Occupancy. Notwithstanding that
the Parties have agreed under Section 1(d) of this Second Amendment to eliminate
Seller’s delivery obligation under Section 9(a)(9) of the Original Purchase
Agreement, Seller agrees that it shall continue to exercise reasonable and good
faith efforts to deliver to Buyer, at Closing, to the extent then in Seller’s
actual possession or under Seller’s control, a copy of any existing certificate
of occupancy (or comparable permit or license) with respect to each property
comprising the Subject Property.
b. Escrow Closing of Philadelphia Property. The Parties hereby agree that
Seller’s completing, on the Closing Date, all acts necessary to “sell” (within
the meaning of 21 Pennsylvania Consolidated Statutes § 613) to Buyer the
Philadelphia Property may make such sale “unlawful” under 21 Pennsylvania
Consolidated Statutes § 613. Accordingly, the Parties shall at Closing execute
and deliver all of Seller’s Closing Documents, Buyer’s Closing Documents, and
joint delivery documents (under Section 9(d) of the Original Purchase Agreement)
concerning the Philadelphia Property into a so-called “New York-style” escrow
closing with the escrow department of the Title Company. Such deliveries shall
be made in accordance with the general provisions of the Title Company’s usual
form of deed and money escrow agreement (modified, as appropriate, to
accommodate a “New York-style” closing), and with such special provisions
inserted in the escrow agreement as may be required to conform to this
Agreement, including, without limitation, a provision specifying that such
escrow shall not close, and the Deed to the Philadelphia Property thus shall not
be delivered to Buyer or released for recordation, until the Title Company shall
have received from the City of Philadelphia each “certification” and
“certificate” indicated for delivery under 21 Pennsylvania Consolidated Statutes
§ 613. The attorneys for both Seller and Buyer are authorized to sign the escrow
agreement. Upon the creation of such escrow, payment of the Purchase Price
allocated (under Exhibit B to Purchase Agreement) to the Philadelphia Property
and delivery of the Deed to the Philadelphia Property shall be made through the
escrow. The cost of the escrow shall be divided equally between Seller and
Buyer. In the event, however, that Seller fails to procure the requisite
certification and certificate (as referenced above) on or before December 1,
2005, then Buyer shall have the unilateral right to withdraw its deposits from
the escrow.
4. Limited Post-closing Covenants of Seller. The Parties hereby agree (i) that
Seller’s obligations under the Purchase and Sale Agreement shall include the
obligations to perform the limited undertakings specifically enumerated in
Subsections 4(a) and 4(b) below (altogether, the “Limited Undertakings”), and
(ii) that the terms and obligations of this Section 4 shall survive Closing of
the transaction, though only for the limited periods of Buyer’s obligation(s)
hereunder, as such periods are expressly set forth in the following Subsections
4(a) and 4(b) (including all Attachments incorporated therein):

4



--------------------------------------------------------------------------------



 



(a) Limited Environmental Undertaking. Seller shall, at Seller’s sole cost and
expense, promptly commence, and thereafter continuously prosecute to completion
(as mutually and reasonably determined by the Parties), each specific action
called for in the listing set forth on the Attachment 1 attached to and made a
part of this Second Amendment.
(b) Limited Capital Repair Undertaking. As to each specific action called for in
Buyer’s preliminary list set forth on the Attachment 2 attached to and made a
part of this Second Amendment (the “Preliminary Action List”), Buyer shall,
within ten (10) days after Closing, submit to Seller at least one (1) written,
third-party study or report obtained by Buyer and stating the need for each
specific action (in each instance, an “Action Item”) called for in the
Preliminary Action List (as to each Action Item, an “Action Report”).
(1) After having received an Action Report with respect to each Action Item,
Seller may independently investigate the factual predicates for each such Action
Item and/or Action Report.
(A) If Seller shall, as a consequence of such investigation, determine to
contest any such Action Item or Action Report, Seller shall notify Buyer in
writing, no later than January 31, 2006, of each Action Item or Action Report so
contested. Promptly after delivery of any such notice, representatives of both
Parties shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to exchange relevant information and to
attempt to resolve Seller’s contest. If any Seller’s contest has not been
resolved by February 28, 2006, or if the Parties fail to meet within a
reasonable time, Seller may initiate arbitration of the dispute as provided in
Section 4(b)(2).
(B) As to every Action Item not contested by Seller in writing on or before
January 31, 2006, Seller shall thereafter, at Seller’s sole cost and expense,
promptly commence, and thereafter continuously prosecute to completion (as
mutually and reasonably determined by the Parties, each and every such Action
Item.
(2) Seller shall have the right to initiate an arbitration under
Section 4(b)(1)(A) by delivering to Buyer, no later than March 1, 2006, one or
more written notices (in each instance, an “Action Report Dispute Notice”)
stating Seller’s contention that one or more specific actions set forth on the
Preliminary Action List are not be necessary to render the Leased Premises as to
which such specific action(s) may pertain fit to be used for Seller’s the
intended use of such Leased Premises, as contemplated by the Lease for such
Leased Premises, in accordance with the practices generally recognized as then
acceptable by other companies in its industry and operating comparable real
properties in the geographic region in which the Leased Premises are located. If
Seller fails to timely deliver an Action Report Dispute Notice with respect to
one or more Action Reports, then Seller shall automatically be deemed to have
irrevocably waived its right to do so, and Seller shall also automatically be
deemed to have accepted any Action Report with respect to which Seller fails to
timely deliver an Action Report Dispute Notice, in which event Seller shall
proceed, as required above, to perform the item(s)

5



--------------------------------------------------------------------------------



 



noted in all such Action Reports with respect to which Seller fails to timely
deliver an Action Report Dispute Notice.
(3) Each contention enumerated in an Action Report Dispute Notice (in each case,
an “Action Report Dispute”) shall be resolved by binding arbitration before the
American Arbitration Association (the “Association”). Arbitration proceedings on
each Action Report Dispute shall commence no later than thirty (30) days after
delivery of the Action Report Dispute Notice that enumerates such Action Report
Dispute, pursuant to the following procedure:
(A) Selection of Arbitrator. The arbitration proceeding shall be conducted in
Chicago, Illinois by a single arbitrator (the “Arbitrator”). The Action Report
Dispute Notice shall direct the Association to assemble a list of five proposed
independent arbitrators, each of whom shall be a member of the Association and
none of whom may be related to, or affiliated with, either Buyer or Seller.
Within ten (10) days after delivery of the Action Report Dispute Notice, the
Association shall deliver its list of the names of those five proposed
independent arbitrators to the Parties. No later than five (5) days after
delivery of said list of proposed independent arbitrators to the Parties by the
Association, the Parties shall cause a meeting to occur between their respective
spokespersons (or their authorized representatives), which meeting may occur
telephonically or in person, whichever is mutually and reasonably acceptable to
the Parties. At that meeting, the two spokespersons shall examine the list of
five business names submitted by the Association and they shall each eliminate
two of those names, and the sole remaining proposed arbitrator shall be the
Arbitrator. In order to eliminate four of the proposed arbitrators whose names
were submitted by the Association, first, the spokesperson for the Buyer shall
eliminate a proposed arbitrator of his choice and then the Buyer’s spokesperson
shall eliminate a proposed arbitrator of his choice. The two spokespersons shall
continue to eliminate names from the Association’s list in this manner until
each of them has eliminated two names, and they have selected the Arbitrator.
The two spokespersons shall immediately notify the Association, in writing and
by telephone, of the name of the Arbitrator, and they shall direct the
Association to contact the Arbitrator in order to schedule the commencement of
the arbitration proceedings within the required time period described above. In
the event that the chosen Arbitrator is not available to commence the
Arbitration proceedings within the thirty (30) day time limit specified herein,
the Parties shall choose the last eliminated Arbitrator whose schedule permits
commencement of the proceedings within such thirty (30) day period.
(B) Submission of Dispute. In connection with the arbitration proceedings, each
of the Parties shall submit, in writing (up to a maximum aggregate submission
length of twenty (20) pages each for Seller and Buyer), the specific requested
action (if any) that it wishes to be taken with respect to the matter that is
disputed, and the Arbitrator shall be obligated to choose either the Buyer’s or
the Seller’s specific requested actions proposed by Buyer or Seller, without
being permitted to effectuate any compromise position. In making its choice,
Arbitrator shall select whichever of Buyer’s

6



--------------------------------------------------------------------------------



 



or Seller’s specific requested actions as would more closely result in rendering
the Leased Premises as to which the instant Action Report Dispute pertains fit
to be used for Seller’s intended use of such Leased Premises (as contemplated by
the Lease for such Leased Premises) in accordance with the practices generally
recognized as then acceptable by other companies in Seller’s industry and
operating comparable real properties in the geographic region in which the
pertinent Leased Premises are located. Except as otherwise expressly required
under this Section 4(b), and as the Parties may otherwise agree in writing, the
arbitration proceeding shall be conducted in accordance with the rules of the
Association then obtaining. The decision or award rendered by the Arbitrator
shall be final and non-appealable and judgment may be entered upon it in
accordance with applicable Illinois law in a court of competent jurisdiction.
(C) Costs of Arbitration. The Party whose requested action or decision is not
selected by the Arbitrator shall bear (i) the cost of its counsel, its experts,
and all of the other representatives it may retain, (ii) the reasonable and
actual out-of-pocket costs of all counsel, experts, or other representatives
retained by the other Party, and (iii) all other costs of prosecuting the
arbitration proceeding (including, without limitation, the fees, costs, and
expenses imposed or incurred by the Arbitrator).
The Parties acknowledge that the Limited Undertakings are unique and
nonrecurring obligations of Seller. Accordingly, the Parties further
acknowledge, and indeed expressly agree, that no duty or obligation performed by
Seller as part of the Limited Undertakings shall (i) comprise or be enforced as
part of any covenant(s) or obligation(s) of Seller under any of the Leases
(including, without limitation, of Seller’s covenants or obligations under
Paragraph 10 (“Compliance with Laws and Easement Agreements; Environmental
Matters”) or Paragraph 12 (“Maintenance and Repair”) of such Leases), or (ii) be
deemed in any way to constitute evidence of what the Parties intend (or
intended) for the scope or nature of any of Seller’s covenants or obligations
under any of the Leases (including, without limitation, of Seller’s covenants or
obligations under Paragraph 10 (“Compliance with Laws and Easement Agreements;
Environmental Matters”) or Paragraph 12 (“Maintenance and Repair”) of such
Leases). The Parties also acknowledge that Buyer may assign pro tanto, or
collaterally assign pro tanto, as the case may be—assignment(s) pro tanto in
each instance affecting only such discrete parcel(s) of the Subject Property in
which such assignee or collateral assignee shall be assigned an interest—to
Buyer’s successors, assigns and lenders, Buyer’s rights to enforce the Limited
Undertakings and the provisions of this Section 4 against Seller.
5. Leases. Seller acknowledges that Seller’s counsel has delivered drafts of the
Leases to Buyer’s counsel, and Buyer’s counsel is now in the process of having
those drafts reviewed by Buyer’s local counsel in the various jurisdictions with
respect only to matters of local law. Seller hereby agrees that, prior to
Closing, Seller shall use reasonable and good faith efforts to work with Buyer
to address any comments that Buyer receives from its local counsel with respect
to the enforceability of the Leases under local law.
6. Effectiveness. This Second Amendment shall be effective only if signed by
both Parties, or if signed in counterpart by both Parties.

7



--------------------------------------------------------------------------------



 



7. Construction and Defined Terms. The Original Purchase Agreement, the First
Amendment, and this Second Amendment shall constitute and be construed as a
single instrument. Accordingly, (i) any term in this Second Amendment
(capitalized or not) that is specifically defined in the Original Purchase
Agreement shall—unless such term shall be specifically defined in this Second
Amendment—have the definition given to it in the Original Purchase Agreement,
and (ii) if any provision in this Second Amendment shall conflict with or
contradict any provision in the Original Purchase Agreement (as previously
modified by the First Amendment), then the provision in this Second Amendment
shall control the interpretation of such Original Purchase Agreement and First
Amendment with this Second Amendment together as a single instrument.
8. Ratification. Except as modified by this Second Amendment, the Original
Purchase Agreement (as previously modified by the First Amendment) shall
continue in full force and effect, shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns,
and is hereby ratified and confirmed by the Parties.
[Signatures begin on page 9 of this Second Amendment.]

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Second Amendment as of the
Second Amendment Date.

             
BUYER:
  SELLER:
First Industrial Acquisitions, Inc.,
  Rockwell Automation, Inc.,
a Maryland corporation
  a Delaware corporation
 
           
By:
    By:  
Print Name:
    Print Name:  
Its:
    Its:  

9